Exhibit 10.1




--------------------------------------------------------------------------------







INVESTMENT AGREEMENT






by and among






US FOODS HOLDING CORP.,






and






KKR FRESH AGGREGATOR L.P.






Dated as of April 21, 2020





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



 
TABLE OF CONTENTS


PAGE




ARTICLE I
 
DEFINITIONS
     
Section 1.01
Definitions
1
     
ARTICLE II
 
PURCHASE AND SALE
     
Section 2.01
Purchase and Sale
10
Section 2.02
Closing
10
     
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     
Section 3.01
Organization; Standing
11
Section 3.02
Capitalization
12
Section 3.03
Authority; Noncontravention
13
Section 3.04
Governmental Approvals
14
Section 3.05
Company SEC Documents; Undisclosed Liabilities
14
Section 3.06
Absence of Certain Changes
15
Section 3.07
Legal Proceedings
15
Section 3.08
Compliance with Laws; Permits
16
Section 3.09
Tax Matters
17
Section 3.10
No Rights Agreement; Anti-Takeover Provisions
17
Section 3.11
Brokers and Other Advisors
17
Section 3.12
Sale of Securities
17
Section 3.13
Listing and Maintenance Requirements
18
Section 3.14
Status of Securities
18
Section 3.15
Certain Material Contracts
18
Section 3.16
Investment Company Status
18
Section 3.17
Ability to Pay Dividends
19
Section 3.18
No Other Company Representations or Warranties
19
Section 3.19
No Other Investor Representations or Warranties
19
     
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
     
Section 4.01
Organization; Standing
20
Section 4.02
Authority; Noncontravention
20





i

--------------------------------------------------------------------------------



Section 4.03
Governmental Approvals
21
Section 4.04
Financing
21
Section 4.05
Ownership of Company Stock
21
Section 4.06
Brokers and Other Advisors
21
Section 4.07
Non-Reliance on Company Estimates, Projections, Forecasts, Forward-Looking
Statements and Business Plans
21
Section 4.08
Purchase for Investment
22
Section 4.09
No Other Investor Representations or Warranties
22
Section 4.10
No Other Company Representations or Warranties
23
     
ARTICLE V
 
ADDITIONAL AGREEMENTS
     
Section 5.01
Negative Covenants
23
Section 5.02
Reasonable Best Efforts; Filings
24
Section 5.03
Corporate Actions
26
Section 5.04
Public Disclosure
26
Section 5.05
Confidentiality
27
Section 5.06
NYSE Listing of Shares
28
Section 5.07
Standstill
28
Section 5.08
Transfer Restrictions
30
Section 5.09
Legend
32
Section 5.10
Election of Directors
32
Section 5.11
Voting
35
Section 5.12
Stockholder Approval
36
Section 5.13
Tax Matters
36
Section 5.14
Use of Proceeds
37
Section 5.15
Sponsor
37
Section 5.16
Information Rights
38
Section 5.17
Financing Cooperation
39
Section 5.18
Exclusivity
40
Section 5.19
Preemptive Rights
41
Section 5.20
Available Registration Statement
43
Section 5.21
Convertible Debt
44
Section 5.01
Section 16 Matters
44
     
ARTICLE VI
 
CONDITIONS TO CLOSING
     
Section 6.01
Conditions to the Obligations of the Company and the Investor
45
Section 6.02
Conditions to the Obligations of the Company
45
Section 6.03
Conditions to the Obligations of the Investor
45





ii

--------------------------------------------------------------------------------



ARTICLE VII
 
TERMINATION; SURVIVAL
     
Section 7.01
Termination
46
Section 7.02
Effect of Termination
47
Section 7.03
Survival
47
     
ARTICLE VIII
 
MISCELLANEOUS
     
Section 8.01
Amendments; Waivers
48
Section 8.02
Extension of Time, Waiver, Etc.
48
Section 8.03
Assignment
48
Section 8.04
Counterparts
48
Section 8.05
Entire Agreement; No Third Party Beneficiaries; No Recourse
49
Section 8.06
Governing Law; Jurisdiction
49
Section 8.07
Specific Enforcement
50
Section 8.08
WAIVER OF JURY TRIAL
50
Section 8.09
Notices
51
Section 8.10
Severability
52
Section 8.11
Expenses
52
Section 8.12
Interpretation
52
Section 8.13
Investor Representative
53
           
EXHIBITS
     
EXHIBIT A – Form of Certificate of Designations
EXHIBIT B – Form of Registration Rights Agreement
           







iii

--------------------------------------------------------------------------------





INVESTMENT AGREEMENT, dated as of April 21, 2020 (this “Agreement”), by and
among US Foods Holding Corp., a Delaware corporation (the “Company”) and KKR
Fresh Aggregator L.P., a Delaware limited partnership (the “Investor”).


WHEREAS,  the Company desires to issue, sell and deliver to the Investor, and
the Investor desires to purchase and acquire from the Company, pursuant to the
terms and conditions set forth in this Agreement, an aggregate of 500,000 shares
of the Company’s Series A Convertible Preferred Stock, par value $0.01 per share
(the “Series A Preferred Stock”), having the powers, designations, preferences
and relative, participating, optional or other special rights, and the
qualifications, limitations and restrictions thereof specified in the form of
Certificate of Designations attached hereto as Exhibit A (the “Certificate of
Designations”);


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:


ARTICLE I


Definitions


Section 1.01          Definitions.  (a)  As used in this Agreement (including
the recitals hereto), the following terms shall have the following meanings:


“5% Entity” means any Person that, after giving effect to a proposed Transfer,
to the knowledge of the applicable Investor Party, would beneficially own, on an
as converted basis, greater than 5% of the then outstanding Common Stock, on an
as converted basis.


“50% Beneficial Ownership Requirement” means that the Investor Parties continue
to beneficially own at all times shares of Series A Preferred Stock and/or
shares of Common Stock that represent in the aggregate and on an as converted
basis, at least 50% of the number of shares of Common Stock beneficially owned
by the Investor Parties, on an as converted basis, as of the Closing.


“Acquisition” means the acquisition by the Company, directly or indirectly
through one of its wholly-owned Subsidiaries, of Smart Stores Holdings Corp., as
contemplated by the Acquisition Agreement.


“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
March 5, 2020, by and among US Foods, Inc., CNC Merger Sub, Inc., Smart Stores
Holdings Corp. and Smart & Final Holdings, Inc., in its capacity as the
stockholders’ representative.


“Acquisition Proposal” means any proposal or offer from any Person relating to
any direct or indirect (i) sale, lease or other disposition directly or
indirectly by merger, consolidation, business combination, share exchange, joint
venture or otherwise of assets of the Company or any of its Subsidiaries
representing 20% or more of the consolidated assets of the Company (other than
sales of inventory in the ordinary course of business and consistent with past
practice); (ii) issuance, sale or other disposition, directly or indirectly
(including by way of merger, consolidation, business combination, share
exchange, joint venture or any similar





--------------------------------------------------------------------------------



transaction), of securities (or options, rights or warrants to purchase, or
securities convertible into or exchangeable for, such securities) representing
10% or more of any class of equity securities of the Company (other than grants
of Company Performance Stock Options, Company Stock Options, Company PSAs,
Company PSUs, Company RSA and Company RSUs under the Company Stock Plans in the
ordinary course of business to employees, officers or directors of the Company
or any of its Subsidiaries); (iii) tender offer or exchange offer as defined
pursuant to the Exchange Act that, if consummated, would result in any Person
beneficially owning 10% or more of any class or series (or the voting power of
any class or series) of equity securities of the Company or any other
transaction in which any Person shall acquire beneficial ownership or the right
to acquire beneficial ownership, of 10% or more of any class or series (or the
voting power of any class or series) of equity securities; (iv) merger,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving any the Company or any of its Subsidiaries
representing 20% or more of the consolidated assets of the Company; or (v)
combination of the foregoing (in each case, other than the Transactions).


“Activist Shareholder” means, as of any date of determination, a Person (other
than the Investor and its Affiliates) that has, directly or indirectly through
its Affiliates, whether individually or as a member of a “group” (as defined in
Section 13(d)(3) of the Exchange Act), within the three-year period immediately
preceding such date of determination (i) called or publicly sought to call a
meeting of the stockholders or other equityholders of any Person not publicly
approved (at the time of the first such action) by the board of directors or
similar governing body of such Person, (ii) publicly initiated any proposal for
action by stockholders or other equityholders of any Person initially publicly
opposed by the board of directors or similar governing body of such Person,
(iii) publicly sought election to, or to place a director or representative on,
the board of directors or similar governing body of a Person, or publicly sought
the removal of a director or other representative from such board of directors
or similar governing body, in each case which election or removal was not
recommended or approved publicly (at the time such election or removal is first
sought) by the board of directors or governing body of such Person or (iv)
publicly disclosed any intention, plan or arrangement to do any of the
foregoing.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, (i) that the Company and its Subsidiaries, on the one
hand, and any Investor Party or any of its Affiliates, on the other hand, shall
not be deemed to be Affiliates, (ii) “portfolio companies” (as such term is
customarily used among institutional investors) in which any Investor Party or
any of its Affiliates has an investment (whether as debt or equity) shall not be
deemed an Affiliate of such Investor Party and (iii) the Excluded Sponsor
Parties shall not be deemed to be Affiliates of any Investor Party, the Company
or any of the Company’s Subsidiaries.  For this purpose, “control” (including
its correlative meanings, “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by Contract or
otherwise.


“as converted basis” means (i) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all




2

--------------------------------------------------------------------------------



shares of Common Stock issuable upon conversion of the outstanding shares of
Series A Preferred Stock (at the Conversion Rate in effect on such date as set
forth in the Certificate of Designations) are assumed to be outstanding as of
such date and (ii) with respect to any outstanding shares of Series A Preferred
Stock as of any date, the number of shares of Common Stock issuable upon
conversion of such shares of Series A Preferred Stock on such date (at the
Conversion Rate in effect on such date as set forth in the Certificate of
Designations).


“Available Registration Statement” shall mean, with respect to a Registration
Statement as of a date, that (i) as of such date such Registration Statement is
effective for an offering to be made on a delayed or continuous basis, there is
no stop order with respect thereto and the Company reasonably believes that such
Registration Statement will be continuously available for the resale of
Registrable Securities for the next ten (10) Business Days and (ii) as of such
date and continuously for the next ten (10) Business Days, (a) there is not in
effect a Postponement Period or Quarterly Blackout Period (as each such term is
defined in the Registration Rights Agreement) and (b) the Investor Parties are
not restricted by the holdback provision of Section 9(a)of the Registration
Rights Agreement or any related “lock-up” agreement.


Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately (including assuming conversion of all Series A
Preferred Stock, if any, owned by such Person to Common Stock).


“Board” means the Board of Directors of the Company.


“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by Law to be
closed with respect to the provision of “essential services” (as defined by any
applicable Governmental Authority from time to time).


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Common Stock” means the common stock, par value $0.01 per share, of the
Company.


“Company Charter Documents” means the Company’s certificate of incorporation and
bylaws, each as amended to the date of this Agreement, and shall include the
Certificate of Designations, as filed with the Secretary of State of the State
of Delaware.


“Company Plan” means each plan, program, policy, agreement or other arrangement
covering current or former employees, directors or consultants, that is (i) an
employee welfare plan within the meaning of Section 3(1) of ERISA, (ii) an
employee pension benefit plan within the meaning of Section 3(2) of ERISA, other
than any plan which is a “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA), (iii) a stock option, stock purchase, stock appreciation right or
other stock-based agreement, program or plan, (iv) an




3

--------------------------------------------------------------------------------



individual employment, consulting, severance, retention or other similar
agreement or (v) a bonus, incentive, deferred compensation, profit-sharing,
retirement, post-retirement, vacation, severance or termination pay, benefit or
fringe-benefit plan, program, policy, agreement or other arrangement, in each
case that is sponsored, maintained or contributed to by the Company or any of
its Subsidiaries or to which the Company or any of its Subsidiaries is obligated
to contribute to or has or may have any liability, other than any plan, program,
policy, agreement or arrangement sponsored and administered by a Governmental
Authority.


“Company Performance Stock Option” means an option to purchase shares of Common
Stock that was granted subject to performance-vesting conditions.


“Company PSA” means an unvested restricted share of Common Stock that was
granted subject to performance-based vesting conditions.


“Company PSU” means a restricted stock unit with respect to Common Stock that
was granted subject to performance-based vesting conditions.


“Company RSA” means an unvested restricted share of Common Stock, other than a
Company PSA.


“Company RSU” means a restricted stock unit with respect to Common Stock, other
than a Company PSU.


“Company Stock Option” means an option to purchase shares of Common Stock, other
than a Company Performance Stock Option.


“Company Stock Plans” means the 2007 Stock Incentive Plan for Key Employees of
USF Holding Corp. and its Affiliates, the 2016 US Foods Holding Corp. Omnibus
Incentive Plan and the US Foods Holdings Corp. 2019 Long-Term Incentive Plan, in
each case as amended from time to time.


“Competitor” means any Person that is primarily engaged in any business that
directly or indirectly competes with the foodservice distribution business of
the Company or any of its Subsidiaries in the continental United States.


“Conversion Rate” has the meaning set forth in the Certificate of Designations.


“DGCL” means the Delaware General Corporation Law, as amended, supplemented or
restated from time to time.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Equity Commitment Letter” means that certain Equity Commitment Letter by and
between KKR Americas Fund XII L.P. and the Investor, dated as of the date
hereof, a copy of which has been delivered to the Company concurrently with the
execution of this Agreement.




4

--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Existing Credit Agreements” means (i) the ABL Credit Agreement, dated as of May
31, 2019, by and among US Foods, Inc., the subsidiary borrowers from time to
time party thereto, Wells Fargo Bank, National Association, as administrative
agent and collateral agent, and the lenders and issuing lenders from time to
time party thereto, as amended, supplemented, amended and restated or otherwise
modified from time to time, (ii) the Credit and Security Agreement, dated as of
August 27, 2012, among RS Funding Inc., US Foods, Inc. and the other sellers
from time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent, and the several lenders party thereto from time to time,
as amended, supplemented, amended and restated or otherwise modified from time
to time and (iii) the Term Loan Credit Agreement, dated as of May 11, 2011,
among US Foods, Inc., Citicorp North America, Inc., as administrative agent and
collateral agent, and the lenders from time to time party thereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.


“Fall-Away of Investor Board Rights” means the first day on which the Investor
Parties no longer meet the 50% Beneficial Ownership Requirement.


“Fraud” means actual, not constructive, common law fraud (under the laws of the
State of Delaware) in the making of the representations and warranties expressly
given in this Agreement.


“GAAP” means generally accepted accounting principles, as in effect in the
United States from time to time.


“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental official or entity (in each case including
any self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.


“Indentures” means the Indenture and the First Supplemental Indenture, in each
case, governing the 5.875% senior notes due 2024, dated as of June 27, 2016,
among US Foods, Inc., as issuer, the subsidiary guarantors named therein and
Wilmington Trust, National Association, as trustee.


“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant (i) is not an Affiliate of the Company and (ii) so
long as the Investor Parties meet the 50% Beneficial Ownership Requirement, is
reasonably acceptable to the Investor Parties.


“Investor” has the meaning set forth in the Preamble.  Any reference to any
action by the Investor Parties in this Agreement that requires and instrument in
writing signed by the Investor Parties shall require an instrument in writing
signed by the Investor, so long as it is the


5

--------------------------------------------------------------------------------



sole Investor Party, or each of the Investor Parties; provided that an
instrument in writing signed by the Investor Representative shall be deemed to
be an instrument in writing signed by each of the Investor Parties.


“Investor Designee” means an individual designated in writing by the Investor
Parties and reasonably acceptable to the Board (and the Nominating and Corporate
Governance Committee of the Board) to be elected or nominated by the Company for
election to the Board pursuant to Section 5.10(a), Section 5.10(c) or Section
5.10(d), as applicable; provided, that any employee of Sponsor with the title of
managing director or member will be deemed reasonably acceptable to the Board
(and the Nominating and Corporate Governance Committee of the Board).


“Investor Director” means a member of the Board who was elected to the Board as
an Investor Designee.


“Investor Material Adverse Effect” means any effect, change, event or occurrence
that, individually or in the aggregate, would or would reasonably be expected
to, prevent, materially delay, interfere with, hinder or impair (i) the
consummation by the Investor of any of the Transactions or (ii) the compliance
by the Investor with its obligations under this Agreement.


“Investor Parties” means the Investor and each Permitted Transferee of the
Investor to whom shares of Series A Preferred Stock or Common Stock issued upon
conversion of shares of Series A Preferred Stock are transferred pursuant to
Section 5.08(b)(i).


“Knowledge” means, with respect to the Company, the actual knowledge of the
individuals listed on Section 1.01 of the Company Disclosure Letter, after
reasonable inquiry of an officer or employee of the Company that has primary
responsibility for such matter.


“Liens” means any mortgage, pledge, lien, charge, encumbrance, security interest
or other restriction of any kind or nature, whether based on common law, statute
or contract.


“Lock-Up Period” means the period commencing on the Closing Date and ending on
the twelve-month anniversary of the Closing Date.


“Material Adverse Effect” means any effect, change, event or circumstance that,
individually or in the aggregate, has had, or would reasonably be expected to
(i) have a material adverse effect on the business, assets, properties,
financial condition or results of operation of the Company and its Subsidiaries,
taken as a whole; provided, however, that any changes or events resulting from
the following items shall not be considered when determining whether a Material
Adverse Effect has occurred: (a) changes in economic, political, regulatory,
financial or capital market conditions generally or in the industries in which
the Company and its Subsidiaries operate, (b) any acts of war, sabotage,
terrorist activities or changes imposed by a Governmental Authority associated
with national security, (c) effects of epidemics, pandemics or disease outbreaks
(including the COVID-19 virus) or weather or meteorological events, (d) any
change of Law, accounting standards, regulatory policy or industry standards
after the date of this Agreement, (e) the announcement, execution or delivery of
this Agreement, the Acquisition Agreement or the consummation of the
Transactions or the Acquisition (it being understood that this clause (e) shall
not apply to a breach of any representation or warranty set forth in Section


6

--------------------------------------------------------------------------------



3.01, Section 3.03 or Section 3.04), (f) any actions taken by, or at the written
request of, Investor or the Investor Parties and (g) any failure by the Company
to meet projections or forecasts or revenue or earnings predictions for any
period (but, for the purposes of clarity, not the underlying cause of such
failure), except, solely with respect to clauses (a), (b), (c) and (d), to the
extent the Company and its Subsidiaries, taken as a whole, are materially and
disproportionately affected thereby relative to other participants in the
industry or industries in which the Company and its Subsidiaries operate (in
which case only the incremental material and disproportionate effect or effects
may be taken into account in determining whether there has been a Material
Adverse Effect) or (ii) prevent or materially delay, interfere with, hinder or
impair (a) the consummation by the Company or its Subsidiaries of any of the
Transactions on a timely basis or (ii) the compliance by the Company or its
Subsidiaries with its respective obligations under this Agreement.


“NYSE” means the New York Stock Exchange.


“Permitted Transferee” means (i) an Affiliate (other than any “portfolio
company” described below) of the Investor, (ii) any successor entity, or (iii)
any investment fund, vehicle, holding company or similar entity for separately
managed accounts with respect to which a member of the Sponsor Group serves as a
general partner, managing member, manager or advisor, or any successor entity of
the Persons described in this clause (iii); provided, however, that in no event
shall (i) the Company or any of its Subsidiaries, (ii) any “portfolio company”
(as such term is customarily used among institutional investors) of any Person
or any entity controlled by any portfolio company of any Person or (iii) any
Prohibited Transferee (whether or not an Affiliate of the Investor) constitute a
“Permitted Transferee”.


“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, any other form of entity or any group comprised of two or more of the
foregoing.


“Prohibited Transferee” means (i) any Competitor and (ii) any Activist
Shareholder.


“Redemption Date” has the meaning set forth in the Certificate of Designations.


“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.


“Registration Rights Agreement” means that certain Registration Rights Agreement
to be entered into by the Company and the Investor on the Closing Date, the form
of which is set forth as Exhibit B hereto, as it may be amended, supplemented or
otherwise modified.


“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.


7

--------------------------------------------------------------------------------



“Representatives” means, with respect to any Person, its officers, directors,
principals, partners, managers, members, employees, consultants, agents,
financial advisors, investment bankers, attorneys, accountants, other advisors
and other representatives.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Sponsor” means Kohlberg Kravis Roberts & Co. L.P.


“Subsidiary” means with respect to any entity, (i) any corporation of which a
majority of the securities entitled to vote generally in the election of
directors thereof, at the time as of which any determination is being made, are
owned by such entity, either directly or indirectly, and (ii) any joint venture,
general or limited partnership, limited liability company or other legal entity
in which such entity is the record or beneficial owner, directly or indirectly,
of a majority of the voting interests or the general partner.


“Tax” or “Taxes” mean all taxes, imposts, levies, duties, deductions,
withholdings (including backup withholding), assessments, fees or other like
assessments or charges, in each case in the nature of a tax, imposed by a
Governmental Authority, together with all interest, penalties and additions
imposed with respect to such amounts.


“Tax Return” means any report, return, information return, filing, claim for
refund or other information filed or required to be filed with a Governmental
Authority in connection with Taxes, including any schedules or attachments
thereto, and any amendments to any of the foregoing.


“Transaction Documents” means this Agreement, the Certificate of Designations,
the Registration Rights Agreement, the Equity Commitment Letter and all other
documents, certificates or agreements executed in connection with the
transactions contemplated by this Agreement, the Certificate of Designations,
the Registration Rights Agreement and the Equity Commitment Letter.


“Transactions” means the Purchase and the other transactions expressly
contemplated by this Agreement and the other Transaction Documents, including
the exercise by any Investor Party of the right to convert Acquired Shares into
shares of Common Stock.


“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of equity
securities beneficially owned by a Person or any interest in any shares of
equity securities beneficially owned by a Person; provided, however, that,
notwithstanding anything to the contrary in this Agreement, a Transfer shall not
include (i) the conversion of one or more shares of Series A Preferred Stock
into shares of Common Stock pursuant to the Certificate of Designations, (ii)
the redemption or other acquisition of Common Stock or Series A Preferred Stock
by the Company, (iii) the direct or indirect transfer of any limited partnership
interests or


8

--------------------------------------------------------------------------------



other equity interests in an Investor Party (or any direct or indirect parent
entity of such Investor Party) (provided that if any transferor or transferee
referred to in this clause (iii) ceases to be controlled (directly or
indirectly) by the Person (directly or indirectly) controlling such Person
immediately prior to such transfer, such event shall be deemed to constitute a
“Transfer”) or (iv) any Hedge. In the event that any Person that is a
corporation, partnership, limited liability company or other legal entity (other
than an individual, trust or estate) ceases to be controlled by the Person
controlling such Person or a Permitted Transferee thereof, such event shall be
deemed to constitute a “Transfer” subject to the restrictions on Transfer
contained or referenced herein.


(b)          In addition to the terms defined in Section 1.01(a), the following
terms have the meanings assigned thereto in the Sections set forth below:


Term
Section
Acquired Shares
2.01
Action
3.07
Agreement
Preamble
Balance Sheet Date
3.05(c)
Bankruptcy and Equity Exception
3.03(a)
Capitalization Date
3.02(a)
Closing
2.02(a)
Closing Date
2.02(a)
Company
Preamble
Company Disclosure Letter
Article III
Company Preferred Stock
3.02(a)
Company SEC Documents
3.05(a)
Company Securities
3.02(b)
Confidential Information
5.05
Confidentiality Agreement
5.05
Contract
3.03(b)
DOJ
5.02(c)
Excluded Sponsor Parties
5.15(a)
Filed SEC Documents
Article III
Foreclosure Limitations
5.08(b)(vi)
FTC
5.02(c)
Hedge
5.08(a)
HSR Form
5.02(b)
IRS
5.13(a)
Issuer Agreement
5.14
Judgments
3.07
Laws
3.08(a)
Non-Recourse Party
8.05(b)
OFAC
3.08(b)
Permitted Loan
5.08(b)(vi)
Permits
3.08(a)
Purchase
2.01





9

--------------------------------------------------------------------------------





Purchase Price
2.01
Restraints
6.01(a)
Sponsor Group
5.15(a)
Standstill Expiration Date
5.07
Termination Date
7.01(b)





ARTICLE II


Purchase and Sale


Section 2.01          Purchase and Sale.  On the terms of this Agreement and
subject to the satisfaction (or, to the extent permitted by applicable Law,
waiver by the party entitled to the benefit thereof) of the conditions set forth
in Article VI, at the Closing, the Investor shall purchase and acquire from the
Company, and the Company shall issue, sell and deliver to the Investor, an
aggregate of 500,000 shares of Series A Preferred Stock (the “Acquired Shares”)
for a purchase price per Acquired Share equal to $1,000.00 representing an
aggregate purchase price of $500,000,000 (such aggregate purchase price, the
“Purchase Price”).  The purchase and sale of the Acquired Shares pursuant to
this Section 2.01 is referred to as the “Purchase”.


Section 2.02          Closing.  (a)  On the terms of this Agreement, the closing
of the Purchase (the “Closing”) shall occur at 10:00 a.m. (New York City time)
on the second (2nd) Business Day following such date on which the conditions to
the Closing set forth in Article VI of this Agreement have been satisfied or, to
the extent permitted by applicable Law, waived by the party entitled to the
benefit thereof (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at such time), and shall be conducted remotely via the electronic
exchange of documents and signatures, or at such other place, time and date as
shall be agreed between the Company and the Investor; provided that
notwithstanding anything to the contrary herein, the Investor shall not be
required to effect the Closing prior to the fifteenth (15th) day after the date
hereof (the date on which the Closing occurs, the “Closing Date”).


(b)          At the Closing:


(i)          the Company shall deliver to the Investor (1) the Acquired Shares,
free and clear of all Liens, except restrictions imposed by the Certificate of
Designations, the Securities Act, Section 5.07 and any applicable securities
Laws and evidence of the issuance of the Acquired Shares to the Investor,
credited to book-entry accounts maintained by the transfer agent of the Company
and (2) the Registration Rights Agreement, duly executed by the Company; and


(ii)          the Investor shall (A) pay the Purchase Price to the Company, by
wire transfer in immediately available U.S. federal funds, to the account
designated by the Company in writing at least two (2) Business Days prior to the
Closing Date and (B) deliver to the Company the Registration Rights Agreement,
duly executed by the Investor.


10

--------------------------------------------------------------------------------



ARTICLE III


Representations and Warranties of the Company


The Company represents and warrants to the Investor as of the date of this
Agreement and as of the Closing (except to the extent made only as of a
specified date, in which case such representation and warranty is made as of
such date) that, except as (A) set forth in the confidential disclosure letter
delivered by the Company to the Investor prior to the execution of this
Agreement (the “Company Disclosure Letter”) (it being understood that any
information, item or matter set forth on one section or subsection of the
Company Disclosure Letter shall only be deemed disclosure with respect to, and
shall only be deemed to apply to and qualify, the section or subsection of this
Agreement to which it corresponds in number and each other section or subsection
of this Agreement to the extent that it is reasonably apparent on its face that
such information, item or matter is relevant to such other section or
subsection) or (B) disclosed in any report, schedule, form, statement or other
document (including exhibits) filed with, or furnished to, the SEC (and publicly
available) after January 1, 2018 and prior to the date of this Agreement (the
“Filed SEC Documents”), other than any risk factor disclosures in any such Filed
SEC Document contained in the “Risk Factors” section or any forward-looking
statements within the meaning of the Securities Act or the Exchange Act thereof
(it being acknowledged that nothing disclosed in the Filed SEC Documents shall
be deemed to qualify or modify the representations and warranties set forth in
Sections 3.01(a), 3.02, 3.03, 3.10 and 3.11):


Section 3.01          Organization; Standing.  (a)  The Company is a corporation
duly organized and validly existing under the Laws of the State of Delaware, is
in good standing and has all requisite corporate power and corporate authority
necessary to carry on its business as it is now being conducted, except (other
than with respect to the Company’s due organization and valid existence) as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The Company is duly licensed or qualified to do
business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it makes such licensing or qualification necessary, except where
the failure to be so licensed, qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  True and complete copies of the Company Charter Documents are
included in the Filed SEC Documents.


(b)          Each of the Company’s Subsidiaries is duly organized, validly
existing and in good standing (where such concept is recognized under applicable
Law) under the Laws of the jurisdiction of its organization, except where the
failure to be so organized, existing and in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each of the Company’s Subsidiaries is duly licensed or
qualified to do business and is in good standing (where such concept is
recognized under applicable Law) in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed, qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.




11

--------------------------------------------------------------------------------



Section 3.02          Capitalization.  (a)  The authorized capital stock of the
Company consists of 600,000,000 shares of Common Stock and 25,000,000 shares of
preferred stock, par value $0.01 per share (“Company Preferred Stock”).  At the
close of business on April 17, 2020 (the “Capitalization Date”), (i) 220,281,226
shares of Common Stock were issued and outstanding, including 77,811 Company
RSAs and 682,249 Company PSAs (assuming maximum achievement of all applicable
performance conditions), (ii) 18,417,461 shares of Common Stock were reserved
and available for future issuance pursuant to the Company Stock Plans, of which
amount (A) 5,303,437 shares of Common Stock were subject to outstanding Company
Stock Options, (B) 389,098 shares of Common Stock were subject to outstanding
Company Performance Stock Options, (C) 2,861,155 Company RSUs were outstanding
and (D) 314,484 Company PSUs were outstanding (assuming target achievement of
all applicable performance conditions), (iii) 2,469,771 shares of Common Stock
were reserved and available for future purchase under the US Foods Holding Corp.
Amended and Restated Employee Stock Purchase Plan and (iv) no shares of Company
Preferred Stock were issued or outstanding.


(b)          Except as described in this Section 3.02, there are (i) no
outstanding shares of capital stock of, or other equity or voting interests of
any character in, the Company as of the Capitalization Date other than shares
that have become outstanding after the Capitalization Date which were reserved
for issuance as of the Capitalization Date as set forth in Section 3.02(a),
(ii) no outstanding securities of the Company convertible into or exercisable or
exchangeable for shares of capital stock of, or other equity or voting interests
of any character in, the Company, (iii) no outstanding obligations, options,
warrants, rights, pledges, calls, puts, phantom equity, premptive rights, or
other rights, commitments, agreements or arrangements of any character to
acquire from the Company, or that obligate the Company to issue, any capital
stock of, or other equity or voting interests (or voting debt) in, or any
securities convertible into or exercisable or exchangeable for shares of capital
stock of, or other equity or voting interests (or voting debt) in, the Company
other than obligations under the Company Plans in the ordinary course of
business, (iv) no obligations of the Company to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interests (or voting debt) in, the Company (the items in
clauses (i), (ii), (iii) and (iv) being referred to collectively as “Company
Securities”) and (v) no other obligations by the Company or any of its
Subsidiaries to make any payments based on the price or value of any Company
Securities.  There are no outstanding agreements of any kind which obligate the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any Company Securities (other than pursuant to the cashless exercise of Company
Stock Options or Company Performance Stock Options or the forfeiture or
withholding of Taxes with respect to Company Stock Options, Company Performance
Stock Options, Company RSAs, Company PSAs, Company RSUs or Company PSUs), or
obligate the Company to grant, extend or enter into any such agreements relating
to any Company Securities, including any agreements granting any preemptive
rights, subscription rights, anti-dilutive rights, rights of first refusal or
similar rights with respect to any Company Securities.  None of the Company or
any Subsidiary of the Company is a party to any stockholders’ agreement, voting
trust agreement, registration rights agreement or other similar agreement or
understanding relating to any Company Securities or any other agreement relating
to the disposition, voting or dividends with respect to any Company Securities. 
All outstanding shares of Common Stock have been duly authorized and validly
issued and are fully paid, nonassessable and were not issued in violation of any
purchase option, call opion, right of first refusal, subscription right,
preemptive or similar rights of a third


12

--------------------------------------------------------------------------------



Person, the Company Charter Documents or any agreement to which the Company is a
party.   All of the outstanding shares of capital stock or equity interests of
the Company’s Subsidiaries have been duly authorized, validly issued, fully paid
and non-assessable and none of such capital stock or equity interests are
subject to or were issued in violation of any applicable Laws and are not
subject to and have not been issued in violation of any stockholders agreement,
proxy, voting trust or similar agreement, or any preemptive rights, rights of
first refusal or similar rights of any Person, except as would not reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole.


Section 3.03          Authority; Noncontravention.  (a)  The Company has all
necessary corporate power and corporate authority to execute and deliver this
Agreement and the other Transaction Documents and to perform its obligations
hereunder and thereunder and to consummate the Transactions.  The execution,
delivery and performance by the Company of this Agreement and the other
Transaction Documents, and the consummation by it of the Transactions, have been
duly authorized by the Board and no other corporate action on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents and the
consummation by it of the Transactions.  This Agreement has been and at the
Closing, the other Transaction Documents will be, duly executed and delivered by
the Company and, assuming due authorization, execution and delivery hereof or
thereof, as applicable, by the Investor, constitutes (or in the case of the
other Transaction Documents, at the Closing will constitute) a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).


(b)          Neither the execution and delivery of this Agreement or the other
Transaction Documents by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) the similar organizational documents
of any of the Company’s Subsidiaries or (ii) assuming that the authorizations,
consents and approvals referred to in Section 3.04 are obtained prior to the
Closing Date and the filings referred to in Section 3.04 are made and any
waiting periods thereunder have terminated or expired prior to the Closing Date,
(x) violate any Law or Judgment applicable to the Company or any of its
Subsidiaries or (y) violate or constitute a default (or constitute an event
which, with notice or lapse of time or both, would violate or constitute a
default) under, result in the termination of or a right of termination or
cancellation under, result in the loss of any benefit or require a payment or
incur a penalty under, any of the terms or provisions of any loan or credit
agreement, indenture, debenture, note, bond, mortgage, deed of trust, lease,
sublease, license, contract or other agreement (each, a “Contract”) to which the
Company or any of its Subsidiaries is a party or by which it is bound or
accelerate the Company’s or, if applicable, any of its Subsidiaries’ obligations
under any such Contract, except, in the case of clause (ii), as would not,
individually or in the aggregate, have or reasonably be expected to have, a
Material Adverse Effect.


13

--------------------------------------------------------------------------------



Section 3.04          Governmental Approvals. Except for (a) the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, (b) filings required under, and compliance with other applicable
requirements of the HSR Act and (c) compliance with any applicable state
securities or blue sky laws, no consent or approval of, or filing, license,
permit or authorization, declaration or registration with, any Governmental
Authority is necessary for the execution and delivery of this Agreement and the
other Transaction Documents by the Company, the performance by the Company of
its obligations hereunder and thereunder and the consummation by the Company of
the Transactions, other than such other consents, approvals, filings, licenses,
permits or authorizations, declarations or registrations that, if not obtained,
made or given, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


Section 3.05          Company SEC Documents; Undisclosed Liabilities.  (a)  The
Company has filed with the SEC, on a timely basis, all required reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC pursuant to the Exchange Act since January 1, 2018
(collectively, the “Company SEC Documents”).  As of their respective SEC filing
dates, the Company SEC Documents complied in all material respects with the
requirements of the Securities Act, the Exchange Act or the Sarbanes-Oxley Act
of 2002 (and the regulations promulgated thereunder), as the case may be,
applicable to such Company SEC Documents, and none of the Company SEC Documents
as of such respective dates (or, if amended prior to the date of this Agreement,
the date of the filing of such amendment, with respect to the disclosures that
are amended) contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


(b)          The consolidated financial statements of the Company and its
Subsidiaries (including all related notes or schedules) included or incorporated
by reference in the Company SEC Documents complied as to form, as of their
respective dates of filing with the SEC, in all material respects with the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with GAAP (except, in the case of unaudited quarterly
statements, as permitted by Form 10-Q of the SEC or other rules and regulations
of the SEC) applied on a consistent basis during the periods involved (except
(i) as may be indicated in the notes thereto or (ii) as permitted by
Regulation S-X) and present fairly, in all material respects, the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods shown (subject, in the case of unaudited quarterly financial
statements, to normal year‑end adjustments. which are not reasonably expected to
be materially adverse individually or in the aggregate to the Company and its
Subsidiaries, taken as a whole).


(c)          Neither the Company nor any of its Subsidiaries has any liabilities
of any nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, to be reflected on a consolidated balance sheet of the
Company (including the notes thereto) except liabilities (i) reflected or
reserved against in the balance sheet (or the notes thereto) of the Company and
its Subsidiaries as of December 28, 2019 (the “Balance Sheet Date”) included in
the Filed SEC Documents, (ii) incurred after the Balance Sheet Date in the
ordinary course of business and that do not arise from any material breach of a
Contract, (iii) as expressly contemplated by this Agreement or otherwise
incurred in connection with the Transactions or the




14

--------------------------------------------------------------------------------



Acquisition, (iv) that have been discharged or paid prior to the date of this
Agreement or (v) as would not, individually or in the aggregate, have had or
reasonably be expected to have, a Material Adverse Effect.


(d)          The Company has established and maintains, and at all times since
January 1, 2018 has maintained, disclosure controls and procedures and a system
of internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act relating to the Company and its
consolidated Subsidiaries sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with Company management’s general or
specific authorization, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, consistently
applied, and to maintain accountability for assets, (c) access to assets is
permitted only in accordance with Company  management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  There are no “significant deficiencies” or
“material weaknesses” (as defined by the Public Company Accounting Oversight
Board) in the design or operation of the Company’s internal controls over and
procedures relating to financial reporting which would reasonably be expected to
adversely affect in any material respect the Company’s ability to record,
process, summarize and report financial data, in each case which has not been
subsequently remediated.  Since January 1, 2018, there has not been any Fraud,
whether or not material, that involves management or other employees of the
Company or any of its Subsidiaries who have a significant role in the Company’s
internal controls over financial reporting.  As of the date of this Agreement,
to the Knowledge of the Company, there is no reason that its outside auditors
and its chief executive officer and chief financial officer will not be able to
give the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002,
without qualification, when next due.


(e)          As of the date of this Agreement, there is no transaction,
arrangement or other relationship between the Company and/or any of its
Subsidiaries and an unconsolidated or other off-balance sheet entity that is
required by applicable Law to be disclosed by the Company in its SEC Documents
and is not so disclosed.


Section 3.06          Absence of Certain Changes.  (a) Since December 28, 2019
through the date of this Agreement, except for the execution and performance of
this Agreement, the Acquisition Agreement and any other agreements contemplated
thereby and the discussions, negotiations and transactions related thereto, the
business of the Company and its Subsidiaries has been carried on and conducted
in all material respects in the ordinary course of business, and (b) since
December 28, 2019, there has not been any Material Adverse Effect or any event,
change or occurrence that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


Section 3.07          Legal Proceedings.  Except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
there is no (a) pending or, to the Knowledge of the Company, threatened legal,
regulatory or administrative proceeding, suit, proceedings, disputes,
investigation, arbitration or action (an “Action”) against the


15

--------------------------------------------------------------------------------



Company or any of its Subsidiaries or (b) outstanding order, judgment,
injunction, ruling, writ or decree of any Governmental Authority (“Judgments”)
imposed upon the Company or any of its Subsidiaries or any of their respective
assets, in each case, by or before any Governmental Authority.


Section 3.08          Compliance with Laws; Permits.


(a)          The Company and each of its Subsidiaries are and since January 1,
2018 have been, in compliance with all state or federal laws, common law,
statutes, ordinances, codes, rules or regulations or other similar requirement
enacted, adopted, promulgated, or applied by any Governmental Authority (“Laws”)
or Judgments, in each case, that are applicable to the Company or any of its
Subsidiaries, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The Company and each of its
Subsidiaries hold all licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Authorities (“Permits”) necessary for the
lawful conduct of their respective businesses, except where the failure to hold
the same would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.


(b)          The Company, each of its Subsidiaries, and each of their officers,
directors, employees and, to the Company’s Knowledge, agents acting on their
behalf is, and for the last five years has been, in compliance in all material
respects with (x) the Foreign Corrupt Practices Act of 1977 and any rules and
regulations promulgated thereunder and (y) any other Laws applicable to the
Company and its Subsidiaries that address the prevention of corruption, bribery,
terrorism or money laundering (the “Anti-Corruption Laws”).  None of the
Company, any of its Subsidiaries or any director, officer, or, to the knowledge
of the Company, any agent, employee, or other person associated with or acting
on behalf of the Company or its Subsidiaries has within the last five years (i)
made, offered, promised or authorized any unlawful contribution, gift,
entertainment or other unlawful expense; (ii) made, offered, promised or
authorized any direct or indirect unlawful payment; or (iii) violated or is in
violation of any provision of any Anti-Corruption Laws.


(c)          The Company, each of its Subsidiaries, and each of their officers,
directors, employees and, to the Company’s Knowledge, agents acting on their
behalf is, and, for the last five years has been, in compliance with all Laws or
other financial restrictions administered by the Office of Foreign Assets
Control of the United States Treasury Department (“OFAC”), including OFAC’s
Specially Designated Nationals and Blocked Persons List, the U.S. Department of
State, and sanctions administered by the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”).  None of the Company, any of its Subsidiaries, or
any director, officer, or to the Company’s knowledge, agent, or employee of the
Company or any of its Subsidiaries is currently the subject or the target of any
Sanctions, nor is the Company or any of its Subsidiaries located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, Cuba, Iran, North Korea, Syria and Crimea.  The
Company will not use the proceeds from the Transactions (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (ii) to fund or facilitate any activities of or
business with any person, or in any country or territory, that, at the time of
such funding, is the subject or


16

--------------------------------------------------------------------------------



the target of Sanctions. The Company and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, compliance with all applicable Anti-Corruption
Laws and Sanctions. No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to Anti-Corruption Laws or Sanctions is
pending or, to the knowledge of the Company, threatened.


Section 3.09          Tax Matters.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:  (a) the
Company and each of its Subsidiaries has prepared (or caused to be prepared) and
timely filed (taking into account valid extensions of time within which to file)
all Tax Returns required to be filed by it, and all such filed Tax Returns
(taking into account all amendments thereto) are true, complete and accurate,
(b) all Taxes owed by the Company and each of its Subsidiaries that are due
(whether or not shown on any Tax Return) have been timely paid, except for Taxes
that are being contested in good faith by appropriate proceedings and that have
been adequately reserved against in accordance with GAAP, (c) no examination or
audit of any Tax Return relating to any Taxes of the Company or any of its
Subsidiaries or with respect to any Taxes due from the Company or any of its
Subsidiaries by any Governmental Authority is currently in progress or
threatened in writing, (d) none of the Company or any of its Subsidiaries has
liability for any other Person (other than the Company and its Subsidiaries)
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local or foreign Law), as a transferee or successor, or by contract and (e) none
of the Company or any of its Subsidiaries has engaged in any “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b)(2).


Section 3.10          No Rights Agreement; Anti-Takeover Provisions.  (a)  As of
the date of this Agreement, neither the Company nor any of its Subsidiaries is
party to a stockholder rights agreement, “poison pill” or similar anti-takeover
agreement or plan.


(b)          The Board has taken all necessary actions to ensure that no
restrictions included in any “control share acquisition,” “fair price,”
“moratorium,” “business combination” or other state anti-takeover Law (including
Section 203 of the DGCL) is, or as of the Closing will be, applicable to the
Transactions, including the Company’s issuance of shares of Common Stock upon
conversion of the Series A Preferred Stock and any issuance pursuant to Section
5.19.


Section 3.11          Brokers and Other Advisors.  Except as set forth on
Section 3.11 of the Company Disclosure Letter, no broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of the Company or any of its Subsidiaries.


Section 3.12          Sale of Securities.  Assuming the accuracy of the
representations and warranties set forth in Section 4.08, the offer, sale and
issuance of the shares of Series A Preferred Stock pursuant to this Agreement is
exempt from the registration and prospectus delivery requirements of the
Securities Act and the rules and regulations thereunder.  Without limiting the
foregoing, neither the Company nor any other Person authorized by the Company to
act on its behalf, has engaged in a general solicitation or general advertising
(within the meaning


17

--------------------------------------------------------------------------------



of Regulation D of the Securities Act) of investors with respect to offers or
sales of Series A Preferred Stock, and neither the Company nor any Person acting
on its behalf has made any offers or sales of any security or solicited any
offers to buy any security, under circumstances that would cause the offering or
issuance of Series A Preferred Stock under this Agreement to be integrated with
prior offerings by the Company for purposes of the Securities Act that would
result in none of Regulation D or any other applicable exemption from
registration under the Securities Act to be available, nor will the Company take
any action or steps that would cause the offering or issuance of Series A
Preferred Stock under this Agreement to be integrated with other offerings by
the Company.


Section 3.13          Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the NYSE,
and the Company has taken no action designed to, or which to the Knowledge of
the Company is reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NYSE, nor has the Company received any notification that the SEC
or the NYSE is contemplating terminating such registration or listing.  The
Company is in compliance in all material respects with the listing and listing
maintenance requirements of the NYSE applicable to it for the continued trading
of its Common Stock on the NYSE.


Section 3.14          Status of Securities.  As of the Closing, the Acquired
Shares, any shares of Series A Preferred Stock to be issued as PIK Dividends (as
defined below) and the shares of Common Stock issuable upon conversion of any of
the foregoing shares, will be, when issued, duly authorized by all necessary
corporate action on the part of the Company, validly issued, fully paid and
nonassessable and issued in compliance with all applicable federal and state
securities Laws and will not be subject to preemptive rights of any other
stockholder of the Company, and will be free and clear of all Liens, except
restrictions imposed by the Certificate of Designations, the Securities Act,
Section 5.08 and any applicable securities Laws. The respective rights,
preferences, privileges, and restrictions of the Series A Preferred Stock and
the Common Stock are as stated in the Company Charter Documents (including the
Certificate of Designations) or as otherwise provided by applicable Law. As of
the Closing, the Acquired Shares, shares of Series A Preferred Stock to be
issued as PIK Dividends in the first year following the Closing Date and the
shares of Common Stock issuable upon conversion of the Acquired Shares have been
duly reserved for issuance.


Section 3.15          Certain Material Contracts.  Neither the Company nor any
of its Subsidiaries is, as of the date of this Agreement, in breach in any
material respect of the Acquisition Agreement, nor, to the Knowledge of the
Company, is any other party in breach in any material respect of such
agreement.  Neither the Company nor any of its Subsidiaries is, as of the date
of this Agreement, in default in the payment of any material indebtedness or in
default under any agreement relating to its material indebtedness.


Section 3.16          Investment Company Status.  Neither the Company nor any of
its Subsidiaries is, and immediately after the sale of the Acquired Shares
hereunder, none of the Company nor any of its Subsidiaries will be, required to
be registered as an “investment company” under the Investment Company Act of
1940, as amended.


18

--------------------------------------------------------------------------------



Section 3.17          Ability to Pay Dividends.  Except with respect to the
covenants contained in (a) the Existing Credit Agreements or (b) the Indentures,
the Company is not party to any material Contract, and is not subject to any
provision in the Company Charter Documents or resolutions of the Board that, in
each case, by its terms prohibits or prevents the Company from paying dividends
in form and the amounts contemplated by the Certificate of Designations.  The
Company and its Subsidiaries are not in material breach of, or default or
violation under, the Existing Credit Agreements or the Indentures.


Section 3.18          No Other Company Representations or Warranties.  Except
for the representations and warranties made by the Company in this Article III
(as modified by the Company Disclosure Letter) and in any certificate or other
document delivered in connection with this Agreement, neither the Company nor
any other Person acting on its behalf makes any other express or implied
representation or warranty with respect to the Series A Preferred Stock, Common
Stock, the Company or any of its Subsidiaries or their respective businesses,
operations, properties, assets, liabilities, condition (financial or otherwise)
or prospects, notwithstanding the delivery or disclosure to the Investor or its
Representatives of any documentation, forecasts or other information with
respect to any one or more of the foregoing, and the Investor acknowledges the
foregoing.  In particular, and without limiting the generality of the foregoing,
except for the representations and warranties made by the Company in this
Article III (as modified by the Company Disclosure Letter) and in any
certificate or other document delivered in connection with this Agreement,
neither the Company nor any other Person makes or has made any express or
implied representation or warranty to the Investor or its Representatives with
respect to (a) any financial projection, forecast, estimate, budget or prospect
information relating to the Company, any of its Subsidiaries or their respective
businesses or (b) any oral or written information presented to the Investor or
its Representatives in the course of its due diligence investigation of the
Company, the negotiation of this Agreement or the course of the Transactions or
any other transactions or potential transactions involving the Company and the
Investor.


Section 3.19          No Other Investor Representations or Warranties.  Except
for the representations and warranties expressly set forth in Article IV and in
any certificate or other document delivered in connection with this Agreement,
the Company hereby acknowledges that neither the Investor nor any other Person,
(a) has made or is making any other express or implied representation or
warranty with respect to the Investor or any of its Subsidiaries or their
respective businesses, operations, assets, liabilities, condition (financial or
otherwise) or prospects, including with respect to any information provided or
made available to the Company or any of its Representatives or any information
developed by the Company or any of its Representatives or (b) will have or be
subject to any liability or indemnification obligation to the Company resulting
from the delivery, dissemination or any other distribution to the Company or any
of its Representatives, or the use by the Company or any of its Representatives,
of any information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to the Company or any of its Representatives,
including in due diligence materials, in anticipation or contemplation of any of
the Transactions or any other transactions or potential transactions involving
the Company and the Investor.  The Company, on behalf of itself and on behalf of
its respective Affiliates, expressly waives any such claim relating to the
foregoing matters.


19

--------------------------------------------------------------------------------



ARTICLE IV


Representations and Warranties of the Investor


The Investor represents and warrants to the Company, as of the date of this
Agreement and as of the Closing Date (except to the extent made only as of a
specified date, in which case such representation and warranty is made as of
such date):


Section 4.01          Organization; Standing.  The Investor is a Delaware
limited partnership duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization and the Investor has all requisite
power and authority necessary to carry on its business as it is now being
conducted and, except (other than with respect to the Investor’s due
organization and valid existence) as would not, individually or in the
aggregate, reasonably be expected to have an Investor Material Adverse Effect.
The Investor is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the nature of the business conducted by
it or the character or location of the properties and assets owned or leased by
it makes such licensing or qualification necessary, except where the failure to
be so licensed, qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have an Investor Material Adverse Effect.


Section 4.02          Authority; Noncontravention.  The Investor has all
necessary power and authority to execute and deliver this Agreement and the
other Transaction Documents, to perform its obligations hereunder and thereunder
and to consummate the Transactions.  The execution, delivery and performance by
the Investor of this Agreement and the other Transaction Documents and the
consummation by the Investor of the Transactions have been duly authorized and
approved by all necessary action on the part of the Investor, and no further
action, approval or authorization by any of its stockholders, partners, members
or other equity owners, as the case may be, is necessary to authorize the
execution, delivery and performance by the Investor of this Agreement and the
other Transaction Documents and the consummation by the Investor of the
Transactions.  This Agreement has been and at the Closing, the other Transaction
Documents will be, duly executed and delivered by the Investor and, assuming due
authorization, execution and delivery hereof or thereof, as applicable, by the
Company, constitutes (or in the case of the other Transaction Documents, at the
Closing will constitute) a legal, valid and binding obligation of the Investor,
enforceable against it in accordance with its terms, subject to the Bankruptcy
and Equity Exception.  Neither the execution and delivery of this Agreement or
the other Transaction Documents by the Investor, nor the consummation of the
Transactions by the Investor, nor performance or compliance by the Investor with
any of the terms or provisions hereof or thereof, will (i) conflict with or
violate any provision of the certificate or articles of incorporation, bylaws or
other comparable charter or organizational documents of the Investor or (ii)
assuming that the authorizations, consents and approvals referred to in
Section 4.03 are obtained prior to the Closing Date and the filings referred to
in Section 4.03 are made and any waiting periods with respect to such filings
have terminated or expired prior to the Closing Date, (x) violate any Law or
Judgment applicable to the Investor or any of its Subsidiaries or (y) violate or
constitute a default (or constitute an event which, with notice or lapse of time
or both, would violate or constitute a default) under any of the terms,
conditions or provisions of any Contract to which the Investor or any of its
Subsidiaries is a party or accelerate the Investor’s or any of its
Subsidiaries’, if applicable, obligations under any such Contract, except, in
the case of


20

--------------------------------------------------------------------------------



clause (ii), as would not, individually or in the aggregate, reasonably be
expected to have an Investor Material Adverse Effect.


Section 4.03          Governmental Approvals.  Except for (a) the filing by the
Company of the Certificate of Designations with the Secretary of State of the
State of Delaware and (b) filings required under, and compliance with other
applicable requirements of, the HSR Act, no consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Authority is necessary for the execution and delivery of this
Agreement and the other Transaction Documents by the Investor, the performance
by the Investor of its obligations hereunder and thereunder and the consummation
by the Investor of the Transactions, other than such other consents, approvals,
filings, licenses, permits, authorizations, declarations or registrations that,
if not obtained, made or given, would not, individually or in the aggregate,
reasonably be expected to have an Investor Material Adverse Effect.


Section 4.04          Financing.  The Investor has delivered to the Company a
true and complete copy of the Equity Commitment Letter, pursuant to which KKR
Americas Fund XII L.P. has committed, subject only to the terms and conditions
thereof, to invest the amounts set forth therein.  As of the date of this
Agreement, the Equity Commitment Letter is in full force and effect and
constitutes the enforceable, legal, valid and binding obligations of each of the
parties thereto.  At the Closing, assuming reciept of the funds under the Equity
Commitment Letter, the Investor will have available funds necessary to
consummate the Purchase and pay the Purchase Price on the terms and conditions
contemplated by this Agreement.  As of the date of this Agreement, Investor is
not aware of any reason why the funds sufficient to pay the Purchase Price will
not be available on the Closing Date.


Section 4.05          Ownership of Company Stock.  None of the Investor nor any
funds advised by the Sponsor owns any Common Stock .


Section 4.06          Brokers and Other Advisors.  No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of the Investor or any of their respective
Subsidiaries, except for Persons, if any, whose fees and expenses will be paid
by the Investor.


Section 4.07          Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans.  In connection with the due
diligence investigation of the Company by the Investor and its Representatives,
the Investor and its Representatives have received and may continue to receive
from the Company and its Representatives certain estimates, projections,
forecasts and other forward-looking information, as well as certain business
plan information containing such information, regarding the Company and its
Subsidiaries and their businesses and operations.  The Investor hereby
acknowledges that there are uncertainties inherent in attempting to make such
estimates, projections, forecasts and other forward-looking statements, as well
as in such business plans, with which the Investor is familiar, that the
Investor is making its own evaluation of the adequacy and accuracy of all
estimates, projections, forecasts and other forward-looking information, as well
as such business plans, so furnished to the Investor (including the
reasonableness of the assumptions underlying


21

--------------------------------------------------------------------------------



such estimates, projections, forecasts, forward-looking information or business
plans), and that except for the representations and warranties made by the
Company in Article III of this Agreement (as modified by the Company Disclosure
Letter) and in any certificate or other document delivered in connection with
this Agreement, the Investor will have no claim against the Company and its
Subsidiaries, or any of their respective Representatives with respect thereto,
except with respect to Fraud.


Section 4.08          Purchase for Investment.  The Investor acknowledges that
the Series A Preferred Stock and the Common Stock issuable upon the conversion
of the Series A Preferred Stock have not been registered under the Securities
Act or under any state or other applicable securities Laws.  The Investor (a)
acknowledges that it is acquiring the Series A Preferred Stock and the Common
Stock issuable upon the conversion of the Series A Preferred Stock pursuant to
an exemption from registration under the Securities Act solely for investment
with no intention to distribute any of the foregoing to any Person, (b) will not
sell, transfer or otherwise dispose of any Series A Preferred Stock and the
Common Stock issuable upon the conversion of the Series A Preferred Stock,
except in compliance with this Agreement and the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
Laws, (c) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Series A Preferred Stock and the Common Stock
issuable upon the conversion of the Series A Preferred Stock and of making an
informed investment decision, (d) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act), and (e) (i) has been furnished with
or has had access to all the information that it considers necessary or
appropriate to make an informed investment decision with respect to the Series A
Preferred Stock and the Common Stock issuable upon the conversion of the Series
A Preferred Stock, (ii) has had an opportunity to discuss with the Company and
its Representatives the intended business and financial affairs of the Company
and to obtain information necessary to verify any information furnished to it or
to which it had access and (iii) can bear the economic risk of (x) an investment
in the Series A Preferred Stock and the Common Stock issuable upon the
conversion of the Series A Preferred Stock indefinitely and (y) a total loss in
respect of such investment.  The Investor has such knowledge and experience in
business and financial matters so as to enable it to understand and evaluate the
risks of, and form an investment decision with respect to its investment in, the
Series A Preferred Stock and the Common Stock issuable upon the conversion of
the Series A Preferred Stock and to protect its own interest in connection with
such investment under the terms of this Agreement.


Section 4.09          No Other Investor Representations or Warranties.  Except
for the representations and warranties made by the Investor in this Article IV
and in any certificate or other document delivered in connection with this
Agreement, neither the Investor nor any other Person acting on its behalf makes
any other express or implied representation or warranty with respect to the
Investor or any of its Subsidiaries or their respective businesses, operations,
properties, assets, liabilities, condition (financial or otherwise) or
prospects, notwithstanding the delivery or disclosure to the Company or its
Representatives of any documentation, forecasts or other information with
respect to any one or more of the foregoing, and the Company acknowledges the
foregoing.  In particular, and without limiting the generality of the foregoing,
except for the representations and warranties made by the Investor in this
Article IV and in any certificate or other document delivered in connection with
this Agreement, neither the Investor


22

--------------------------------------------------------------------------------



nor any other Person makes or has made any express or implied representation or
warranty to the Company or its Representatives with respect to (a) any financial
projection, forecast, estimate, budget or prospect information relating to the
Investor, any of its Subsidiaries or their respective businesses or (b) any oral
or written information presented to the Company or its Representatives in the
course of the negotiation of this Agreement or the course of the Transactions or
any other transactions or potential transactions involving the Investor and the
Company.


Section 4.10          No Other Company Representations or Warranties.  Except
for the representations and warranties expressly set forth in Article III (as
modified by the Company Disclosure Letter) and in any certificate or other
document delivered in connection with this Agreement, the Investor hereby
acknowledges that neither the Company nor any of its Subsidiaries, nor any other
Person, (a) has made or is making any other express or implied representation or
warranty with respect to the Series A Preferred Stock, Common Stock, Company or
any of its Subsidiaries or their respective businesses, operations, assets,
liabilities, condition (financial or otherwise) or prospects, including with
respect to any information provided or made available to the Investor or any of
its Representatives or any information developed by the Investor or any of its
Representatives or (b) will have or be subject to any liability or
indemnification obligation to the Investor resulting from the delivery,
dissemination or any other distribution to the Investor or any of its
Representatives, or the use by the Investor or any of its Representatives, of
any information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to the Investor or any of its Representatives,
including in due diligence materials, or management presentations (formal or
informal), in anticipation or contemplation of any of the Transactions and the
Investor, on behalf of itself and on behalf of its respective Affiliates,
expressly waives any such claim relating to the foregoing matters.


ARTICLE V


Additional Agreements


Section 5.01          Negative Covenants.  Except as required by applicable Law,
Judgment or to comply with any notice from a Governmental Authority, as
expressly contemplated, required or permitted by this Agreement, the Acquisition
Agreement or as described in Section 5.01 of the Company Disclosure Letter, (i)
during the period from the date of this Agreement until the Closing Date (or
such earlier date on which this Agreement may be terminated pursuant to Section
7.01), (1) unless the Investor Parties otherwise consent in writing (such
consent not to be unreasonably withheld, delayed or conditioned) the Company
shall, and shall cause its Subsidiaries to, use their commercially reasonable
efforts to operate their businesses in all material respects in the ordinary
course of business and to maintain and preserve in all material respects its
existing relationships with its customers, employees, independent contractors
and other business relationships having material business dealings with the
Company or any of its Subsidiaries and (2) unless the Investor Parties otherwise
consent in writing (such consent not to be unreasonably withheld, delayed or
conditioned), the Company shall not and shall cause its Subsidiaries not to:


(a)          other than the authorization and issuance of the Series A Preferred
Stock to the Investor and the consummation of the other Transactions, issue,
sell or grant any shares of


23

--------------------------------------------------------------------------------



its capital stock or other equity or voting interests, or any securities or
rights convertible into, exchangeable or exercisable for, or evidencing the
right to subscribe for any shares of its capital stock or other equity or voting
interests, or any rights, warrants or options to purchase any shares of its
capital stock or other equity or voting interests; provided that the Company may
issue or grant shares of Common Stock or other securities in the ordinary course
of business pursuant to the terms of a Company Plan in effect on the date of
this Agreement;


(b)          redeem, purchase or otherwise acquire any of its outstanding shares
of capital stock or other equity or voting interests, or any rights, warrants or
options to acquire any shares of its capital stock or other equity or voting
interests (other than pursuant to the cashless exercise of Company Stock
Options, Company Performance Stock Options or the forfeiture or withholding of
Taxes with respect to Company Stock Options, Company Performance Stock Options,
Company RSAs, Company RSUs, Company PSAs or Company PSUs);


(c)          establish a record date for, declare, set aside for payment or pay
any dividend on, or make any other distribution in respect of, any shares of its
capital stock or other equity or voting interests;


(d)          split, combine, subdivide, recapitalize, reclassify or like change
to any shares of its capital stock or other equity or voting interests;


(e)          amend or supplement the Company Charter Documents or make any
material amendments to the organizational documents of any of the Company’s
Subsidiaries or take or authorize any action to wind up its affairs or dissolve;


(f)          enter into any new, or amend, terminate or renew in any material
respect, any material Contract between the Company or one of its Subsidiaries,
on the one hand, and any of its Affiliates (other than the Company’s
Subsidiaries) or any officer or director of the Company or any of its
Subsidiaries, on the other hand, outside the ordinary course of business;


(g)          make any material change in the Company’s or its Subsidiaries’
financial accounting principles, except as required by changes in GAAP (or any
interpretation thereof) or in applicable Law; or


(h)          agree or commit to do any of the foregoing.


Section 5.02          Reasonable Best Efforts; Filings.  (a) Subject to the
terms and conditions of this Agreement, each of the Company and the Investor
Parties shall cooperate with each other and use (and shall cause their
Affiliates to use) their respective reasonable best efforts (unless, with
respect to any action, another standard of performance is expressly provided for
herein) to promptly (i) take, or cause to be taken, all actions, and do, or
cause to be done, and assist and cooperate with each other in doing, all things
necessary, proper or advisable to obtain the expiration or termination of the
waiting period under the HSR Act and cause the conditions to Closing to be
satisfied as promptly as reasonably practicable and to consummate and make
effective, in the most expeditious manner reasonably practicable, the
Transactions, including preparing and filing promptly and fully all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents,
(ii) obtain all approvals, consents, registrations, waivers, permits,
authorizations,


24

--------------------------------------------------------------------------------



orders and other confirmations from any Governmental Authority or third party
necessary, proper or advisable to consummate the Transactions and (iii) execute
and deliver any additional instruments necessary to consummate the Transactions
and (iv) defend or contest in good faith any Action brought by a third party
that could otherwise prevent or impede, interfere with, hinder or delay in any
material respect the consummation of the Transactions.


(b)          The Company and the Investor Parties shall, and shall cause their
Affiliates to, (i) make an appropriate filing of a Notification and Report Form
(“HSR Form”) pursuant to the HSR Act with respect to the Transactions (which
shall request the early termination of any waiting period applicable to the
Transactions under the HSR Act) as promptly as reasonably practicable following
the date of this Agreement, and (ii) supply as promptly as reasonably
practicable any additional information and documentary material that may be
requested pursuant to the HSR Act and use reasonable best efforts to promptly
take any and all steps necessary to avoid or eliminate each and every impediment
and obtain all consents that may be required pursuant to the HSR Act, so as to
enable the parties hereto to consummate the Transactions.  Notwithstanding
anything to the contrary in this Section 5.02, nothing in this Section 5.02 or
this Agreement shall require or obligate any Investor Party to, and the Company
shall not, without prior written consent of the Investor Parties, agree,
propose, commit to, or effect, or otherwise be required, by consent decree, hold
separate, or otherwise, any sale, divestiture, hold separate, or any other
action otherwise limiting the freedom of action in any respect with respect to
any businesses, products, rights, services, licenses, assets, or interest
therein, of (i) the Investor or any Affiliate (including KKR & Co. Inc. and the
Sponsor (each, “KKR”) and their respective Affiliates and any investment funds
or investment vehicles affiliated with, or managed or advised by, KKR or any
portfolio company (as such term is commonly understood in the private equity
industry) or investment of KKR, or the (ii) Company or any its Affiliates or
subsidiaries.


(c)          Each of the Company and the Investor Parties shall, and shall cause
their Affiliates to, use their respective reasonable best efforts to
(i) cooperate in all respects with the other party in connection with any filing
or submission with a Governmental Authority in connection with the Transactions
and in connection with any investigation or other inquiry by or before a
Governmental Authority relating to the Transactions, including any proceeding
initiated by a private person, (ii) keep the other party informed in all
material respects and on a reasonably timely basis of any material communication
received by the Company, the Investor Parties or their Affiliates, as the case
may be, from or given by the Company, the Investor Parties or their Affiliates,
as the case may be, to the Federal Trade Commission (“FTC”), the Department of
Justice (“DOJ”) or any other Governmental Authority and of any material
communication received or given in connection with any proceeding by a private
Person, in each case regarding the Transactions, (iii) subject to applicable
Laws relating to the exchange of information, and to the extent reasonably
practicable, consult with the other party with respect to information relating
to such party and its respective Subsidiaries, as the case may be, that appears
in any filing made with, or written materials submitted to, any third Person or
any Governmental Authority in connection with the Transactions, other than “4(c)
and 4(d) documents” as that term is used in the rules and regulations under the
HSR Act and other confidential information contained in the HSR Form and (iv) to
the extent permitted by the FTC, the DOJ or such other applicable Governmental
Authority or other Person, give the other party the opportunity to attend and
participate in meetings and conferences with the FTC, DOJ, or any other
applicable


25

--------------------------------------------------------------------------------



Governmental Authority. Any documents or other materials provided pursuant to
this Section 5.02(c) may be redacted or withheld as necessary to address
reasonable privilege or confidentiality concerns, and to remove references
concerning the valuation of the Company or other competitively sensitive
material, and the Parties may, as each deems advisable, reasonably designate any
material provided under this Section 5.02(c) as “outside counsel only material”.


Section 5.03          Corporate Actions.  (a)  At any time that any Series A
Preferred Stock is outstanding, the Company shall:


(i)           from time to time take all lawful action within its control to
cause the authorized capital stock of the Company to include a sufficient number
of authorized but unissued shares of Common Stock to satisfy the conversion
requirements of all shares of the Series A Preferred Stock then outstanding; and


(ii)          not effect any voluntary deregistration under the Exchange Act or
any voluntary delisting of the Common Stock from the NYSE other than in
connection with a Change of Control (as defined in the Certificate of
Designations) pursuant to which the Company agrees to satisfy, or will otherwise
cause the satisfaction, in full of its obligations under Section 9of the
Certificate of Designations or is otherwise consistent with the terms set forth
in Section 9 of the Certificate of Designations.


(b)          Prior to the Closing, the Company shall file with the Secretary of
State of the State of Delaware the Certificate of Designations in the form
attached hereto as Exhibit A, with such changes thereto as the parties may
reasonably agree.


(c)          If any occurrence since the date of this Agreement until the
Closing would have resulted in an adjustment to the Conversion Rate pursuant to
the Certificate of Designations if the Series A Preferred Stock had been issued
and outstanding since the date of this Agreement, the Company shall adjust the
Conversion Rate, effective as of the Closing, in the same manner as would have
been required by the Certificate of Designations if the Series A Preferred Stock
had been issued and outstanding since the date of this Agreement.


(d)          The Company shall not adopt any stockholder rights agreement,
“poison pill” or similar anti-takeover agreement or plan that prohibits the
Investor Parties from taking any of the actions permitted by this Agreement,
including Section 5.07(a), or the Certificate of Designations.


Section 5.04          Public Disclosure.  The Investor Parties and the Company
shall, and shall cause their Affiliates to, consult with each other before
issuing, and give each other the opportunity to review and comment upon, any
press release or other public statements with respect to the Transaction
Documents or the Transactions, and shall not, and shall cause their Affiliates
not to, issue any such press release or make any such public statement prior to
such consultation, except as may be required by applicable Law, Judgment, court
process or the rules and regulations of any national securities exchange or
national securities quotation system; provided that the initial announcement
with respect to the Transaction Documents or the Transactions shall be mutually
agreed between the Investor Parties and the Company.  Notwithstanding the
forgoing, this Section 5.04 shall not apply to any press release or other


26

--------------------------------------------------------------------------------



public statement made by the Company or the Investor Parties (a) which does not
contain any information relating to the Transactions that has not been
previously announced or made public in accordance with the terms of this
Agreement or (b) is made in the ordinary course of business and does not relate
specifically to the signing of the Transaction Documents or the Transactions. 
Notwithstanding anything to the contrary in this Agreement or the
Confidentiality Agreement, in no event shall either this Section 5.04 or any
provision of the Confidentiality Agreement limit disclosure by any Investor
Party and their respective Affiliates of ordinary course communications
regarding this Agreement and the Transactions to its existing or prospective
general and limited partners, equityholders, members, managers and investors of
any Affiliates of such Person, including disclosing information about the
Transactions on their websites in the ordinary course of business consistent
with past practice.


Section 5.05          Confidentiality.  The Investor Parties will, and will
direct their Affiliates and Representatives who actually receive Confidential
Information to, keep confidential any information (including oral, written and
electronic information) concerning the Company, its Subsidiaries or its
Affiliates that may be furnished to any Investor Party, its Affiliates or its or
their respective Representatives by or on behalf of the Company or any of its
Representatives pursuant to this Agreement, including any such information
provided pursuant to Section 5.16 of this Agreement (“Confidential Information”)
and to use the Confidential Information solely for the purposes of monitoring,
administering or managing the Investor Parties’ investment in the Company made
pursuant to this Agreement; provided that Confidential Information will not
include information that (a) was or becomes available to the public other than
as a result of a breach of any confidentiality obligation in this Agreement by
any Investor Party or its Affiliates or their respective Representatives, (b)
was or becomes available to any Investor Party or its Affiliates or their
respective Representatives from a source other than the Company or its
Representatives; provided that such source is reasonably believed by such
Investor Party or its Affiliates not to be subject to an obligation of
confidentiality (whether by agreement or otherwise), (c) at the time of
disclosure is already in the possession of an Investor Party or its Affiliates
or their respective Representatives or (d) was independently developed by any
Investor Party or its Affiliates or their respective Representatives without
reference to, incorporation of, or other use of any Confidential Information;
provided that an Investor Party may disclose Confidential Information (i) to its
attorneys, accountants, consultants and financial and other professional
advisors to the extent necessary to obtain their services in connection with its
investment in the Company, (ii) to any prospective purchaser of Acquired Shares
from such Investor Party or prospective financing sources in connection with the
syndicated and marketing of any Permitted Loan, in each case, as long as such
prospective purchaser or lender, as applicable, agrees to be bound by similar
confidentiality or non-disclosure terms as are contained in this Agreement (with
the Company as an express third party beneficiary of such agreement), (iii) to
any Affiliate, partner, member, limited partners, prospective partners or
related investment fund of such Investor Parties and their Affiliates and their
respective directors, officers, employees, consultants, financing sources and
representatives, in each case in the ordinary course of business (provided that
the recipients of such confidential information are directed to abide by the
confidentiality and non-disclosure obligations contained herein), (iv) as may be
reasonably determined by such Investor Party to be necessary in connection with
such Investor Party’s enforcement of its rights in connection with this
Agreement or its investment in the Company, or (v) as may otherwise be required
by law or legal, judicial or regulatory process; and provided, further, that (x)
any breach of the confidentiality and use terms herein by any




27

--------------------------------------------------------------------------------



Person to whom such Investor Party may disclose confidential information
pursuant to clauses (i) and (iii) of the preceding proviso shall be attributable
to such Investor Party for purposes of determining such Investor Party’s
compliance with this Section 5.05, except those who have entered into a separate
confidentiality or non-disclosure agreement or obligation with the Company and
(y) that such Investor Party takes commercially reasonable steps (at the
Company’s sole expense) to minimize the extent of any required disclosure
described in clause (v) of the preceding proviso.  The confidentiality letter
agreement, dated April 15, 2020, by and between Sponsor and the Company (the
“Confidentiality Agreement”) shall terminate simultaneously with the Closing.


Section 5.06          NYSE Listing of Shares.  To the extent the Company has not
done so prior to the date of this Agreement, the Company shall as promptly as
practicable following the date of this Agreement cause the aggregate number of
shares of Common Stock issuable upon the conversion of the Acquired Shares to be
approved for listing on the NYSE.  From time to time following the Closing Date,
the Company shall cause the number of shares of Common Stock issuable upon
conversion or redemption of the then outstanding shares of Series A Preferred
Stock to be approved for listing on the NYSE.


Section 5.07          Standstill.  The Investor Parties agree that until the
later of (i) 90 days after the first day on which no Investor Designee serves on
the Board and the Investor has no rights (or has irrevocably waived its right)
under Section 5.10 (except for Section 5.10(f)) and (ii) the expiration of the
Lock-Up Period (the “Standstill Expiration Date”), without the prior written
approval of the Board, the Investor Parties will not, directly or indirectly,
and will cause their Affiliates not to:


(a)          acquire, offer or seek to acquire, agree to acquire or make a
proposal to acquire, by purchase or otherwise, any equity securities or direct
or indirect rights to acquire any equity securities of the Company, any
securities convertible into or exchangeable for any such equity securities, any
options or other derivative securities or contracts or instruments in any way
related to the price of shares of Common Stock (solely to the extent that, after
giving effect to such acquisition, the Investor Parties and their Affiliates
would beneficially own, in the aggregate, greater than 15% of the then
outstanding Common Stock (which calculation shall, for the avoidance of doubt,
include the notional or other number of shares of Common Stock specified in the
documentation for any Contract to which any of the Investor Parties are party
which is designed to produce economic benefits and risks to any of the Investor
Parties that correspond substantially to the ownership by the Investor Parties
of shares of Common Stock, except in the case of any such Contract which is
settled only in cash));


(b)          make or in any way encourage or participate in any “solicitation”
of “proxies” (whether or not relating to the election or removal of directors),
as such terms are used in the rules of the SEC, to vote, or knowingly seek to
advise or influence any Person with respect to voting of, any voting securities
of the Company or any of its Subsidiaries, or call or seek to call a meeting of
the Company’s stockholders or initiate any stockholder proposal for action by
the Company’s stockholders, or seek election to or to place a representative on
the Board or seek the removal of any director from the Board;


28

--------------------------------------------------------------------------------



(c)          make any public announcement with respect to, or offer, seek,
propose or indicate an interest in (in each case with or without conditions),
any merger, consolidation, business combination, tender or exchange offer,
recapitalization, reorganization or purchase of more than 50% of the assets,
properties or securities of the Company or any Subsidiary of the Company, or any
other extraordinary transaction involving the Company or any Subsidiary of the
Company or any of their respective securities, or enter into any discussions,
negotiations, arrangements, understandings or agreements (whether written or
oral) with any other Person regarding any of the foregoing;


(d)          otherwise act, alone or in concert with others, to seek to control
or influence, in any manner, the management, board of directors or policies of
the Company or any of its Subsidiaries;


(e)          make any proposal or statement of inquiry or disclose any
intention, plan or arrangement inconsistent with any of the foregoing;


(f)          advise, assist, knowingly encourage or direct any Person to do, or
to advise, assist, knowingly encourage or direct any other Person to do, any of
the foregoing;


(g)          take any action that would require the Company to make a public
announcement regarding the possibility of a transaction or any of the events
described in this Section 5.07;


(h)          enter into any agreements, arrangements or understandings with any
third party (including security holders of the Company, but excluding, for the
avoidance of doubt, any Investor Parties) with respect to any of the foregoing,
including forming, joining or in any way participating in a “group” (as defined
in Section 13(d)(3) of the Exchange Act) with any third party in connection with
any of the foregoing;


(i)          request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this Section 5.07; provided that
this clause shall not prohibit the Investor Parties from making a confidential
request to the Company seeking an amendment or waiver of the provisions of this
Section 5.07, which the Company may accept or reject in its sole discretion, so
long as any such request is made in a manner that does not require public
disclosure thereof by any Person; or


(j)          contest the validity of this Section 5.07 or make, initiate, take
or participate in any demand, Action (legal or otherwise) or proposal to amend,
waive or terminate any provision of this Section 5.07;


provided, however, that nothing in this Section 5.07 will limit (1) the Investor
Parties’ ability to vote (subject to Section 5.11), Transfer or Hedge (subject
to Section 5.08), convert shares of Series A Preferred Stock into Common Stock
(subject to Section 6 of the Certificate of Designations), limit or restrict any
transfer pursuant to a Permitted Loan or any foreclosure thereunder or transfer
in lieu of a foreclosure thereunder, privately make and submit to the Company
and/or the Board any proposal that is intended by the Investor Parties to be
made and submitted on a non-publicly disclosed or announced basis (and would not
reasonably be expect to require public disclosure by any Person), participate in
rights offerings made by the Company


29

--------------------------------------------------------------------------------



to all holders of its Common Stock, receive any dividends or similar
distributions with respect to any securities of the Company held by the Investor
Parties, tender shares of Common Stock or Series A Preferred Stock into any
tender or exchange offer (subject to Section 5.08), effect an adjustment to the
Conversion Rate pursuant to the Certificate of Designations or otherwise
exercise rights under its Common Stock or Series A Preferred Stock that are not
the subject of this Section 5.07 or (2) the ability of the Investor Director to
vote or otherwise exercise his or her legal duties or otherwise act in his or
her capacity as a member of the Board.


Section 5.08          Transfer Restrictions.  (a)  Except as otherwise permitted
in this Agreement, including Section 5.08(b), until the expiration of the
Lock-Up Period, the Investor Parties will not (i) Transfer any Series A
Preferred Stock or any Common Stock issued upon conversion of the Series A
Preferred Stock or (ii) make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a short sale of or the purpose of which is to offset the loss
which results from a decline in the market price of, any shares of Series A
Preferred Stock or Common Stock, or otherwise establish or increase, directly or
indirectly, a put equivalent position, as defined in Rule 16a-1(h) under the
Exchange Act, with respect to the any of the Series A Preferred Stock or Common
Stock or any other capital stock of the Company (any such action, a “Hedge”).


(b)          Notwithstanding Section 5.08(a), the Investor Parties shall be
permitted to Transfer any portion or all of their Series A Preferred Stock or
Common Stock issued upon conversion of the Series A Preferred Stock at any time
under the following circumstances:


(i)           Transfers to any Permitted Transferees, but only if the transferee
agrees in writing prior to such Transfer for the express benefit of the Company
(in form and substance reasonably satisfactory to the Company and with a copy
thereof to be furnished to the Company) to be bound by the terms of this
Agreement and if the transferee and the transferor agree for the express benefit
of the Company that the transferee shall Transfer the Series A Preferred Stock
or Common Stock so Transferred back to the transferor at or before such time as
the transferee ceases to be a Permitted Transferee of the transferor;


(ii)          Transfers pursuant to a merger, tender offer or exchange offer or
other business combination, acquisition of assets or similar transaction or any
change of control transaction involving the Company or any Subsidiary that, in
each case, is approved by the Board;


(iii)          Transfers pursuant to a tender offer or exchange offer that is
(A) approved by the Board, (B) for less than all of the outstanding shares of
Common Stock of the Company or (C) part of a two-step transaction in which a
tender offer is followed by a second step merger, in which the consideration to
be received in the first step of such transaction is not identical to the amount
or form of consideration to be received in the second step merger;


(iv)          Transfers to the Company or any of its Subsidiaries or that have
been approved in writing by the Board;


30

--------------------------------------------------------------------------------



(v)          Transfers after commencement by the Company or a significant
subsidiary (as such term is defined in Rule 12b-2 under the Exchange Act) of the
Company of bankruptcy, insolvency or other similar proceedings; and


(vi)          Transfers in connection with a total return swap or bona fide loan
or other financing arrangement, in each case entered into with a nationally
recognized financial institution, including a pledge to such a financial
institution to secure a bona fide debt financing and any foreclosure by such
financial institution or transfer to such financial institution in lieu of
foreclosure and subsequent sale of the securities (each, a “Permitted Loan”), as
long as such financial institution agrees with the relevant Investor Party (with
the Company as an express third party beneficiary of such agreement) that
following such foreclosure or in connection with such transfer it shall not
directly or indirectly Transfer (other than pursuant to a broadly distributed
offering or a sale effected through a broker-dealer) such foreclosed or
transferred, as the case may be, Series A Preferred Stock or Common Stock to a
Competitor or Activist Shareholder without the Company’s consent (such agreement
by the relevant financial institution, the “Foreclosure Limitations”) (it being
understood that a list of Competitors and Activist Shareholders shall be set
forth in any issuer agreement entered into at the time of the Permitted Loan or
as otherwise agreed between the Company, the relevant Investor Party and/or the
relevant financial institution(s), as the case may be). Any Permitted Loan
entered into by an Investor Party or its Affiliates shall be with one or more
financial institutions reasonably acceptable to the Company and, except as
specified above, nothing contained in this Agreement or the Registration Rights
Agreement shall prohibit or otherwise restrict the ability of any lender (or its
securities’ affiliate) or collateral agent to foreclose upon, or accept a
transfer in lieu of foreclosure, and sell, dispose of or otherwise transfer the
Series A Preferred Stock and/or shares of Common Stock issued upon conversion of
Series A Preferred Stock (including shares of Common Stock received upon
conversion or redemption of the Series A Preferred Stock following foreclosure
or transfer in lieu of foreclosure on a Permitted Loan) mortgaged, hypothecated
and/or pledged to secure the obligations of the borrower following an event of
default under a Permitted Loan.  Subject to the preceding provisions of this
clause (vi), in the event that any lender or other creditor under a Permitted
Loan transaction (including any agent or trustee on their behalf) or any
affiliate of the foregoing exercises any rights or remedies in respect of the
Series A Preferred Stock or the shares of Common Stock issuable or issued upon
conversion of the Series A Preferred Stock or any other collateral for any
Permitted Loan, no lender, creditor, agent or trustee on their behalf or
affiliate of any of the foregoing (other than, for the avoidance of doubt, an
Investor Party or its Affiliates) shall be entitled to any rights or have any
obligations or be subject to any transfer restrictions or limitations hereunder
except and to the extent for those expressly provided for in Registration Rights
Agreement.


(c)          Notwithstanding Sections 5.08(a) and (b), the Investor Parties will
not at any time knowingly, directly or indirectly (without the prior written
consent of the Board), Transfer any Series A Preferred Stock or Common Stock
issued upon conversion of the Series A Preferred Stock to a Prohibited
Transferee or to a 5% Entity; provided, that (i) these restrictions shall not
apply to Transfers into the public market pursuant to a bona fide, broadly
distributed underwritten public offering, in each case made pursuant to the
Registration Rights Agreement


31

--------------------------------------------------------------------------------



or through a bona fide sale to the public without registration effectuated
pursuant to Rule 144 under the Securities Act and (ii) in lieu of the foregoing,
in connection with a Transfer of shares of Series A Preferred Stock or Common
Stock issued upon conversion of the Series A Preferred Stock in connection with
any foreclosure or exercise of remedies under a Permitted Loan, only the
Foreclosure Limitations shall be applicable.


The Investor Parties shall not be deemed to have breached their obligations
under Section 5.08(c) as it relates to Activist Shareholders with respect to the
Transfer of Series A Preferred Stock or the Common Stock issued upon conversion
of the Series A Preferred Stock to any Person so long as the Investor Parties
act in good faith, based on generally available public information and the
advice of its financial advisors, to determine whether such person is an
Activist Shareholder.


(d)          Any attempted Transfer in violation of this Section 5.08 shall be
null and void ab initio.


Section 5.09          Legend.  (a)  All certificates or other instruments
representing the Series A Preferred Stock or Common Stock issued upon conversion
of the Series A Preferred Stock will bear a legend substantially to the
following effect:


THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF APRIL 21, 2020,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.


(b)          (i) Upon request of the applicable Investor Party, upon receipt by
the Company of an opinion of counsel reasonably satisfactory to the Company to
the effect that such legend is no longer required under the Securities Act and
applicable state securities Laws, the Company shall promptly cause the first
paragraph of the legend to be removed from any certificate for Series A
Preferred Stock or Common Stock to be Transferred in accordance with the terms
of this Agreement and (ii) the second paragraph of the legend shall be removed
upon the expiration of such transfer restrictions set forth in this Agreement
(and, for the avoidance of doubt, immediately prior to any termination of this
Agreement).


Section 5.10          Election of Directors.  (a)  Effective as of the Closing,
the Company will increase the size of the Board in order to elect or appoint one
Investor Designee (such individual, the “Initial Investor Director Designee”) to
the Board to serve for a term expiring at the next annual meeting of the
Company’s stockholders and until his or her successor is duly elected and
qualified.


32

--------------------------------------------------------------------------------



(b)          Upon the occurrence of the Fall-Away of Investor Board Rights, at
the written request of the Board, the Investor Director shall immediately
resign, and the Investor Parties shall cause the Investor Director immediately
to resign, from the Board effective as of the date of the Fall-Away of Investor
Board Rights, and the Investor Parties shall no longer have any rights under
this Section 5.10, including, for the avoidance of doubt, any designation or
nomination rights under Section 5.10(c).


(c)          Following the Closing and until the occurrence of the Fall-Away of
Investor Board Rights, at any annual meeting of the Company’s stockholders at
which the term of the Investor Director shall expire, the Investor Parties shall
have the right to designate an Investor Designee to the Board at such annual
meeting for election to the Board at such annual meeting (in accordance with
Section 14 of the Certificate of Designations).  The Company shall include the
Investor Designee designated by the Investor Parties in accordance with this
Section 5.10(c) and Section 14 of the Certificate of Designations in the
Company’s slate of nominees for the applicable annual meeting of the Company’s
stockholders and shall recommend that the holders of Common Stock vote in favor
of such Investor Designee and shall support the Investor Designee in a manner no
less rigorous and favorable than the manner in which the Company supports its
other nominees in the aggregate.  Without the prior written consent of the
Investor Parties, so long as the Investor Parties are entitled to designate an
Investor Designee for election to the Board in accordance with this Section
5.10, the Board shall not remove the Investor Director from his or her
directorship (except as required by Law, the Certificate of Designations or the
Company Charter Documents).


(d)          In the event of the death, disability, resignation or removal of
the Investor Director as a member of the Board (other than resignation pursuant
to Section 5.10(b)), the Investor Parties, if the Investor Parties are entitled
to nominate a director pursuant to this Section 5.10, may designate an Investor
Designee to replace such Investor Director and, subject to Section 5.10(e) and
any applicable provisions of the DGCL, the Company shall cause such Investor
Designee to fill such resulting vacancy.


(e)          The Company’s obligations to have any Investor Designee elected to
the Board or nominate any Investor Designee for election as a director at any
meeting of the Company’s stockholders pursuant to this Section 5.10, as
applicable, shall in each case be subject to (A) such Investor Designee’s
satisfaction of all requirements regarding service as a director of the Company
under applicable Law and stock exchange rules regarding service as a director of
the Company and all other criteria and qualifications for service as a director
applicable to all directors of the Company and (B) such Investor Designee
meeting all independence requirements under the listing rules of the NYSE;
provided that in no event shall such Investor Designee’s relationship with the
Investor Parties or their Affiliates (or any other actual or potential lack of
independence resulting therefrom) nor the ownership by the Investor Parties of
any shares of Class A Preferred Stock or shares of Common Stock issuable upon
conversion thereof, in and of itself, be considered to disqualify such Investor
Designee from being a member of the Board pursuant to this Section 5.10.  The
Investor Parties will cause each Investor Designee to make himself or herself
reasonably available for interviews and to consent to such reference and
background checks or other investigations as the Board may reasonably request to
determine the Investor Designee’s eligibility and qualification to serve as a
director of the Company.  No Investor Designee shall be eligible to serve on the
Board if he or she has been




33

--------------------------------------------------------------------------------



involved in any of the events enumerated under Item 2(d) of Schedule 13D under
the Exchange Act or Item 401(f) of Regulation S-K under the Securities Act or is
subject to any Judgment prohibiting service as a director of any public
company.  As a condition to any Investor Designee’s election to the Board or
nomination for election as a director of the Company at any meeting of the
Company’s stockholders, the Investor Parties and the Investor Designee must
provide to the Company:


(i)          all information requested by the Company that is required to be or
is customarily disclosed for directors, candidates for directors and their
respective Affiliates and Representatives in a proxy statement or other filings
in accordance with applicable Law, any stock exchange rules or listing standards
or the Company Charter Documents or corporate governance guidelines, in each
case, relating to the Investor Designee’s election as a director of the Company
or the Company’s operations in the ordinary course of business;


(ii)          all information requested by the Company in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal or regulatory obligations, in each case,
relating to the Investor Designee’s nomination or election, as applicable, as a
director of the Company or the Company’s operations in the ordinary course of
business;


(iii)          an undertaking in writing by the Investor Designee:


a.          to be subject to, bound by and duly comply with the code of conduct
in the form agreed upon by the other directors of the Company, provided that no
such code of conduct shall restrict any transfer of securities by the Investor
Parties or their Affiliates (other than with respect to the Investor Director
solely in his or her individual capacity) except as provided herein, impose
confidentiality obligations on the Investor Director other than Section 5.05 or
as mandatorily applicable under applicable Law, or impose any share ownership
requirement for the Investor Director; and


b.          to waive notice of and recuse himself or herself from any meetings,
deliberations or discussion of the Board or any committee thereof regarding any
Transaction Document, the Transactions or any other transactions involving
Sponsor.


(f)          The Company shall indemnify the Investor Director and provide the
Investor Director with director and officer insurance to the same extent as it
indemnifies and provides such insurance to other members of the Board, pursuant
to the Company Charter Documents, the DGCL or otherwise.  The Company
acknowledges and agrees that it (1) is the indemnitor of first resort (i.e., its
obligations to the Investor Director are primary and any obligation of the
Investor Parties or their Affiliates to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by the Investor
Director are secondary) and (2) shall be required to advance the amount of
expenses incurred by the Investor Director and shall be liable for the amount of
all expenses and liabilities incurred by the Investor Director, in each case to
the same extent as it indemnifies and provides such insurance to other


34

--------------------------------------------------------------------------------



members of the Board, pursuant to the Company Charter Documents, the DGCL or
otherwise, without regard to any rights the Investor Director may have against
any Investor Parties or their Affiliates.


(g)          Prior to the Fall-Away of Investor Board Rights, the Company shall
not decrease the size of the Board without the consent of the Investor Parties
if such decrease would require the resignation of the Investor Designee.


(h)          The parties hereto agree that the Investor Director shall be
entitled to (i), unless waived by the Investor Director, cash or equity
compensation from the Company in connection with their service as directors and
(ii) reimbursement from the Company for the reasonable out-of-pocket fees or
expenses incurred in connection with his or her service as a director of the
Board, in each case, in a manner consistent with the Company’s practices with
respect compensation or reimbursement, respectively, for other members of the
Board, including reimbursement pursuant to customary indemnification
arrangements.


Section 5.11          Voting.  Until the Fall-Away of Investor Board Rights:


(a)          At each meeting of the stockholders of the Company and at every
postponement or adjournment thereof, the Investor Parties shall, and shall cause
the Investor Parties to, take such action as may be required so that all of the
shares of Series A Preferred Stock and Common Stock beneficially owned, directly
or indirectly, by the Investor Parties and entitled to vote at such meeting of
stockholders are voted (i) in favor of each director nominated and recommended
by the Board for election at any such meeting, (ii) against any stockholder
nominations for director which are not approved and recommended by the Board for
election, (iii) in favor of the Company’s proposal for ratification of the
appointment of the Company’s independent registered public accounting firm and
(iv) in favor of any proposal approved by the Investor Director; provided that
no Investor Party shall be under any obligation to vote in the same manner as
recommended by the Board or in any other manner, other than in the Investor
Parties’ sole discretion, with respect to any other matter, including the
approval (or non-approval) or adoption (or non-adoption) of, or other proposal
directly related to, any merger or other business combination transaction
involving the Company, the sale of all or substantially all of the assets of the
Company and its Subsidiaries or any other change of control transaction
involving the Company; and


(b)          The Investor shall, and shall (to the extent necessary to comply
with this Section 5.11) cause the Investor Parties to, be present, in person or
by proxy, at all meetings of the stockholders of the Company so that all shares
of Series A Preferred Stock or Common Stock beneficially owned by the Investor
or the Investor Parties may be counted for the purposes of determining the
presence of a quorum and voted in accordance with Section 5.11(a) at such
meetings (including at any adjournments or postponements thereof).


(c)          The provisions of Section 5.11(a) and 5.11(b) shall not apply to
the exclusive consent and voting rights of the holders of Series A Preferred
Stock set forth in Section 13(b) and Section 14 of the Certificate of
Designations.


35

--------------------------------------------------------------------------------



Section 5.12          Stockholder Approval.  The Company agrees to include in
its proxy statement to be prepared and filed with the SEC (the “Proxy
Statement”) for its 2021 annual meeting of the stockholders (the “Stockholder
Meeting”), to the extent required by the listing rules of the NYSE, a proposal
to approve (a) the payment of dividends in kind through the issuance of
additional shares of Series A Preferred Stock pursuant to the Certificate of
Designations (“PIK Dividends”), (b) the issuance of shares of Common Stock to
the Investor Parties in connection with any future conversion of the Series A
Preferred Stock, including any such Series A Preferred Stock issued as PIK
Dividends and (c) the voting of any Series A Preferred Stock and any shares of
Common Stock issued upon conversion of the Series A Preferred Stock, that would,
in each case, absent such approval violate NYSE Rule 312.03(c) (or its
successor) (the “Stockholder Approval”).  Subject to the directors’ fiduciary
duties, (i) the Proxy Statement shall include the Board’s recommendation that
the stockholders vote in favor of the Stockholder Approval and (ii) the Company
shall use its reasonable best efforts to solicit from the stockholders proxies
in favor of the Stockholder Approval and to obtain the Stockholder Approval. 
The Investor and its Affiliates agree to furnish to the Company all information
concerning the Investor and its Affiliates as the Company may reasonably request
in connection with the Proxy Statement and the Stockholder Meeting.  The Company
shall respond reasonably promptly to any comments received from the SEC with
respect to the Proxy Statement.  The Company shall provide to the Investor, as
promptly as reasonably practicable after receipt thereof, any written comments
from the SEC or any written request from the SEC or its staff for amendments or
supplements to the Proxy Statement and shall provide the Investor with copies of
all correspondence between the Company, on the one hand, and the SEC and its
staff, on the other hand, relating to the Proxy Statement. Notwithstanding
anything to the contrary stated above, prior to filing or mailing the Proxy
Statement (or, in each case, any amendment or supplement thereto) or responding
to any comments of the SEC or its staff with respect thereto, the Company shall
provide the Investor Parties with a reasonable opportunity to review and comment
on such document or response. The Company shall, as promptly as reasonably
practicable following the date on which the SEC confirms that it has no further
comments on the Proxy Statement, (x) take all action required, including under
the DGCL, the Company Charter Documents and the applicable rules of the NYSE, to
establish a record date for and give notice of the Stockholder Meeting, (y)
cause the Proxy Statement to be mailed to the Company’s stockholders as of the
record date established for the Stockholder Meeting and (z) take all action
reasonably required, including under the DGCL, the Company Charter Documents and
the applicable rules of the NYSE, to duly call, convene and hold the Stockholder
Meeting as soon as reasonably practicable following the mailing of the Proxy
Statement to the Company’s stockholders.


Section 5.13          Tax Matters.  (a)  The Company and its paying agent shall
be entitled to deduct and withhold Taxes on all payments on the Series A
Preferred Stock or Common Stock or other securities issued upon conversion of
the Series A Preferred Stock to the extent required by applicable Law.  Promptly
following the date of this Agreement or, in the case of a Permitted Transferee,
the date such Permitted Transferee first acquires any Series A Preferred Stock
or Common Stock or other securities issued upon conversion of the Series A
Preferred Stock, each Investor Party shall deliver to the Company or its paying
agent a duly executed, accurate and properly completed Internal Revenue Service
(“IRS”) Form W-9 or an appropriate IRS Form W-8, as applicable.  If the
information on any such form provided by an


36

--------------------------------------------------------------------------------



Investor Party changes, or upon the Company’s reasonable request, the Investor
Party shall provide the Company with an updated version of such form.


(b)          Absent a change in law or a contrary determination (as defined in
Section 1313(a) of the Code, the Investor Parties and the Company agree not to
treat the Series A Preferred Stock (based on its terms as set forth in the
Certificate of Designations) as “preferred stock” within the meaning of Section
305 of the Code and Treasury Regulation Section 1.305-5 for United States
federal income Tax and withholding Tax purposes, and shall not take any position
inconsistent with such treatment.


(c)          The Company shall pay any and all documentary, stamp and similar
issue or transfer Tax due on (x) the issue of the Series A Preferred Stock and
(y) the issue of shares of Common Stock upon conversion of the Series A
Preferred Stock. However, in the case of conversion of Series A Preferred Stock,
the Company shall not be required to pay any Tax or duty that may be payable in
respect of any transfer involved in the issue and delivery of shares of Common
Stock or Series A Preferred Stock to a beneficial owner other than the
beneficial owner of the Series A Preferred Stock immediately prior to such
conversion, and no such issue or delivery shall be made unless and until the
person requesting such issue has paid to the Company the amount of any such Tax
or duty, or has established to the satisfaction of the Company that such Tax or
duty has been paid.


Section 5.14          Use of Proceeds.  The Company shall use the proceeds from
the issuance and sale of the Acquired Shares for working capital and general
corporate purposes.


Section 5.15          Sponsor.  (a) Notwithstanding anything to the contrary set
forth in this Agreement, none of the terms or provisions of this Agreement
(including, for the avoidance of doubt, Section 5.07 and Section 5.08) shall in
any way limit the activities of Sponsor or any of its Affiliates (collectively,
the “Sponsor Group”), other than the Investor Parties, in their businesses
distinct from the corporate private equity business of Sponsor (the “Excluded
Sponsor Parties”), so long as (i) no such Excluded Sponsor Party or any of its
Representatives is acting on behalf of or at the direction of any Investor Party
with respect to any matter that otherwise would violate any term or provision of
this Agreement and (ii) no Confidential Information is made directly available
to any Excluded Sponsor Party or any of its Representatives who are not involved
in the corporate private equity business of Sponsor by or on behalf of any
Investor Party or any of their Representatives, except with respect to any such
Representative who is (x) compliance personnel for compliance purposes and (y)
non-compliance personnel of Sponsor who are directors or officers of, or
function in a similar oversight role at, such Affiliate as long as Confidential
Information is not otherwise disclosed to such Affiliate.


(b)          The Investor and the Company agree and acknowledge that, subject to
applicable Law, the Investor Director designated by the Investor Parties may
share Confidential Information about the Company and its Subsidiaries with the
Investor Parties and their Affiliates.


(c)          The Investor Parties and the Company hereby agree, notwithstanding
anything to the contrary in any other agreement or at Law or in equity, that, to
the maximum extent permitted by Law, when the Investor Parties takes any action
under this Agreement to give or withhold their consent, the Investor Parties
shall have no duty (fiduciary or other) to




37

--------------------------------------------------------------------------------



consider the interests of the Company or the other stockholders of the Company
and may act exclusively in their own interest; provided, however, that the
foregoing shall in no way affect the obligations of the parties hereto to comply
with the provisions of this Agreement.  For the avoidance of doubt, the
foregoing sentence shall not limit or otherwise affect the fiduciary duties of
the Investor Director or Investor Designee.


Section 5.16          Information Rights.  Following the Closing and so long as
the 50% Beneficial Ownership Requirement is satisfied, in order to facilitate
(i) the Investor Parties’ compliance with legal and regulatory requirements
applicable to the beneficial ownership by the Investor Parties and its
Affiliates of equity securities of the Company and (ii) the Investor
Representative’s oversight of the Investor Parties’ investment in the Company,
the Company agrees to provide each of the Investor Parties and the Investor
Representative with the following:


(a)          within 90 days after the end of each fiscal year of the Company,
(A) an audited, consolidated balance sheet of the Company and its Subsidiaries
as of the end of such fiscal year, (B) an audited, consolidated income statement
of the Company and its Subsidiaries for such fiscal year and (C) an audited,
consolidated statement of cash flows of the Company and its Subsidiaries for
such fiscal year; provided that this requirement shall be deemed to have been
satisfied if on or prior to such date the Company files its annual report on
Form 10-K for the applicable fiscal year with the SEC;


(b)          within 45 days after the end of each of the first three quarters of
each fiscal year of the Company, (A) an unaudited, consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal quarter, (B) an
unaudited, consolidated income statement of the Company and its Subsidiaries for
such fiscal quarter and (C) an unaudited, consolidated statement of cash flows
of the Company and its Subsidiaries for such fiscal quarter; provided that this
requirement shall be deemed to have been satisfied if on or prior to such date
the Company files its quarterly report on Form 10-Q for the applicable fiscal
year with the SEC; and


(c)          reasonable access, to the extent reasonably requested by the
Investor Parties or the Investor Representative, to the offices and the
properties of the Company and its Subsidiaries, including its and their books
and records, and to discuss its and their affairs, finances and accounts with
its and their officers, all upon reasonable notice and at such reasonable times
and as often as the Investor Parties and the Investor Representative may
reasonably request; provided that any investigation pursuant to this Section
5.16 shall be conducted in a manner as not to interfere unreasonably with the
conduct of the business of the Company and its Subsidiaries;


provided that the Company shall not be obligated to provide such access or
materials if the Company determines, in its reasonable judgment, that doing so
would reasonably be expected to (i) result in the disclosure of trade secrets or
competitively sensitive information to third parties, (ii) violate applicable
Law, an applicable order or a Contract or obligation of confidentiality owing to
a third party, (iii) jeopardize the protection of an attorney-client privilege,
attorney work product protection or other legal privilege (provided, however,
that the Company shall use reasonable efforts to provide alternative, redacted
or substitute documents or information in a manner that would not result in the
loss of the ability to assert attorney-client privilege, attorney work product
protection or other legal privileges), or (iv) expose the Company to risk of
liability


38

--------------------------------------------------------------------------------



for disclosure of personal information; provided that the Parties shall use
their commercially reasonable efforts to disclose such information in a manner
that would not violate the foregoing. In addition, notwithstanding anything to
the contrary contained herein, neither the Company nor any of its Subsidiaries
will be required to provide any information or material that relate to, contain
or reflect any analyses, studies, notes, memoranda and other information related
to or prepared in connection with any Transaction Document or the Transactions
or any matters relating thereto or any transactions with or matters relating to
the Investor Parties or any Investor Affiliates.


Section 5.17          Financing Cooperation.  If requested by the Investor
Parties, the Company will provide the following cooperation in connection with
the Investor Parties obtaining any Permitted Loan: (i) entering into an issuer
agreement (an “Issuer Agreement”) with each lender in customary form in
connection with such transactions (which agreement may include, without
limitation, agreements and obligations of the Company relating to procedures and
specified time periods for effecting transfers and/or conversions upon
foreclosure, agreements to not hinder or delay exercises of remedies on
foreclosure, acknowledgments regarding corporate policy, if applicable, certain
acknowledgments regarding securities law status of the pledge arrangements and a
specified list of Competitors and Activist Shareholders) and subject to the
consent of the Company (which will not be unreasonably withheld or delayed),
with such changes thereto as are requested by such lender and customary for
similar financings, (ii) using commercially reasonable efforts to (A) remove any
restrictive legends on certificates representing pledged Series A Preferred
Stock or Common Stock issued upon conversion of Series A Preferred Stock and
depositing such pledged Series A Preferred Stock or Common Stock issued upon
conversion of Series A Preferred Stock in book entry form on the books of The
Depository Trust Company when eligible to do so (and providing any necessary
indemnities to the transfer agent in connection therewith) or (B) without
limiting the generality of clause (A), if such Series A Preferred Stock is
eligible for resale under Rule 144A, depositing such pledged Series A Preferred
Stock in book entry form on the books of The Depository Trust Company or other
depository with customary restrictive legends, (iii) if so requested by such
lender or counterparty, as applicable, re-registering the pledged Series A
Preferred Stock or Common Stock issued upon conversion of Series A Preferred
Stock in the name of the relevant lender, counterparty, custodian or similar
party to a Permitted Loan, with respect to Permitted Loans solely as securities
intermediary and only to the extent an Investor Party or its Affiliates
continues to beneficially own such pledged Series A Preferred Stock or Common
Stock issued upon conversion of Series A Preferred Stock, (iv) entering into
customary triparty agreements with each lender and the Investor Parties relating
to the delivery of the Series A Preferred Stock or Common Stock issued upon
conversion of Series A Preferred Stock to the relevant lender for crediting to
the relevant collateral accounts upon funding of the loan and payment of the
purchase price including a right for such lender as a third party beneficiary of
the Company’s obligations under hereunder to issue the Series A Preferred Stock
or Common Stock issued upon conversion of Series A Preferred Stock upon payment
of the purchase therefor in accordance with the terms of this Agreement and (v)
such other cooperation and assistance as the Investor Parties may reasonably
request (which cooperation and assistance, for the avoidance of doubt, shall not
include any requirements that the Company deliver information, compliance
certificates or any other materials typically provided by borrowers to lenders)
that will not unreasonably disrupt the operation of the Company’s business. 
Anything in the preceding sentence to the contrary notwithstanding, the
Company’s obligation to deliver an Issuer Agreement is


39

--------------------------------------------------------------------------------



conditioned on the Investor certifying to the Company in writing that (A) the
loan agreement with respect to which the Issuer Agreement is being delivered
constitutes a Permitted Loan being entered into in accordance with this
Agreement, the Investor has pledged the Series A Preferred Stock and/or the
underlying shares of Common Stock as collateral to the lenders under such
Permitted Loan and that the execution of such Permitted Loan and the terms
thereof do not violate the terms of this Agreement, (B) to the extent
applicable, whether the registration rights under the Registration Rights
Agreement are being assigned to the lenders under that Permitted Loan and (C)
the Investor Parties acknowledge and agree that the Company will be relying on
such certificate when entering into the Issuer Agreement and any inaccuracy in
such certificate will be deemed a breach of this Agreement.  The Investor
Parties acknowledge and agree that the statements and agreements of the Company
in an Issuer Agreement are solely for the benefit of the applicable lenders
party thereto and that in any dispute between the Company and the Investor
Parties under this Agreement the Investor Parties shall not be entitled to use
the statements and agreements of the Company in an Issuer Agreement against the
Company.


Section 5.18          Exclusivity.


(a)          Prior to the Closing, without the Investor’s prior written consent,
neither the Company nor any of its Subsidiaries shall, directly or indirectly,
take (and the Company shall not authorize or permit any directors, officers or
employees of the Company or, to the extent within the Company’s control, other
Affiliates or representatives of the Company or any of its Subsidiaries to take)
any action to (i) encourage (including by way of furnishing non-public
information), solicit, initiate or facilitate any Acquisition Proposal, (ii)
enter into any agreement with respect to any Acquisition Proposal or enter into
any agreement, arrangement or understanding requiring it to abandon, terminate
or fail to consummate any of the Transactions or (iii) participate in any way in
discussions or negotiations with, or furnish any information to, any Person in
connection with, or take any other action to facilitate any inquiries or the
making of any proposal that constitutes, or would reasonably be expected to lead
to, any Acquisition Proposal.  Prior to the Closing, the Company shall use
reasonable best efforts to take all actions reasonably necessary to ensure that
the directors, officers and employees of the Company or any of its Subsidiaries
and, to the extent within the Company’s control, other Affiliates or
representatives of the Company or any of its Subsidiaries, do not take or do any
of the actions referenced in the immediately foregoing sentence. Upon execution
of this Agreement and prior to the Closing, unless the Investor otherwise
consents in writing, the Company shall, if applicable, cease immediately and
cause to be terminated any and all existing discussions or negotiations with any
parties conducted heretofore with respect to an Acquisition Proposal and
promptly request that all confidential information with respect thereto
furnished on behalf of the Company be returned.


(b)          Prior to the Closing, the Company shall, as promptly as practicable
(and in no event later than one business day after receipt thereof), advise the
Investor of any Acquisition Proposal, potential Acquisition Proposal, or any
inquiry received by it relating to any potential Acquisition Proposal and of the
material terms of any proposal or inquiry, including, but not limited to, the
identity of the Person and its Affiliates making the same, that it may receive
in respect of any such Acquisition Proposal, potential Acquisition Proposal, or
inquiry, or of any information requested from it or of any negotiations or
discussions being sought to be initiated with it, shall furnish to the Investor
a copy of any such proposal or inquiry, if it is in writing, or a




40

--------------------------------------------------------------------------------



reasonably accurate written summary of any such proposal or inquiry, if it is
not in writing, and shall keep the Investor informed on a reasonably prompt
basis with respect to any developments with respect to the foregoing.


Section 5.19          Preemptive Rights.


(a)          From and after the Closing and so long as the 50% Beneficial
Ownership Requirement is satisfied, if the Company makes any public or
non-public offering of any capital stock of, or other equity or voting interests
in, the Company or any securities that are convertible or exchangeable into (or
exercisable for) capital stock of, or other equity or voting interests in, the
Company (collectively “Equity Securities”)), including, for the purposes of this
Section 5.19, warrants, options or other such rights (any such security, a “New
Security”) (other than (1) issuances of Equity Securities to directors,
officers, employees, consultants or other agents of the Company, (2) issuances
of Equity Securities pursuant to an employee stock option plan, management
incentive plan, restricted stock plan, stock purchase plan or stock ownership
plan or similar benefit plan, program or agreement, (3) issuances made as
consideration for any acquisition (by sale, merger in which the Company is the
surviving corporation, or otherwise) by the Company of equity in, or assets of,
another Person, business unit, division or business, (4) issuances of any
securities issued as a result of a stock split, stock dividend, reclassification
or reorganization or similar event, (5) the issuances of shares of equity
securities in connection with a bona fide strategic partnership or commercial
arrangement with a Person that is not an Affiliate of the Company or any of its
Subsidiaries (other than (x) any such strategic partnership or commercial
arrangement with a private equity firm or similar financial institution or (y)
an issuance the primary purpose of which is the provision of financing), (6)
securities issued pursuant to the conversion, exercise or exchange of Series A
Preferred Stock issued to the Investor Parties and (7) shares of a Subsidiary of
the Company issued to the Company or a wholly owned Subsidiary of the Company)
the Investor and each Investor Party to which the Investor later Transfers any
shares of Series A Preferred Stock or Common Stock issued upon conversion of
Series A Preferred Stock shall be afforded the opportunity to acquire from the
Company such Investor Party’s Preemptive Rights Portion of such New Securities
for the same price as that offered to the other purchasers of such New
Securities; provided, that the Investor Parties shall not be entitled to acquire
any New Securities pursuant to this Section 5.19 to the extent the issuance of
such New Securities to the Investor Parties would require approval of the
stockholders of the Company as a result of any such Investor Party’s status, if
applicable, as an Affiliate of the Company or pursuant to the rules and listing
standards of the NYSE (including NYSE Listed Company Manual Section 312.03(c)),
in which case the Company may consummate the proposed issuance of New Securities
to other Persons prior to obtaining approval of the stockholders of the Company
(subject to compliance by the Company with Section 5.19(f) below).


(b)          Subject to the foregoing proviso in Section 5.19(a), the amount of
New Securities that each Investor Party shall be entitled to purchase in the
aggregate shall be determined by multiplying (1) the total number of such
offered shares of New Securities by (2) a fraction, the numerator of which is
the number of shares of shares Series A Preferred Stock and/or shares of Common
Stock (in the aggregate and on an as converted basis) held by such Investor
Party, as of such date, and the denominator of which is the aggregate number of
shares




41

--------------------------------------------------------------------------------



of Common Stock (on an as converted basis) outstanding as of such date (the
“Preemptive Rights Portion”).


(c)          If the Company proposes to offer New Securities, it shall give the
Investor written notice of its intention, describing the anticipated price (or
range of anticipated prices), anticipated amount of New Securities and other
material terms and timing upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering) at least seven (7) Business Days prior to such
issuance (or, in the case of a registered public offering, at least seven (7)
Business Days prior to the commencement of such registered public offering)
(provided that, to the extent the terms of such offering cannot reasonably be
provided seven (7) Business Days prior to such issuance, notice of such terms
may be given as promptly as reasonably practicable but in any event prior to
such issuance). The Company may provide such notice to the Investor Parties on a
confidential basis prior to public disclosure of such offering. Other than in
the case of a registered public offering, the Investor Parties may notify the
Company in writing at any time on or prior to the second business day
immediately preceding the date of such issuance (or, if notice of all such terms
has not been given prior to the second business day immediately preceding the
date of such issuance, at any time prior to such issuance) whether any of the
Investor Parties will exercise such preemptive rights and as to the amount of
New Securities the Investor Parties desires to purchase, up to the maximum
amount calculated pursuant to Section 5.19(b). In the case of a registered
public offering, the Investor Parties shall notify the Company in writing at any
time prior to the second business day immediately preceding the date of
commencement of such registered public offering (or, if notice of all such terms
has not been given prior to the second business day immediately preceding the
date of commencement of such registered public offering, at any time prior to
the date of commencement of such registered public offering) whether any of the
Investor Parties will exercise such preemptive rights and as to the amount of
New Securities the Investor Parties desires to purchase, up to the maximum
amount calculated pursuant to Section 5.19(b). Such notice to the Company shall
constitute a binding commitment by the Investor Parties to purchase the amount
of New Securities so specified at the price and other terms set forth in the
Company’s notice to it. Subject to receipt of the requisite notice of such
issuance by the Company, the failure of the Investor Parties to respond prior to
the time a response is required pursuant to this Section 5.19(c) shall be deemed
to be a waiver of the Investor Parties’ purchase rights under this Section 5.19
only with respect to the offering described in the applicable notice.


(d)          Each Investor Party shall purchase the New Securities that it has
elected to purchase under this Section 5.19 concurrently with the related
issuance of such New Securities by the Company (subject to the receipt of any
required approvals from any Governmental Entity to consummate such purchase by
such Investor Party); provided, that if such related issuance is prior to the
twentieth (20th) Business Day following the date on which such Investor Party
has notified the Company that it has elected to purchase New Securities pursuant
to this Section  5.19, then each Investor Party shall purchase such New
Securities within twenty (20) business days following the date of the related
issuance. If the proposed issuance by the Company of securities which gave rise
to the exercise by the Investor Parties of its preemptive rights pursuant to
this Section 5.19 shall be terminated or abandoned by the Company without the
issuance of any securities, then the purchase rights of the Investor Parties
pursuant to this Section 5.19 shall


42

--------------------------------------------------------------------------------



also terminate as to such proposed issuance by the Company (but not any
subsequent or future issuance), and any funds in respect thereof paid to the
Company by the Investor Parties in respect thereof shall be promptly refunded in
full.


(e)          In the case of the offering of securities for consideration in
whole or in part other than cash, including securities acquired in exchange
therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
reasonably determined by the Board; provided, however, that such fair value as
determined by the Board shall not exceed the aggregate market price of the
securities being offered as of the date the Board authorizes the offering of
such securities.


(f)          In the event that the Investor Parties are not entitled to acquire
any New Securities pursuant to this Section 5.19 because such issuance would
require the Company to obtain stockholder approval in respect of the issuance of
such New Securities to the Investor Parties as a result of any such Investor
Party’s status, if applicable, as an Affiliate of the Company or pursuant to the
rules and listing standards of the NYSE (including NYSE Listed Company Manual
Section 312.03(c)), the Company shall, upon the Investor’s reasonable request
delivered to the Company in writing within seven (7) business days following its
receipt of the written notice of such issuance to the Investor Parties pursuant
to Section 5.19(c), at the Investor’s election, (i) waive the restrictions set
forth in Section 5.07 solely to the extent necessary to permit any Investor
Party to acquire such number of New Securities equivalent to its Preemptive
Rights Portion of such issuance such Investor Party would have been entitled to
purchase had it been entitled to acquire such New Securities pursuant to Section
5.19(a)-(c); (ii) consider and discuss in good faith modifications proposed by
the Investor Parties to the terms and conditions of such portion of the New
Securities which would otherwise be issued to the Investor Parties such that the
Company would not be required to obtain stockholder approval in respect of the
issuance of such New Securities as so modified; and/or (iii) solely to the
extent that stockholder approval is required in connection with the issuance of
Equity Securities to Persons other than the Investor Parties, use reasonable
best efforts to seek stockholder approval in respect of the issuance of any New
Securities to the Investor Parties.


(g)          The election by any Investor Party to not exercise its subscription
rights under this Section 5.19 in any one instance shall not affect its right as
to any subsequent proposed issuance.


(h)          The Company and the Investor Parties shall cooperate in good faith
to facilitate the exercise of the Investor Parties’ rights pursuant to this
Section 5.19, including securing any required approvals or consents.


Section 5.20          Available Registration Statement.  The Company will not
effect a Mandatory Conversion (as defined in the Certificate of Designations) if
any Investor Party holds or would hold upon such Mandatory Conversion (or any
earlier conversion following the dates of the Notice of Mandatory Conversion (as
defined in the Certificate of Designations)) shares of Common Stock that are
Registrable Securities unless as of the date of Notice of Mandatory Conversion
and as of the Mandatory Conversion Date (as defined in the Certificate of
Designations) there is an Available Registration Statement covering resale of
such shares of Common Stock by the Investor Parties.


43

--------------------------------------------------------------------------------



Section 5.21          Convertible Debt.  For the period of one year following
the Closing Date, the Company shall not issue or otherwise incur any
indebtedness that is convertible or exchangeable into Common Stock or other
equity interests of the Company without the prior written consent of the
Investor Parties, such consent not to be unreasonably withheld. At any time
following the one year anniversary of the Closing Date that any Series A
Preferred Stock is outstanding, the Company shall pay the dividend payable on
any shares of Series A Preferred Stock in cash if the Company has outstanding
any indebtedness that is convertible or exchangeable into Common Stock or other
equity interests of the Company on which the obligor was required to pay amounts
treated as interest for U.S. federal income Tax purposes.


Section 5.01          Section 16 Matters.  If the Company becomes a party to a
consolidation, merger or other similar transaction, or if the Company proposes
to take or omit to take any other action under Section 5.19 (including granting
to the Investor Parties or their respective Affiliates the right to participate
in any issuance of securities) or otherwise or if there is any event or
circumstance that may result in the Investor Parties, their respective
Affiliates and/or the Investor Director being deemed to have made a disposition
or acquisition of equity securities of the Company or derivatives thereof for
purposes of Section 16 of the Exchange Act (including the purchase by the
Investor Parties of any securities under Section 5.19), and if the Investor
Director is serving on the Board at such time or has served on the Board during
the preceding six (6) months (i) the Board or a committee thereof composed
solely of two or more “non-employee directors” as defined in Rule 16b-3 of the
Exchange Act will pre-approve such acquisition or disposition of equity
securities of the Company or derivatives thereof for the express purpose of
exempting the Investor Parties’, their respective Affiliates’ and the Investor
Director’s interests (for the Investor and/or their respective Affiliates, to
the extent such persons may be deemed to be “directors by deputization”) in such
transaction from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder and (ii) if the transaction involves (A) a merger or consolidation to
which the Company is a party and the Common Stock is, in whole or in part,
converted into or exchanged for equity securities of a different issuer, (B) a
potential acquisition or deemed acquisition, or disposition or deemed
disposition, by the Investor Parties, the Investor’s Affiliates, and/or the
Investor Director of equity securities of such other issuer or derivatives
thereof and (C) an Affiliate or other designee of the Investor Parties or their
Affiliates will serve on the board of directors (or its equivalent) of such
other issuer pursuant to the terms of an agreement to which the Company is a
party (or if the Investor Parties notify the Company of such service a
reasonable time in advance of the closing of such transactions), then if the
Company requires that the other issuer pre-approve any acquisition of equity
securities or derivatives thereof for the express purpose of exempting the
interests of any director or officer of the Company or any of its subsidiaries
in such transactions from Section 16(b) of the Exchange Act pursuant to Rule
16b-3 thereunder, the Company shall require that such other issuer pre-approve
any such acquisitions of equity securities or derivatives thereof for the
express purpose of exempting the interests of the Investor Parties’, their
respective Affiliates’ and the Investor Director (for the Investor Parties
and/or their respective Affiliates, to the extent such persons may be deemed to
be “directors by deputization” of such other issuer) in such transactions from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder.


44

--------------------------------------------------------------------------------



ARTICLE VI


Conditions to Closing


Section 6.01          Conditions to the Obligations of the Company and the
Investor.  The respective obligations of each of the Company and the Investor to
effect the Closing shall be subject to the satisfaction (or waiver, if
permissible under applicable Law) on or prior to the Closing Date of the
following condition:


(a)          no temporary or permanent Judgment shall have been enacted,
promulgated, issued, entered, amended or enforced by any Governmental Authority
nor shall any proceeding brought by a Governmental Authority seeking any of the
foregoing be pending, or any applicable Law shall be in effect enjoining or
otherwise prohibiting consummation of the Transactions (collectively,
“Restraints”).


Section 6.02          Conditions to the Obligations of the Company.  The
obligations of the Company to effect the Closing shall be further subject to the
satisfaction (or waiver, if permissible under applicable Law) on or prior to the
Closing Date of the following conditions:


(a)          the representations and warranties of the Investor set forth in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing Date with the same effect as though made
on and as of such date (except to the extent expressly made as of an earlier
date, in which case as of such earlier date);


(b)          the Investor shall have complied with or performed in all material
respects its obligations required to be complied with or performed by it
pursuant to this Agreement at or prior to the Closing; and


(c)          the Company shall have received a certificate, signed on behalf of
the Investor by a duly authorized officer thereof, certifying that the
conditions set forth in Section 6.02(a) and Section 6.02(b) have been satisfied;
and


(d)          the Company shall have duly adopted and filed with the Secretary of
State of the State of Delaware the Certificate of Designations, and a certified
copy thereof shall have been delivered to the Investor.


Section 6.03          Conditions to the Obligations of the Investor.  The
obligations of the Investor to effect the Closing shall be further subject to
the satisfaction (or waiver, if permissible under applicable Law) on or prior to
the Closing Date of the following conditions:


(a)          the representations and warranties of the Company (i) set forth in
Sections 3.01, 3.02, 3.03(a), 3.10, 3.11, 3.12, 3.13 and 3.14 shall be true and
correct (disregarding all qualifications or limitations as to “materiality”,
“Material Adverse Effect” and words of similar import set forth therein) in all
material respects as of the date of this Agreement and as of the Closing Date
with the same effect as though made on and as of such date (except to the extent
expressly made as of an earlier date, in which case as of such earlier date),
(ii) set forth in Section 3.06(b) shall be true and correct in all respects as
of the date of this Agreement and as of the Closing Date with the same effect as
though made on and as of such date and (iii) set forth in


45

--------------------------------------------------------------------------------



this Agreement, other than in Sections 3.01, 3.02, 3.03(a), 3.06(b), 3.10 3.11,
3.12, 3.13 and 3.14, shall be true and correct (disregarding all qualifications
or limitations as to “materiality”, “Material Adverse Effect” and words of
similar import set forth therein) as of the date of this Agreement and as of the
Closing Date with the same effect as though made on and as of such date (except
to the extent expressly made as of an earlier date, in which case as of such
earlier date), except, in the case of this clause (iii), where the failure to be
true and correct has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;


(b)          the Company shall have complied with or performed in all material
respects its obligations required to be complied with or performed by it
pursuant to this Agreement at or prior to the Closing;


(c)          the Investor shall have received a certificate, signed on behalf of
the Company by a duly authorized officer thereof, certifying that the conditions
set forth in Section 6.03(a) and 6.03(b) have been satisfied;


(d)          only to the extent that the Initial Investor Director Designee has
been designated at least ten Business Days prior to the Closing, the Board shall
have taken all actions necessary and appropriate to cause to be elected or
appointed to the Board, effective immediately upon the Closing, the Initial
Investor Director Designee; and


(e)          the Acquisition shall have been consummated in accordance with the
terms of the Acquisition Agreement (as in effect as of the date hereof) in all
material respects.


ARTICLE VII


Termination; Survival


Section 7.01          Termination.  This Agreement may be terminated and the
Transactions abandoned at any time prior to the Closing:


(a)          by the mutual written consent of the Company and the Investor;


(b)          by either the Company or the Investor upon written notice to the
other, if the Closing has not occurred on or prior to July 1, 2020 (the
“Termination Date”); provided that the right to terminate this Agreement under
this Section 7.01(b) shall not be available to any party if the breach by such
party of its representations and warranties set forth in this Agreement or the
failure of such party to perform any of its obligations under this Agreement has
been a principal cause of or primarily resulted in the events specified in this
Section 7.01(b);


(c)          by either the Company or the Investor if any Restraint enjoining or
otherwise prohibiting consummation of the Transactions shall be in effect and
shall have become final and nonappealable prior to the Closing Date; provided
that the right to terminate this Agreement pursuant to Section 7.01(c) shall not
be available to any party unless such party has complied in all material
respects with its obligations under Section 5.02;


46

--------------------------------------------------------------------------------



(d)          by the Investor if the Company shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 6.03(a) or
Section 6.03(b) and (ii) is incapable of being cured prior to the Termination
Date, or if capable of being cured, shall not have been cured within thirty
(30) calendar days (but in no event later than the Termination Date) following
receipt by the Company of written notice of such breach or failure to perform
from the Investor stating the Investor’s intention to terminate this Agreement
pursuant to this Section 7.01(d) and the basis for such termination; provided
that the Investor shall not have the right to terminate this Agreement pursuant
to this Section 7.01(d) if the Investor is then in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 6.02(a) or
Section 6.02(b); or


(e)          by the Company if the Investor shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 6.02(a) or
Section 6.02(b) and (ii) is incapable of being cured prior to the Termination
Date, or if capable of being cured, shall not have been cured within thirty
(30) calendar days (but in no event later than the Termination Date) following
receipt by the Investor of written notice of such breach or failure to perform
from the Company stating the Company’s intention to terminate this Agreement
pursuant to this Section 7.01(e) and the basis for such termination; provided
that the Company shall not have the right to terminate this Agreement pursuant
to this Section 7.01(e) if the Company is then in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 6.03(a) or
Section 6.03(b).


Section 7.02          Effect of Termination.  In the event of the termination of
this Agreement as provided in Section 7.01, written notice thereof shall be
given to the other party, specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(other than Article I, this Section 7.02 and Article VIII, all of which shall
survive termination of this Agreement and the Confidentiality Agreement (which
shall survive in accordance with its terms except as otherwise provided
herein)), and there shall be no liability on the part of the Investor or the
Company in connection with this Agreement, except that no such termination shall
relieve any party hereto from liability for damages to another party resulting
from a willful and material breach of any representation, warranty, covenant or
agreement in this Agreement prior to the date of termination or from Fraud;
provided that, notwithstanding any other provision set forth in this Agreement,
except in the case of Fraud, neither the Investor on the one hand, nor the
Company on the other hand, shall have any such liability in excess of the
Purchase Price.


Section 7.03          Survival.  All of the covenants or other agreements of the
parties contained in this Agreement that by their terms are to be performed
following the Closing shall survive the Closing until fully performed or
fulfilled, unless and to the extent that non-compliance with such covenants or
agreements is waived in writing by the party entitled to such performance. 
Except for the warranties and representations contained in Sections 3.01, 3.02,
3.03(a), 3.10, 3.11, 3.12, 3.13, 3.14, 4.01, 4.02(a) and 4.06, which shall
survive until the sixth (6th) anniversary of the Closing Date, the
representations and warranties made herein shall


47

--------------------------------------------------------------------------------



survive for one (1) year following the Closing Date and shall then expire;
provided that nothing herein shall relieve any party of liability for any
inaccuracy or breach of such representation or warranty to the extent that any
good faith allegation of such inaccuracy or breach is made in writing prior to
such expiration by a Person entitled to make such claim pursuant to the terms
and conditions of this Agreement.  For the avoidance of doubt, claims may be
made with respect to the breach of any representation, warranty or covenant
until the applicable survival period therefor as described above expires.


ARTICLE VIII


Miscellaneous


Section 8.01          Amendments; Waivers.  Subject to compliance with
applicable Law, this Agreement may be amended or supplemented in any and all
respects only by written agreement of the parties hereto.


Section 8.02          Extension of Time, Waiver, Etc.  The Company and the
Investor may, subject to applicable Law and pursuant to a written instrument
delivered by such party, (a) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered
pursuant hereto, (b) extend the time for the performance of any of the
obligations or acts of the other party or (c) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions. 
Notwithstanding the foregoing, no failure or delay by the Company or an Investor
Party in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder.  Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.


Section 8.03          Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties hereto without the prior
written consent of the other party hereto; provided, however, that (a) the
Investor or any Investor Party may assign its rights, interests and obligations
under this Agreement, in whole or in part (including, without limitation, solely
the right to purchase the Acquired Shares at the Closing in accordance with
Section 2.02), to one or more Permitted Transferees, or as otherwise
contemplated in Section 5.08 and (b) in the event of such assignment, the
assignee shall agree in writing to be bound by the provisions of this Agreement,
including the rights, interests and obligations so assigned; provided that no
such assignment will relieve any Investor Party of its obligations hereunder
prior to the Closing; provided, further, that no party hereto shall assign any
of its obligations hereunder with the primary intent of avoiding, circumventing
or eliminating such party’s obligations hereunder.  Subject to the immediately
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns.


Section 8.04          Counterparts.  This Agreement may be executed in one or
more counterparts (including by facsimile or electronic mail), each of which
shall be deemed to be an


48

--------------------------------------------------------------------------------



original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.


Section 8.05          Entire Agreement; No Third Party Beneficiaries; No
Recourse.  (a)  This Agreement, including the Company Disclosure Letter,
together with the Confidentiality Agreement, the Registration Rights Agreement,
the Equity Commitment Letter and the Certificate of Designations, constitutes
the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties and their Affiliates,
or any of them, with respect to the subject matter hereof and thereof.


(b)          No provision of this Agreement shall confer upon any Person other
than the parties hereto and their permitted assigns any rights or remedies
hereunder, except that the Non-Recourse Parties shall be third party
beneficiaries of this Section 8.05(b).  This Agreement may only be enforced
against, and any claims or causes of action that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement may only be made against the entities that are expressly
identified as parties hereto, including entities that become parties hereto
after the date of this Agreement or that agree in writing for the benefit of the
Company to be bound by the terms of this Agreement applicable to the Investor
Parties, and no former, current or future equityholders, controlling persons,
directors, officers, employees, general or limited partner, member, manager,
advisor, agents, successors, assigns or Affiliates of any party hereto or any
former, current or future equityholder, controlling person, director, officer,
employee, general or limited partner, member, manager, advisor, agent
successors, assigns or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations (whether written or
oral) made or alleged to be made in connection herewith, and no personal
liability shall attach to, be imposed upon or otherwise be incurred by the
Non-Recourse Parties through the Investor or otherwise, whether by or through
attempted piercing of the corporate (or partnership or limited liability
company) veil, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable Law, or
otherwise, except for the Company’s rights against Sponsor under the
Confidentiality Agreement and the Company’s right under the Equity Commitment
Letter in accordance with its terms.  Without limiting the rights of any party
against the other parties hereto, in no event shall any party or any of its
Affiliates seek to enforce this Agreement against, make any claims for breach of
this Agreement against, or seek to recover monetary damages from, any
Non-Recourse Party.


Section 8.06          Governing Law; Jurisdiction.  (a) This Agreement and all
matters, claims or Actions (whether at law, in equity, in Contract, in tort or
otherwise) based upon, arising out of or relating to this Agreement or the
negotiation, execution or performance of this Agreement, shall be governed by,
and construed in accordance with, the laws of the State of Delaware applicable
to contracts executed in and to be performed entirely within that State,
regardless of the laws that might otherwise govern under any applicable conflict
of Laws principles.


49

--------------------------------------------------------------------------------



(b)          All Actions arising out of or relating to this Agreement shall be
heard and determined in the Chancery Court of the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction over any
Action, any state or federal court within the State of Delaware) and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction and venue of such
courts in any such Action and irrevocably waive the defense of an inconvenient
forum or lack of jurisdiction to the maintenance of any such Action.  The
consents to jurisdiction and venue set forth in this Section 8.06 shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed to confer rights on any Person other than the parties
hereto.  Each party hereto agrees that service of process upon such party in any
Action arising out of or relating to this Agreement shall be effective if notice
is given by overnight courier at the address set forth in Section 8.09 of this
Agreement.  The parties hereto agree that a final judgment in any such Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law; provided that
nothing in the foregoing shall restrict any party’s rights to seek any
post-judgment relief regarding, or any appeal from, a final trial court
judgment.


Section 8.07          Specific Enforcement.  The parties hereto agree that
irreparable damage for which monetary relief, even if available, would not be an
adequate remedy, would occur in the event that any provision of this Agreement
is not performed in accordance with its specific terms or is otherwise breached,
including if the parties hereto fail to take any action required of them
hereunder to cause the Closing to occur.  The parties acknowledge and agree that
(a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches or threatened breaches
of this Agreement and to enforce specifically the terms and provisions hereof
(including, for the avoidance of doubt, the right of the Company to specifically
enforce the obligation of Investor to cause the Equity Commitment (as defined in
the Equity Commitment Letter) to be funded and the Purchase to be consummated on
the terms and subject to the conditions set forth in this Agreement) in the
courts described in Section 8.06 without proof of damages or otherwise (in each
case, subject to the terms and conditions of this Section 8.07), this being in
addition to any other remedy to which they are entitled under this Agreement and
(b) the right of specific enforcement is an integral part of the Transactions
and without that right, neither the Company nor the Investor would have entered
into this Agreement.  The parties hereto agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to Law or inequitable
for any reason, and agree not to assert that a remedy of monetary damages would
provide an adequate remedy or that the parties otherwise have an adequate remedy
at law.  The parties hereto acknowledge and agree that any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 8.07 shall not be required to provide any bond or other security in
connection with any such order or injunction.


Section 8.08          WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR


50

--------------------------------------------------------------------------------



INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ACTION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 8.08.


Section 8.09          Notices.  All notices, requests and other communications
to any party hereunder shall be in writing and shall be deemed given if
delivered personally, emailed (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:


(a)  If to the Company, to it at:



 
US Foods, Inc.
 
9399 W. Higgins Road, Suite 100
 
Rosemont, IL 60018
 
Attention:  General Counsel
 
Email:  [Redacted]
     
with a copy (which shall not constitute notice) to:
     
Cravath, Swaine & Moore LLP
 
Worldwide Plaza
 
825 Eighth Avenue
 
New York, NY 10019
 
Attention:

Robert I. Townsend, Esq.  
O. Keith Hallam, III, Esq.  
Jenny Hochenberg, Esq.  
 
Email:
[Redacted]  
[Redacted]  
[Redacted]



(b)  If to the Investor or any Investor Party at:



  KKR Fresh Aggregator L.P.   c/o c/o Kohlberg Kravis Roberts & Co. L.P.   2800
Sand Hill Road, Suite 200  
Menlo Park, California 94025
        Attention:
Nate Taylor   Email: [Redacted]





51

--------------------------------------------------------------------------------






 
with a copy (which shall not constitute notice) to:
     
Simpson Thacher & Bartlett LLP
  425 Lexington Avenue   New York, NY 10017  
Attention:          
Marni J. Lerner, Esq.  
Email:          
[Redacted]



or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.


Section 8.10          Severability.  If any term, condition or other provision
of this Agreement is determined by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other terms, provisions and conditions of this Agreement shall
nevertheless remain in full force and effect.  Upon such determination that any
term, condition or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable Law.


Section 8.11          Expenses.  Except as otherwise expressly provided herein,
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
Transactions shall be paid by the party incurring such costs and expenses,
whether or not the Closing shall have occurred.


Section 8.12          Interpretation.  (a) When a reference is made in this
Agreement to an Article, a Section, Exhibit or Schedule, such reference shall be
to an Article of, a Section of, or an Exhibit or Schedule to, this Agreement
unless otherwise indicated.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement unless the context requires otherwise.  The terms “or”, “any” and
“either” are not exclusive.  The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”.  The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  The words “made available to the
Investor” and words of similar import refer to documents delivered in Person or
electronically to an Investor Party or its Representatives in each case no later
than one (1) Business Day prior to the date of this Agreement.  All accounting
terms used and not defined herein shall have the respective meanings given to
them under GAAP.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term.  Any agreement,
instrument or statute defined or referred to herein or in any agreement or


52

--------------------------------------------------------------------------------



instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.  Unless otherwise
specifically indicated, all references to “dollars” or “$” shall refer to the
lawful money of the United States.  References to a Person are also to its
permitted assigns and successors.  When calculating the period of time between
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded (and unless, otherwise required by Law, if the
last day of such period is not a Business Day, the period in question shall end
on the next succeeding Business Day).


(b)          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.


Section 8.13          Investor Representative. Each Investor Party hereby
consents to and authorizes (a) the appointment of KKR Fresh Aggregator L.P. as
the Investor Representative hereunder (the “Investor Representative”) and as the
attorney-in-fact for and on behalf of such Investor Party, and (b) the taking by
the Investor Representative of any and all actions and the making of any
decisions required or permitted by, or with respect to, this Agreement and the
Transactions, including (i) the exercise of the power to agree to execute any
consents under this Agreement and (ii) to take all actions necessary in the
judgment of the Investor Representative for the accomplishment of the foregoing
and all of the other terms, conditions and limitations of this Agreement and the
Transactions.  Each Investor Party shall be bound by the actions taken by the
Investor Representative exercising the rights granted to it by this Agreement,
and the Company shall be entitled to rely on any such action or decision of the
Investor Representative.  If the Investor Representative shall resign or
otherwise be unable to fulfill its responsibilities hereunder, the Investor
Parties shall appoint a new Investor Representative as soon as reasonably
practicable by written consent of holders of a majority of the then outstanding
Series A Preferred Stock and/or shares of Common Stock that were issued upon
conversion of shares of Series A Preferred Stock beneficially owned by the
Investor or Investor Parties that are successors or assigns of the Investor by
sending notice and a copy of the duly executed written consent appointing such
new Investor Representative to the Company.


[Remainder of page intentionally left blank]




53

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.





  US FOODS HOLDING CORP.          


By:
/s/ Pietro Satriano       Name: Pietro Satriano       Title: CEO & President    
     



















[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------






 
INVESTOR:
          KKR FRESH AGGREGATOR L.P.          


By:
/s/ Nate Taylor       Name: Nate Taylor       Title: Authorized Person          




















[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------




EXHIBIT A


CERTIFICATE OF DESIGNATIONS OF


SERIES A CONVERTIBLE PREFERRED STOCK,


PAR VALUE $0.01,


OF


US FOODS HOLDING CORP.


Pursuant to Section 151 of the Delaware General Corporation Law (as amended,
supplemented or restated from time to time, the “DGCL”), US FOODS HOLDING CORP.,
a corporation organized and existing under the laws of the State of Delaware
(the “Company”), in accordance with the provisions of Section 103 of the DGCL,
DOES HEREBY CERTIFY:


That, the Restated Certificate of Incorporation (the “Certificate of
Incorporation”) of the Company, as filed with the Secretary of State of the
State of Delaware, authorizes the issuance of 625,000,000 shares of capital
stock, consisting of 600,000,000 shares of common stock, par value $0.01 per
share (“Common Stock”), and 25,000,000 shares of preferred stock, par value
$0.01 per share (“Preferred Stock”);


That, subject to the provisions of the Certificate of Incorporation, the board
of directors of the Company (the “Board”) is authorized to fix from time to time
by resolution or resolutions the number of shares of any class or series of
Preferred Stock, and to determine the voting powers, designations, preferences
and relative, participating, optional or other special rights, and the
qualifications, limitations and restrictions thereof, of any such class or
series.


That, pursuant to the authority conferred upon the Board by the Certificate of
Incorporation, the Board, on April 21, 2020, adopted the following resolution
designating a new series of Preferred Stock as “Series A Convertible Preferred
Stock”:


RESOLVED, that, pursuant to the authority vested in the Board in accordance with
the provisions of Article Fourth of the Certificate of Incorporation and the
provisions of Section 151 of the DGCL, a series of Preferred Stock of the
Company is hereby authorized, and the number of shares to be included in such
series, and voting powers, designations, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations and restrictions of the shares of Preferred Stock included in such
series, shall be as follows:


SECTION 1.  Designation and Number of Shares.  The shares of such series of
Preferred Stock shall be designated as “Series A Convertible Preferred Stock”
(the “Series A Preferred Stock”).  The number of authorized shares constituting
the Series A Preferred Stock shall be 1,000,000.  That number from time to time
may be increased or decreased (but not below the number of shares of Series A
Preferred Stock then outstanding) by further resolution duly adopted by the
Board, or any duly authorized committee thereof and by the filing of a
certificate pursuant to the provisions of the DGCL stating that such increase or
decrease, as applicable, has been so authorized.  The Company shall not have the
authority to issue fractional shares of Series A Preferred Stock.



--------------------------------------------------------------------------------





SECTION 2.  Ranking.  The Series A Preferred Stock will rank, with respect to
dividend rights and rights on the distribution of assets on any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company:


(a) on a parity basis with each other class or series of Capital Stock of the
Company now existing or hereafter authorized, the terms of which expressly
provide that such class or series ranks on a parity basis with the Series A
Preferred Stock as to dividend rights and rights on the distribution of assets
on any voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company (such Capital Stock, “Parity Stock”);


(b) junior to each other class or series of Capital Stock of the Company now
existing or hereafter authorized, the terms of which expressly provide that such
class or series ranks senior to the Series A Preferred Stock as to dividend
rights and rights on the distribution of assets on any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company (such
Capital Stock, “Senior Stock”); and


(c) senior to the Common Stock and each other class or series of Capital Stock
of the Company now existing or hereafter authorized, the terms of which do not
expressly provide that such class or series ranks on a parity basis with or
senior to the Series A Preferred Stock as to dividend rights and rights on the
distribution of assets on any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Company (such Capital Stock, “Junior
Stock”).


SECTION 3.  Definitions.  As used herein with respect to Series A Preferred
Stock:


“Accrued Dividend Record Date” has the meaning set forth in Section 4(e).


“Accrued Dividends” means, as of any date, with respect to any share of Series A
Preferred Stock, all Dividends that have accrued on such share pursuant to
Section 4(b), whether or not declared, but that have not, as of such date, been
paid.


“Additional Make-Whole Shares” means, with respect to any share of Series A
Preferred Stock, the number of shares of Common Stock equal to the quotient of
(A) the product of (x) the Liquidation Preference with respect to such share of
Series A Preferred Stock as of the Change of Control Purchase Date,
multiplied by (y) 5.0%, such product divided by (B) the Conversion Price as of
the Change of Control Purchase Date plus (ii) cash in lieu of fractional shares
as set out in Section 11(h).


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, (i) that the Company and its Subsidiaries shall not
be deemed to be Affiliates of any Investor Party or any of its Affiliates, (ii)
portfolio companies in which any Investor Party or any of its Affiliates has an
investment (whether as debt or equity) shall not be deemed an Affiliate of such
Investor Party and (iii) the Excluded Sponsor Parties shall not be deemed to be
Affiliates of any Investor Party, the Company or any of the Company’s
Subsidiaries.  For this purpose, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”)


2

--------------------------------------------------------------------------------





shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management or policies of a Person, whether through the
ownership of securities or partnership or other ownership interests, by contract
or otherwise.


“Base Amount” means, with respect to any share of Series A Preferred Stock, as
of any date of determination, the sum of (a) the Liquidation Preference and (b)
the Base Amount Accrued Dividends with respect to such share as of such date.


“Base Amount Accrued Dividends” means, with respect to any share of Series A
Preferred Stock, as of any date of determination, (a) if a Dividend Payment Date
has occurred since the issuance of such share, the Accrued Dividends with
respect to such share as of the Dividend Payment Date immediately preceding such
date of determination (taking into account the payment of Dividends, if any, on
or with respect to such Dividend Payment Date) or (b) if no Dividend Payment
Date has occurred since the issuance of such share, zero.


Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable within sixty (60) days or thereafter (including assuming
conversion of all Series A Preferred Stock, if any, owned by such Person to
Common Stock).


“Base Redemption Price” has the meaning set forth in Section 10(a)(i).


“Board” has the meaning set forth in the recitals above.


“Business Day” means any weekday that is not a day on which banking institutions
in New York, New York are authorized or required by law, regulation or executive
order to be closed.


“Bylaws” means the Amended and Restated Bylaws of the Company, as amended and as
may be amended from time to time.


“Capital Stock” means, with respect to any Person, any and all shares of,
interests in, rights to purchase, warrants to purchase, options for,
participations in or other equivalents of or interests in (however designated)
stock issued by such Person.


“Cash Dividend” has the meaning set forth in Section 4(c).


“Certificate of Designations” means this Certificate of Designations relating to
the Series A Preferred Stock, as it may be amended from time to time.


“Certificate of Incorporation” has the meaning set forth in the recitals above.


3

--------------------------------------------------------------------------------





“Change of Control” means the occurrence of one of the following, whether in a
single transaction or a series of related transactions:


(a)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a majority
of the total voting power of the Voting Stock of the Company, other than as a
result of a transaction in which (1) the holders of securities that represented
100% of the Voting Stock of the Company immediately prior to such transaction
are substantially the same as the holders of securities that represent a
majority of the Voting Stock of the surviving Person or its Parent Entity
immediately following such transaction and (2) the holders of securities that
represented 100% of the Voting Stock of the Company immediately prior to such
transaction own directly or indirectly Voting Stock of the surviving Person or
its Parent Entity in substantially the same proportion to each other as
immediately prior to such transaction;


(b)  the merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company, or the sale, transfer or
lease of all or substantially all the assets of the Company (determined on a
consolidated basis), whether in a single transaction or a series of related
transactions, to another Person, or any recapitalization, reclassification or
other transaction in which all or substantially all of the Common Stock is
exchanged for or converted into cash, securities or other property, other than a
transaction following which (1) in the case of a merger or consolidation
transaction, holders of securities that represented 100% of the Voting Stock of
the Company immediately prior to such transaction own directly or indirectly (in
substantially the same proportion to each other as immediately prior to such
transaction, other than changes in proportionality as a result of any cash/stock
election provided under the terms of the definitive agreement regarding such
transaction) at least a majority of the voting power of the Voting Stock of the
surviving Person in such merger or consolidation transaction immediately after
such transaction, and (2) in the case of a sale, transfer or lease of all or
substantially all of the assets of the Company, other than to a Subsidiary or a
Person that becomes a Subsidiary of the Company; or


(c)  shares of Common Stock or shares of any other Capital Stock into which the
Series A Preferred Stock is convertible are not listed for trading on any United
States national securities exchange or cease to be traded in contemplation of a
de-listing (other than as a result of a transaction described in clause (b)
above).


“Change of Control Effective Date” has the meaning set forth in Section 9(c).


“Change of Control Purchase Date” means, with respect to each share of Series A
Preferred Stock, the date on which the Company makes the payment in full of the
Change of Control Put Price for such share to the Holder thereof.


“Change of Control Put” has the meaning set forth in Section 9(a).


“Change of Control Put Price” has the meaning set forth in Section 9(a).


“close of business” means 5:00 p.m. (New York City time).


4

--------------------------------------------------------------------------------





“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of the shares of the Common Stock on the NYSE on such date.  If the
Common Stock is not traded on the NYSE on any date of determination, the Closing
Price of the Common Stock on such date of determination means the closing sale
price as reported in the composite transactions for the principal United States
securities exchange or automated quotation system on which the Common Stock is
so listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal United States securities exchange or automated
quotation system on which the Common Stock is so listed or quoted, or if the
Common Stock is not so listed or quoted on a United States securities exchange
or automated quotation system, the last quoted bid price for the Common Stock in
the over-the-counter market as reported by OTC Markets Group Inc. or any similar
organization, or, if that bid price is not available, the market price of the
Common Stock on that date as determined by an Independent Financial Advisor
retained by the Company for such purpose.


“Common Stock” has the meaning set forth in the recitals above.


“Company” has the meaning set forth in the recitals above.


“Company Redemption Date” has the meaning set forth in Section 10(a)(ii).


“Company Redemption Right” has the meaning set forth in Section 10(a)(i).


“Constituent Person” has the meaning set forth in Section 12(a).


“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Series A Preferred Stock, and its successors and assigns.


“Conversion Date” has the meaning set forth in Section 8(a).


“Conversion Notice” has the meaning set forth in Section 8(a)(i).


“Conversion Price” means, for each share of Series A Preferred Stock, a dollar
amount equal to $1,000 divided by the Conversion Rate.


“Conversion Rate” means, for each share of Series A Preferred Stock, 46.5116
shares of Common Stock, subject to adjustment as set forth herein.


[“Conversion Restrictions” has the meaning set forth in Section 6(c).]


“Current Market Price” per share of Common Stock, as of any date of
determination, means the arithmetic average of the VWAP per share of Common
Stock for each of the ten (10) consecutive full Trading Days ending on the
Trading Day immediately preceding such day, appropriately adjusted to take into
account the occurrence during such period of any event described in Section 11.


“DGCL” has the meaning set forth in the recitals above.


5

--------------------------------------------------------------------------------





“Distributed Property” has the meaning set forth in Section 11(a)(iv).


“Distribution Transaction” means any distribution of equity securities of a
Subsidiary of the Company to holders of Common Stock, whether by means of a
spin-off, split-off, redemption, reclassification, exchange, stock dividend,
share distribution, rights offering or similar transaction.


“Dividends” has the meaning set forth in Section 4(a).


“Dividend Payment Date” means [March 31, June 30, September 30 and December 31]
of each year; provided that if any such Dividend Payment Date is not a Business
Day, then the applicable Dividend shall be payable on the next Business Day
immediately following such Dividend Payment Date, without any interest.


“Dividend Payment Period” means in respect of any share of Series A Preferred
Stock the period from and including the Issuance Date of such share to but
excluding the next Dividend Payment Date and, subsequently, in each case the
period from and including any Dividend Payment Date to but excluding the next
Dividend Payment Date.


“Dividend Rate” means 7.0% or, to the extent and during the period with respect
to which such rate has been adjusted as provided in Section 4(d) and/or Section
9(g), such adjusted rate.


“Dividend Record Date” has the meaning set forth in Section 4(e).


[“Excess Amount” has the meaning set forth in Section 6(c).]


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Property” has the meaning set forth in Section 12(a).


“Excluded Sponsor Parties” has the meaning set forth in the Investment
Agreement.


“Expiration Date” has the meaning set forth in Section 11(a)(iii).


“Fall-Away of Investor Board Rights” has the meaning set forth in the Investment
Agreement.


“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by a majority of the Board, or an authorized committee thereof, (i)
after consultation with an Independent Financial Advisor, as to any security or
other property with a Fair Market Value of less than $50,000,000, or (ii)
otherwise using an Independent Financial Advisor to provide a valuation opinion.


“Holder” means a Person in whose name the shares of the Series A Preferred Stock
are registered, which Person shall be treated by the Company, Transfer Agent,
Registrar,


6

--------------------------------------------------------------------------------





paying agent and Conversion Agent as the absolute owner of the shares of Series
A Preferred Stock for the purpose of making payment and settling conversions and
for all other purposes; provided that, to the fullest extent permitted by law,
no Person that has received shares of Series A Preferred Stock in violation of
the Investment Agreement shall be a Holder, the Transfer Agent, Registrar,
paying agent and Conversion Agent, as applicable, shall not, unless directed
otherwise by the Company, recognize any such Person as a Holder and the Person
in whose name the shares of the Series A Preferred Stock were registered
immediately prior to such transfer shall remain the Holder of such shares.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.


“Implied Quarterly Dividend Amount” means, with respect to any share of Series A
Preferred Stock, as of any date, the product of (a) the Base Amount of such
share on the first day of the applicable Dividend Payment Period (or in the case
of the first Dividend Payment Period for such share, as of the Issuance Date of
such share) multiplied by (b) one fourth of the Dividend Rate applicable on such
date.


“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant is not an Affiliate of the Company.


[“Individual Holder Share Cap” means, with respect to any individual Holder, the
maximum number of shares of Common Stock that could be issued by the Company to
such Holder without triggering a change of control under NYSE Rule 312.03(d) (or
its successor).]


“Initial Dividends” all Dividends the Holders are entitled to receive pursuant
to Section 4 with respect to the first four Dividend Payment Periods following
the Issuance Date, including any amounts to which the Holders are entitled to
receive pursuant to Section 4(d) on such Dividends.


“Investment Agreement” means that certain Investment Agreement between the
Company and the Investor dated as of April 21, 2020, as it may be amended,
supplemented or otherwise modified from time to time, with respect to certain
terms and conditions concerning, among other things, the rights of and
restrictions on the Holders.


“Investor” has the meaning set forth in the Investment Agreement.


“Investor Designee” means an individual nominated by the Board as a “Investor
Designee” for election to the Board pursuant to Section 5.10(a), Section 5.10(d)
or Section 5.10(e) of the Investment Agreement.


“Investor Parties” means the Investor and each Permitted Transferee of the
Investor to whom shares of Series A Preferred Stock or Common Stock are
transferred pursuant to Section 5.07(b)(i) of the Investment Agreement.


“Issuance Date” means, with respect to any share of Series A Preferred Stock,
the date of issuance of such share.


7

--------------------------------------------------------------------------------





“Junior Stock” has the meaning set forth in Section 2(c).


“Liquidation Preference” means, with respect to any share of Series A Preferred
Stock, as of any date, $1,000 per share.


“Mandatory Conversion” has the meaning set forth in Section 7(a).


“Mandatory Conversion Date” has the meaning set forth in Section 7(a).


“Mandatory Conversion Price” means 200% of the Conversion Price, as adjusted
pursuant to the provisions of Section 11(a). The Mandatory Conversion Price
shall initially be $43.00.


“Market Disruption Event” means any of the following events:


(a) any suspension of, or limitation imposed on, trading of the Common Stock by
any exchange or quotation system on which the Closing Price is determined
pursuant to the definition of the term “Closing Price” (the “Relevant Exchange”)
during the one-hour period prior to the close of trading for the regular trading
session on the Relevant Exchange (or for purposes of determining the VWAP per
share of Common Stock, any period or periods aggregating one half-hour or longer
during the regular trading session on the relevant day) and whether by reason of
movements in price exceeding limits permitted by the Relevant Exchange as to
securities generally, or otherwise relating to the Common Stock or options
contracts relating to the Common Stock on the Relevant Exchange; or


(b) any event that disrupts or impairs (as determined by the Company in its
reasonable discretion) the ability of market participants during the one-hour
period prior to the close of trading for the regular trading session on the
Relevant Exchange (or for purposes of determining the VWAP per share of Common
Stock, any period or periods aggregating one half-hour or longer during the
regular trading session on the relevant day) in general to effect transactions
in, or obtain market values for, the Common Stock on the Relevant Exchange or to
effect transactions in, or obtain market values for, options contracts relating
to the Common Stock on the Relevant Exchange.


“Notice of Company Redemption” has the meaning set forth in Section 10(a)(ii).


“Notice of Mandatory Conversion” has the meaning set forth in Section 7(b).


“NYSE” means the New York Stock Exchange.


“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the Chief Financial Officer or the Secretary of the Company.


“Original Issuance Date” means the Closing Date, as defined in the Investment
Agreement.


8

--------------------------------------------------------------------------------





“Parent Entity” means, with respect to any Person, any other Person of which
such first Person is a direct or indirect wholly owned Subsidiary.


“Parity Stock” has the meaning set forth in Section 2(a).


“Permitted Transferee” has the meaning set forth in the Investment Agreement.


“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.


“PIK Dividend” has the meaning set forth in Section 4(c).


“PIK Dividend Ratio” has the meaning set forth in Section 4(c).


“Preferred Stock” has the meaning set forth in the recitals above.


“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Stock have the right to
receive any cash, securities or other property or in which the Common Stock is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of holders of the Common Stock
entitled to receive such cash, securities or other property (whether such date
is fixed by the Board or by statute, contract or otherwise).


“Redemption Date” means, with respect to each share of Series A Preferred Stock,
the date on which the Company makes the payment in full of the Redemption Price
for such share to the Holder of such share.


“Redemption Price” has the meaning set forth in Section 10(a)(i).


“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Series A Preferred Stock, and its successors and assigns.


“Relevant Exchange” has the meaning set forth in the definition of the term
“Market Disruption Event”.


“Reorganization Event” has the meaning set forth in Section 12(a).


“Required Number of Shares” has the meaning set forth in Section 9(g).


“Senior Stock” has the meaning set forth in Section 2(b).


“Series A Preferred Stock” has the meaning set forth in Section 1.


9

--------------------------------------------------------------------------------





[“Share Cap” means a number of shares of Common Stock equal to the product of
(i) 0.199 and (ii) [●]1 (subject to adjustment in the event of a stock split,
stock dividend, combination or other proportionate adjustment).]


“Stockholder Approval” has the meaning set forth in the Investment Agreement.


“Subsidiary”, when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (i) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) or (ii) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.


“Trading Day” means a Business Day on which the Relevant Exchange is scheduled
to be open for business and on which there has not occurred a Market Disruption
Event.


“Trading Period” has the meaning set forth in Section 7(a).


“Transfer Agent” means the Person acting as Transfer Agent, Registrar and paying
agent and Conversion Agent for the Series A Preferred Stock, and its successors
and assigns.  The Transfer Agent initially shall be American Stock Transfer &
Trust Company, LLC.


“Trigger Event” has the meaning set forth in Section 11(a)(vii).


“Voting Stock” means (i) with respect to the Company, the Common Stock, the
Series A Preferred Stock (subject to the limitations set forth herein) and any
other Capital Stock of the Company having the right to vote generally in any
election of directors of the Board and (ii) with respect to any other Person,
all Capital Stock of such Person having the right to vote generally in any
election of directors of the board of directors of such Person or other similar
governing body.


“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “USFD <equity> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one share of Common Stock on such Trading Day determined, using a
volume-weighted average method, by an Independent Financial Advisor retained for
such purpose by the Company).





--------------------------------------------------------------------------------

1 Note to Draft:  To insert number of shares of Common Stock outstanding.




10

--------------------------------------------------------------------------------





SECTION 4.  Dividends.  (a)  Holders shall be entitled to receive dividends of
the type and in the amount determined as set forth in this Section 4 (such
dividends, “Dividends”).


(b)  Accrual of Dividends.  Dividends on each share of Series A Preferred Stock
(i) shall accrue on a daily basis from and including the Issuance Date of such
share, whether or not declared and whether or not the Company has assets legally
available to make payment thereof, at a rate equal to the Dividend Rate as
further specified below and (ii) shall be payable quarterly in arrears, if, as
and when authorized by the Board, or any duly authorized committee thereof, and
declared by the Company, to the extent not prohibited by law, on each Dividend
Payment Date, commencing on the first Dividend Payment Date following the
Issuance Date of such share. The amount of Dividends accruing with respect to
any share of Series A Preferred Stock for any day shall be determined by
dividing (x) the Implied Quarterly Dividend Amount as of such day by (y) the
actual number of days in the Dividend Payment Period in which such day falls;
provided that if during any Dividend Payment Period any Accrued Dividends in
respect of one or more prior Dividend Payment Periods are paid, then after the
date of such payment the amount of Dividends accruing with respect to any share
of Series A Preferred Stock for any day shall be determined by dividing (x) the
Implied Quarterly Dividend Amount (recalculated to take into account such
payment of Accrued Dividends) by (y) the actual number of days in such Dividend
Payment Period. The amount of Dividends payable with respect to any share of
Series A Preferred Stock for any Dividend Payment Period shall equal the sum of
the daily Dividend amounts accrued in accordance with the prior sentence of this
Section 4(b) with respect to such share during such Dividend Payment Period. For
the avoidance of doubt, for any share of Series A Preferred Stock with an
Issuance Date that is not a Dividend Payment Date, the amount of Dividends
payable with respect to the initial Dividend Payment Period for such share shall
equal the product of (A) the daily accrual determined as specified in the prior
sentence, assuming a full Dividend Payment Period in accordance with the
definition of such term, and (B) the number of days from and including such
Issuance Date to but excluding the next Dividend Payment Date.


(c)  Payment of Dividend.  With respect to any Dividend Payment Date, the
Company will pay, to the extent permitted by applicable law, in its sole
discretion, Dividends (i) in cash (any Dividend or portion of a Dividend paid in
cash, a “Cash Dividend”), if, as and when authorized by the Board, or any duly
authorized committee thereof, and declared by the Company, (ii) as a dividend in
kind, additional duly authorized, validly issued and fully paid and
nonassessable shares of Series A Preferred Stock (any Dividend or portion of a
Dividend paid in the manner provided in this clause, a “PIK Dividend”) having
value (as determined in accordance with the immediately following sentence)
equal to the amount of Accrued Dividends during such Dividend Payment Period or
(iii) through a combination of either of the foregoing; provided that (A) the
Company shall pay all Initial Dividends solely in the form of PIK Dividends, (B)
Cash Dividend payments shall be aggregated per Holder and shall be made to the
nearest cent (with $.005 being rounded upward), (C) if the Company pays a PIK
Dividend, no fractional shares of Series A Preferred Stock shall be issued to
any Holder (after taking into account all shares of Series A Preferred Stock
held by such Holder) and in lieu of any such fractional share, the Company shall
pay to such Holder, at the Company’s option, either (1) an amount in cash equal
to the applicable fraction of a share of Series A Preferred Stock multiplied by
the Liquidation Preference per share of Series A Preferred Stock or (2) one
additional whole share of Series A Preferred Stock and (D) with respect to any
Dividend Payment Date where the Company pays a combination of a PIK Dividend and
a Cash Dividend, the proportion of a


11

--------------------------------------------------------------------------------





Dividend paid to any Holder that consists of a PIK Dividend (the “PIK Dividend
Ratio”) shall be the same as the PIK Dividend Ratio with respect to each
Dividend paid to each other Holder that receives a Dividend on such Dividend
Payment Date. In the event that the Company pays a PIK Dividend, each share of
Series A Preferred Stock paid in connection therewith shall have a deemed value
for such purpose equal to the Liquidation Preference per share of Series A
Preferred Stock, and the number of additional shares of Series A Preferred Stock
issuable to Holders in connection with the payment of a PIK Dividend will be,
with respect to each share of Series A Preferred Stock, and without limiting the
proviso above concerning fractional shares, the number (or fraction) obtained
from the quotient of (1) the amount of the applicable PIK Dividend per share of
Series A Preferred Stock divided by (2) the Liquidation Preference per share of
Series A Preferred Stock. Accrued Dividends in respect of any prior Dividend
Payment Periods may be paid on any date (whether or not such date is a Dividend
Payment Date) if, as and when authorized by the Board, or any duly authorized
committee thereof as declared by the Company.


(d)  Arrearages.  If the Company fails to declare and pay a full Dividend on the
Series A Preferred Stock on any Dividend Payment Date, then any Dividends
otherwise payable on such Dividend Payment Date on the Series A Preferred Stock
shall continue to accrue and cumulate at a Dividend Rate of 10.0 % per annum,
until such failure is cured, payable quarterly in arrears on each Dividend
Payment Date, for the period from and including the first Dividend Payment Date
(or the Issuance Date, as applicable) upon which the Company fails to pay a full
Dividend on the Series A Preferred Stock through but not including the latest of
the day upon which the Company pays in accordance with Section 4(c) all
Dividends on the Series A Preferred Stock that are then in arrears.  Dividends
shall accumulate from the most recent date through which Dividends shall have
been paid, or, if no Dividends have been paid, from the Issuance Date.


(e)  Record Date.  The record date for payment of Dividends that are declared
and paid on any relevant Dividend Payment Date will be the close of business on
the [fifteenth (15th) day of the calendar month which contains the relevant
Dividend Payment Date] (each, a “Dividend Record Date”), and the record date for
payment of any Accrued Dividends that were not declared and paid on any relevant
Dividend Payment Date will be the close of business on the date that is
established by the Board, or a duly authorized committee thereof, as such, which
will not be more than forty-five (45) days prior to the date on which such
Dividends are paid (each, an “Accrued Dividend Record Date”), in each case
whether or not such day is a Business Day.


(f)  Priority of Dividends.  So long as any shares of Series A Preferred Stock
remain outstanding, unless full Dividends on all outstanding shares of Series A
Preferred Stock have been declared and paid, including any accrued and unpaid
Dividends on the Series A Preferred Stock that are then in arrears, or have been
or contemporaneously are declared and a sum sufficient for the payment of those
dividends has been or is set aside for the benefit of the Holders, the Company
may not declare any dividend on, or make any distributions relating to, Junior
Stock or Parity Stock, or redeem, purchase, acquire (either directly or through
any Subsidiary) or make a liquidation payment relating to, any Junior Stock or
Parity Stock, other than:


12

--------------------------------------------------------------------------------





(i) purchases, redemptions or other acquisitions of shares of Junior Stock in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of current or former employees, officers,
directors or consultants;


(ii) purchases of Junior Stock through the use of the proceeds of a
substantially contemporaneous sale of other shares of Junior Stock;


(iii) as a result of an exchange or conversion of any class or series of Parity
Stock or Junior Stock for any other class or series of Parity Stock (in the case
of Parity Stock) or Junior Stock (in the case of Parity Stock or Junior Stock);


(iv) purchases of fractional interests in shares of Parity Stock or Junior Stock
pursuant to the conversion or exchange provisions of such Parity Stock or Junior
Stock or the security being converted or exchanged;


(v) payment of any dividends in respect of Junior Stock where the dividend is in
the form of the same stock or rights to purchase the same stock as that on which
the dividend is being paid;


(vi) distributions of Junior Stock or rights to purchase Junior Stock; or


(vii) any dividend in connection with the implementation of a shareholders’
rights or similar plan, or the redemption or repurchase of any rights under any
such.


Notwithstanding the foregoing, for so long as any shares of Series A Preferred
Stock remain outstanding, if dividends are not declared and paid in full upon
the shares of Series A Preferred Stock and any Parity Stock, all dividends
declared upon shares of Series A Preferred Stock and any Parity Stock will be
declared on a proportional basis so that the amount of dividends declared per
share will bear to each other the same ratio that all accrued and unpaid
dividends as of the end of the most recent Dividend Payment Period per share of
Series A Preferred Stock and accrued and unpaid dividends as of the end of the
most recent dividend period per share of any Parity Stock bear to each other.


Subject to the provisions of this Section 4, dividends may be authorized by the
Board, or any duly authorized committee thereof, and declared and paid by the
Company, or any duly authorized committee thereof, on any Junior Stock and
Parity Stock from time to time and the Holders will not be entitled to
participate in those dividends (other than pursuant to the adjustments otherwise
provided under Section 11(a) or Section 12(a), as applicable).


(g)  Conversion Following a Record Date.  If the Conversion Date for any shares
of Series A Preferred Stock is prior to the close of business on a Dividend
Record Date or an Accrued Dividend Record Date, the Holder of such shares will
not be entitled to any dividend in respect of such Dividend Record Date or
Accrued Dividend Record Date, as applicable, other than through the inclusion of
Accrued Dividends as of the Conversion Date in the calculation under Section
6(a) or Section 7(a), as applicable.  If the Conversion Date for any shares of
Series A Preferred Stock is after the close of business on a Dividend Record
Date or an Accrued Dividend Record Date but prior to the corresponding payment
date for such dividend, the Holder of such shares as of such Dividend Record
Date or Accrued Dividend Record Date, as


13

--------------------------------------------------------------------------------





applicable, shall be entitled to receive such dividend, notwithstanding the
conversion of such shares prior to the applicable Dividend Payment Date;
provided that the amount of such Dividend shall not be included for the purpose
of determining the amount of Accrued Dividends under Section 6(a) or Section
7(a), as applicable, with respect to such Conversion Date.


SECTION 5.  Liquidation Rights.  (a)  Liquidation.  In the event of any
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company, the Holders shall be entitled, out of assets legally available
therefor, before any distribution or payment out of the assets of the Company
may be made to or set aside for the holders of any Junior Stock, and subject to
the rights of the holders of any Senior Stock or Parity Stock and the rights of
the Company’s existing and future creditors, to receive in full a liquidating
distribution in cash and in the amount per share of Series A Preferred Stock
equal to the greater of (i) the sum of (A) the Liquidation Preference plus (B)
the Accrued Dividends with respect to such share of Series A Preferred Stock as
of the date of such voluntary or involuntary liquidation, dissolution or winding
up of the affairs of the Company and (ii) the amount such Holders would have
received had such Holders, immediately prior to such voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company, converted
such shares of Series A Preferred Stock into Common Stock (pursuant to Section 6
without regard to any of the limitations on convertibility contained therein).
Holders shall not be entitled to any further payments in the event of any such
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company other than what is expressly provided for in this Section 5 and
will have no right or claim to any of the Company’s remaining assets.


(b)  Partial Payment.  If in connection with any distribution described in
Section 5(a) above, the assets of the Company or proceeds therefrom are not
sufficient to pay in full the aggregate liquidating distributions required to be
paid pursuant to Section 5(a) to all Holders and the liquidating distributions
payable to all holders of any Parity Stock, the amounts distributed to the
Holders and to the holders of all such Parity Stock shall be paid pro rata in
accordance with the respective aggregate liquidating distributions to which they
would otherwise be entitled if all amounts payable thereon were paid in full.


(c)  Merger, Consolidation and Sale of Assets Not Liquidation.  For purposes of
this Section 5, the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property and assets of the Company shall not be deemed a voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company, nor shall the merger, consolidation, statutory exchange or any other
business combination transaction of the Company into or with any other Person or
the merger, consolidation, statutory exchange or any other business combination
transaction of any other Person into or with the Company be deemed to be a
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company.


SECTION 6.  Right of the Holders to Convert.


(a)  Each Holder shall have the right, at such Holder’s option, subject to the
conversion procedures set forth in Section 8, to convert each share of such
Holder’s Series A Preferred Stock at any time into (i) the number of shares of
Common Stock equal to the quotient of (A) the sum of the Liquidation Preference
and the Accrued Dividends with respect to such


14

--------------------------------------------------------------------------------





share of Series A Preferred Stock as of the applicable Conversion Date divided
by (B) the Conversion Price as of the applicable Conversion Date plus (ii) cash
in lieu of fractional shares as set out in Section 11(h); provided that no such
conversion shall be permitted until the expiration or early termination of the
applicable waiting period under the HSR Act with respect to any conversion of
the Series A Preferred Stock. The right of conversion may be exercised as to all
or any portion of such Holder’s Series A Preferred Stock from time to time;
provided that, in each case, no right of conversion may be exercised by a Holder
in respect of fewer than 1,000 shares of Series A Preferred Stock (unless such
conversion relates to all shares of Series A Preferred Stock held by such
Holder).


(b)  The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for issuance upon the conversion of
the Series A Preferred Stock, such number of shares of Common Stock as shall
from time to time be issuable upon the conversion of all the shares of Series A
Preferred Stock then outstanding. Any shares of Common Stock issued upon
conversion of Series A Preferred Stock shall be duly authorized, validly issued,
fully paid and nonassessable.


(c)  [Notwithstanding the foregoing or anything else in this Certificate of
Designations to the contrary, unless and until the Stockholder Approval (to the
extent required under the listing rules of the NYSE) is obtained, (i) the
Holders shall not have the right to acquire shares of Common Stock, and the
Company shall not be required to issue shares of Common Stock, in excess of the
Share Cap and (ii) no Holder shall have the right to acquire shares of Common
Stock, and the Company shall not be required to issue shares of Common Stock to
such Holder, in excess of such Holder’s Individual Holder Share Cap
(collectively, the “Conversion Restrictions”), and in each case, the Company
shall either obtain Stockholder Approval of such issuances or deliver, in lieu
of any shares of Common Stock otherwise deliverable upon conversion in excess of
the Conversion Restrictions, an amount of cash per share equal to the VWAP per
share of Common Stock on the Trading Day immediately preceding the Conversion
Date (such cash amount, the “Excess Amount”).]


SECTION 7.  Mandatory Conversion by the Company.  (a)  At any time after the
three (3) year anniversary of the Original Issuance Date, if the VWAP per share
of Common Stock was greater than the Mandatory Conversion Price for at least
twenty (20) Trading Days in any period of thirty (30) consecutive Trading Days
(such thirty (30) consecutive Trading Day period, the “Trading Period”), the
Company may elect to convert (a “Mandatory Conversion”) all, but not less than
all, of the outstanding shares of Series A Preferred Stock into shares of Common
Stock (the date selected by the Company for any Mandatory Conversion pursuant to
this Section 7(a), the “Mandatory Conversion Date”).  In the case of a Mandatory
Conversion, each share of Series A Preferred Stock then outstanding shall be
converted into (i) the number of shares of Common Stock equal to the quotient of
(A) the sum of the Liquidation Preference and the Accrued Dividends with respect
to such share of Series A Preferred Stock as of the Mandatory Conversion Date
divided by (B) the Conversion Price of such share in effect as of the Mandatory
Conversion Date plus (ii) cash in lieu of fractional shares as set out in
Section 11(h)[; provided that, if as a result of the Conversion Restrictions,
all shares of Series A Preferred Stock may not be converted into Common Stock at
such time, either obtain Stockholder Approval of such issuances or deliver the
maximum number of shares of Common Stock that may be issued upon conversion of
the Series A Preferred Stock at such time, together with an amount of cash


15

--------------------------------------------------------------------------------





equal to the Excess Amount in lieu of any such shares of Common Stock otherwise
deliverable upon a Mandatory Conversion in excess of the Conversion
Restrictions.]


(b)  Notice of Mandatory Conversion.  If the Company elects to effect Mandatory
Conversion, the Company shall, within ten (10) Business Days following the
completion of the applicable thirty (30) day Trading Period referred to in
Section 7(a) above, provide notice of Mandatory Conversion to each Holder (such
notice, a “Notice of Mandatory Conversion”). For the avoidance of doubt, a
Notice of Mandatory Conversion does not limit a Holder’s right to convert on a
Conversion Date prior to the Mandatory Conversion Date. The Mandatory Conversion
Date selected by the Company shall be no less than ten (10) Business Days and no
more than twenty (20) Business Days after the date on which the Company provides
the Notice of Mandatory Conversion to the Holders. The Notice of Mandatory
Conversion shall state, as appropriate:


(i) the Mandatory Conversion Date selected by the Company; and


(ii) the Conversion Rate as in effect on the Mandatory Conversion Date, the
number of shares of Common Stock to be issued to such Holder upon conversion of
each share of Series A Preferred Stock held by such Holder and, if applicable,
the amount of Accrued Dividends as of the Mandatory Conversion Date.


SECTION 8.  Conversion Procedures and Effect of Conversion.  (a)  Conversion
Procedure.  A Holder must do each of the following in order to convert shares of
Series A Preferred Stock pursuant to this Section 8(a):


(i) in the case of a conversion pursuant to Section 6(a), complete and manually
sign the conversion notice provided by the Conversion Agent (the “Conversion
Notice”), and deliver such notice to the Conversion Agent; provided that a
Conversion Notice may be conditional on the completion of a Change of Control or
other corporate transaction;


(ii) deliver to the Conversion Agent the certificate or certificates (if any)
representing the shares of Series A Preferred Stock to be converted;


(iii) if required, furnish appropriate endorsements and transfer documents; and


(iv) if required, pay any stock transfer, documentary, stamp or similar taxes
not payable by the Company pursuant to Section 21.


The foregoing clauses (ii), (iii) and (iv) shall be conditions to the issuance
of shares of Common Stock to the Holders in the event of a Mandatory Conversion
pursuant to Section 7 (but, for the avoidance of doubt, not to the Mandatory
Conversion of the shares of Series A Preferred Stock on the Mandatory Conversion
Date). The Holder may, in respect of a Mandatory Conversion, deliver a notice to
the Conversion Agent specifying, in respect of the deliverable shares of Common
Stock, a delivery method of either book-entry basis, through the facilities of
The Depositary Trust Company or certificated form. If no such notice is
delivered, the Holder shall be deemed to have chosen delivery by book-entry.


16

--------------------------------------------------------------------------------





The “Conversion Date” means (A) with respect to conversion of any shares of
Series A Preferred Stock at the option of any Holder pursuant to Section 6(a),
the date on which such Holder complies with the procedures in this Section 8(a)
(including the satisfaction of any conditions to conversion set forth in the
Conversion Notice) and (B) with respect to Mandatory Conversion pursuant to
Section 7(a), the Mandatory Conversion Date.


(b)  Effect of Conversion.  Effective immediately prior to the close of business
on the Conversion Date applicable to any shares of Series A Preferred Stock,
Dividends shall no longer accrue or be declared on any such shares of Series A
Preferred Stock, and such shares of Series A Preferred Stock shall cease to be
outstanding.


(c)  Record Holder of Underlying Securities as of Conversion Date.  The Person
or Persons entitled to receive the Common Stock and, to the extent applicable,
cash, securities or other property issuable upon conversion of Series A
Preferred Stock on a Conversion Date shall be treated for all purposes as the
record holder(s) of such shares of Common Stock and/or cash, securities or other
property as of the close of business on such Conversion Date.  As promptly as
practicable on or after the Conversion Date and compliance by the applicable
Holder with the relevant procedures contained in Section 8(a) (and in any event
no later than three (3) Trading Days thereafter; provided however that, if a
written notice from the Holder in accordance with Section 8(a) specifies a date
of delivery for any shares of Common Stock, such shares shall be delivered on
the date so specified, which shall be no earlier than the second (2nd) Business
Day immediately following the date of such notice and no later than the seventh
(7th) Business Day thereafter), the Company shall issue the number of whole
shares of Common Stock issuable upon conversion (and deliver payment of cash in
lieu of fractional shares as set out in Section 11(h) [and any Excess Amount])
and, to the extent applicable, any cash, securities or other property issuable
thereon.  Such delivery of shares of Common Stock, securities or other property
shall be made by book-entry or, at the request of the Holder, through the
facilities of The Depositary Trust Company or in certificated form.  Any such
certificate or certificates shall be delivered by the Company to the appropriate
Holder on a book-entry basis, through the facilities of The Depositary Trust
Company, or by mailing certificates evidencing the shares to the Holders, in
each case at their respective addresses as set forth in the Conversion Notice
(in the case of a conversion pursuant to Section 6(a)) or in the records of the
Company or as set forth in a notice from the Holder to the Conversion Agent, as
applicable (in the case of a Mandatory Conversion).  In the event that a Holder
shall not by written notice designate the name in which shares of Common Stock
(and payments of cash in lieu of fractional shares) and, to the extent
applicable, cash, securities or other property to be delivered upon conversion
of shares of Series A Preferred Stock should be registered or paid, or the
manner in which such shares, cash, securities or other property should be
delivered, the Company shall be entitled to register and deliver such shares,
securities or other property, and make such payment, in the name of the Holder
and in the manner shown on the records of the Company.


(d)  Status of Converted or Reacquired Shares.  Shares of Series A Preferred
Stock converted in accordance with this Certificate of Designations, or
otherwise acquired by the Company in any manner whatsoever, shall be retired
promptly after the conversion or acquisition thereof.  All such shares shall,
upon their retirement and any filing required by the DGCL, become authorized but
unissued shares of Preferred Stock, without designation as to series until


17

--------------------------------------------------------------------------------





such shares are once more designated as part of a particular series by the Board
pursuant to the provisions of the Certificate of Incorporation.


SECTION 9.  Change of Control.  (a)  Change of Control Put.  Subject to the
application of Sections 9(c) and 9(h), upon the occurrence of a Change of
Control, each Holder of outstanding shares of Series A Preferred Stock shall
either (i) on or before the fifth (5th) Business Day prior to the Change of
Control Effective Date, convert all or a portion of its shares of Series A
Preferred Stock pursuant to Section 6(a); provided, that, if the Change of
Control Effective Date occurs at any time prior to the fifth (5th) anniversary
of the Original Issuance Date and a Holder elects to convert all or a portion of
its shares of Series A Preferred Stock in accordance with this Section 9(a)(i),
in addition to the number of shares of Common Stock issued upon conversion of
such Series A Preferred Stock pursuant to Section 6(a), the Company shall issue
each holder of the Series A Preferred Stock a number of shares of Common Stock
equal to the Additional Make-Whole Shares, or (ii) require the Company to
purchase (a “Change of Control Put”) all of such Holder’s shares of Series A
Preferred Stock that have not been so converted at a purchase price per share of
Series A Preferred Stock, payable in cash, equal to the product of (A) if the
Change of Control Effective Date occurs at any time prior to the fifth (5th)
anniversary of the Original Issuance Date, 105% and (B) if the Change of Control
Effective Date occurs on or after the fifth (5th) anniversary of the Original
Issuance Date, 100%, multiplied by of the sum of (x) the Liquidation Preference
of such share of Series A Preferred Stock, plus (y) the Accrued Dividends in
respect of such share of Series A Preferred Stock , in each case as of the
applicable Change of Control Purchase Date (the “Change of Control Put Price”);
provided that the Company shall only be required to pay the Change of Control
Put Price to the extent such purchase can be made out of funds legally available
therefor in accordance with Section 9(g). For clarity, if a Holder does not
convert all of its shares of Series A Preferred Stock as set forth in clause (i)
above, then all shares of Series A Preferred Stock held by such Holder and not
so converted shall no longer be convertible and shall automatically and without
any action by the Holder be subject solely to the Change of Control Put.


(b)  Initial Change of Control Notice.  On or before the twentieth (20th)
Business Day prior to the date on which the Company anticipates consummating a
Change of Control (or, if later, promptly after the Company discovers that a
Change of Control may occur), a written notice shall be sent by or on behalf of
the Company to the Holders as they appear in the records of the Company, which
notice shall contain the date on which the Change of Control is anticipated to
be effected (or, if applicable, the date on which a Schedule TO or other
schedule, form or report disclosing a Change of Control was filed).


(c)  Final Change of Control Notice.  Within two (2) days following the
effective date of the Change of Control (the “Change of Control Effective Date”)
(or if the Company discovers later than such date that a Change of Control has
occurred, promptly following the date of such discovery), a final written notice
shall be sent by or on behalf of the Company to the Holders as they appear in
the records of the Company on such Change of Control Effective Date, which
notice shall contain:


(i) a statement setting forth in reasonable detail the calculation of the Change
of Control Put Price with respect to such Holder;


18

--------------------------------------------------------------------------------





(ii) the purchase date for such shares, which shall be between 30 and 60 days
after such notice is mailed; and


(iii) the instructions a Holder must follow to receive the Change of Control Put
Price in connection with such Change of Control.


(d)  Change of Control Put Procedure.  To receive the Change of Control Put
Price, a Holder must, no later than 5:00 p.m., New York City time, on the Change
of Control Put Date, surrender to the Conversion Agent the certificates
representing the shares of Series A Preferred Stock to be repurchased by the
Company or lost stock affidavits therefor to the extent applicable.


(e)  Delivery upon Change of Control Put.  Upon a Change of Control Put, subject
to Section 9(g) below, the Company (or its successor) shall deliver or cause to
be delivered to the Holder by wire transfer the Change of Control Put Price for
such Holder’s shares of Series A Preferred Stock.


(f)  Treatment of Shares.  Until a share of Series A Preferred Stock is
purchased by the payment in full of the applicable Change of Control Put Price,
such share of Series A Preferred Stock will remain outstanding and will be
entitled to all of the powers, designations, preferences and other rights
provided herein; provided that no such shares of Series A Preferred Stock may be
converted into shares of Common Stock following the Change of Control Effective
Date.


(g)  Sufficient Funds.  If the Company shall not have sufficient funds legally
available under the DGCL to purchase all shares of Series A Preferred Stock that
Holders have requested to be purchased under Section 9(a) (the “Required Number
of Shares”), the Company shall (i) purchase, pro rata among the Holders that
have requested their shares be purchased pursuant to Section 9(a), a number of
shares of Series A Preferred Stock with an aggregate Change of Control Put Price
equal to the amount legally available for the purchase of shares of Series A
Preferred Stock under the DGCL and (ii) purchase any shares of Series A
Preferred Stock not purchased because of the foregoing limitations at the
applicable Change of Control Put Price as soon as practicable after the Company
is able to make such purchase out of assets legally available for the purchase
of such share of Series A Preferred Stock. The inability of the Company (or its
successor) to make a purchase payment for any reason shall not relieve the
Company (or its successor) from its obligation to effect any required purchase
when, as and if permitted by applicable law. If the Company fails to pay the
Change of Control Put Price in full when due in accordance with this Section 9
in respect of some or all of the shares or Series A Preferred Stock to be
repurchased pursuant to the Change of Control Put, the Company will pay
Dividends on such shares not repurchased at a Dividend Rate of 10.0% per annum
until such shares are repurchased, payable quarterly in arrears on each Dividend
Payment Date, for the period from and including the first Dividend Payment Date
(or the Issuance Date, as applicable) upon which the Company fails to pay the
Change of Control Put Price in full when due in accordance with this Section 9
through but not including the latest of the day upon which the Company pays the
Change of Control Put Price in full in accordance with this Section 9. 
Notwithstanding the foregoing, in the event a Holder exercises a Change of
Control Put pursuant to this Section 9 at a time when the Company is restricted
or prohibited (contractually or


19

--------------------------------------------------------------------------------





otherwise) from redeeming some or all of the Series A Preferred Stock subject to
the Change of Control Put, the Company will use its commercially reasonable
efforts to obtain the requisite consents to remove or obtain an exception or
waiver to such restrictions or prohibition. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to comply with
its obligations under this Section 9.


(h)  Change of Control Agreements.  The Company shall not enter into any
agreement for a transaction constituting a Change of Control unless (i) such
agreement provides for or does not interfere with or prevent (as applicable) the
exercise by the Holders of their Change of Control Put in a manner that is
consistent with and gives effect to this Section 9, and (ii) the acquiring or
surviving Person in such Change of Control represents or covenants, in form and
substance reasonably satisfactory to the Board acting in good faith, that at the
closing of such Change of Control that such Person shall have sufficient funds
(which may include, without limitation, cash and cash equivalents on the
Company’s balance sheet, the proceeds of any debt or equity financing, available
lines of credit or uncalled capital commitments) to consummate such Change of
Control and the payment of the Change of Control Put Price in respect of shares
of Series A Preferred Stock that have not been converted into Common Stock prior
to the Change of Control Effective Date pursuant to Section 6 or 7, as
applicable.


(i)  Upon full payment of the Change of Control Put Price, for any shares of
Series A Preferred Stock subject to a Change of Control Put, such shares will
cease to be entitled to any dividends that may thereafter be payable on the
Series A Preferred Stock; such shares of Series A Preferred Stock will no longer
be deemed to be outstanding for any purpose; and all rights (except the right to
receive the Change of Control Put Price) of the Holder of such shares of Series
A Preferred Stock shall cease and terminate with respect to such shares.


(j)  From and after the date specified by the Company for purchase of such
shares, with respect to any share of Series A Preferred Stock to be purchased by
the Company and which has been purchased in accordance with the provisions of
this Section 9, or for which the Company has deposited an amount equal to the
Change of Control Put Price in respect of such share with the Transfer Agent,
then (i) Dividends shall cease to accrue on such share, (ii) such share shall no
longer be deemed outstanding and (iii) all rights with respect to such share
shall cease and terminate.


SECTION 10.  Redemption.  (a)  Redemption at the Option of the Company.


(i) At any time on or after the 5-year anniversary of the Original Issuance
Date, the Company shall have the right (the “Company Redemption Right”) to
redeem, in whole or, from time to time in part, the shares of Series A Preferred
Stock of any Holder outstanding at such time at a redemption price equal to (A)
the sum of (x) the Liquidation Preference of the shares of Series A Preferred
Stock to be redeemed plus (y) the Accrued Dividends with respect to such shares
of Series A Preferred Stock as of the applicable Redemption Date (such price,
the “Base Redemption Price”), multiplied by (B) (1) if the Redemption Date
occurs at any time on or after the fifth (5th) anniversary of the Original
Issuance Date and prior to the sixth (6th) anniversary of the Original Issuance
Date, 105%, (2) if the Redemption Date occurs at any time on or after the sixth
(6th)


20

--------------------------------------------------------------------------------





anniversary of the Original Issuance Date and prior to the seventh (7th)
anniversary of the Original Issuance Date, 103%, or (3) if the Redemption Date
occurs at any time on or after the seventh (7th) anniversary of the Original
Issuance Date, 100% (such price, the “Redemption Price”). Notwithstanding the
foregoing, the Company will not exercise the Company Redemption Right, or
otherwise send a Notice of Company Redemption in respect of the redemption of,
any Series A Preferred Stock pursuant to this Section 10 unless the Company has
sufficient funds legally available to fully pay the Redemption Price in respect
of all shares of Series A Preferred Stock called for redemption.  The Redemption
Price shall be payable in cash.  If fewer than all of the shares of Series A
Preferred Stock then outstanding are to be redeemed pursuant to this Section
10(a), then such redemption shall occur on a pro rata basis with respect to all
Holders based on the total number of shares of Series A Preferred Stock then
held by such Holder relative to the total number of shares of Series A Preferred
Stock then outstanding.


(ii) To exercise the Company Redemption Right pursuant to this Section 10(a),
the Company shall deliver written notice thereof (a “Notice of Company
Redemption”) to the Holders and the Transfer Agent at least ten (10) days prior
to the date designated therein for such redemption (the “Company Redemption
Date”).   The Notice of Company Redemption shall contain instructions whereby
Holders will surrender to the Transfer Agent all shares of Series A Preferred
Stock specified to be redeemed by the Company.  The Company shall deliver or
cause to be delivered to each Holder that has complied with the instructions set
forth in such Notice of Company Redemption, cash by wire transfer in an amount
equal to the Redemption Price of the shares of Series A Preferred Stock in
respect of which such Holder has complied with such instructions accordance
herewith.


(iii) From and after the Company Redemption Date with respect to any share of
Series A Preferred Stock specified to be redeemed by the Company and which has
been redeemed in accordance with the provisions of this Section 10(a), or for
which the Company has deposited an amount equal to the Redemption Price in
respect of such share with the Transfer Agent, then (i) Dividends shall cease to
accrue on such share, (ii) such share shall no longer be deemed outstanding and
(iii) all rights with respect to such share shall cease and terminate.


(b)  In the event that the Company Redemption Right is exercised with respect to
shares of Series A Preferred Stock representing less than all the shares of
Series A Preferred Stock held by a Holder, upon such redemption, the Company
shall execute and the Transfer Agent shall countersign and deliver to such
Holder, at the expense of the Company, a certificate representing the shares of
Series A Preferred Stock held by the Holder as to which a Company Redemption
Right was not exercised (or book-entry interests representing such shares).


SECTION 11.  Anti-Dilution Adjustments.  (a)  Adjustments.  The Conversion Rate
will be subject to adjustment, without duplication, upon the occurrence of the
following events, except that the Company shall not make any adjustment to the
Conversion Rate if Holders of the Series A Preferred Stock participate, at the
same time and upon the same terms as holders of Common Stock and solely as a
result of holding shares of Series A Preferred Stock, in any transaction
described in this Section 11(a), without having to convert their Series A


21

--------------------------------------------------------------------------------





Preferred Stock, as if they held a number of shares of Common Stock equal to the
Conversion Rate multiplied by the number of shares of Series A Preferred Stock
held by such Holders:


(i)  The issuance of Common Stock as a dividend or distribution to all or
substantially all holders of Common Stock, or a subdivision or combination of
Common Stock or a reclassification of Common Stock into a greater or lesser
number of shares of Common Stock, in which event the Conversion Rate shall be
adjusted based on the following formula:


CR1 = CR0 x (OS1 / OS0)


CR0          =          the Conversion Rate in effect immediately prior to the
close of business on (i) the Record Date for such dividend or distribution, or
(ii) the effective date of such subdivision, combination or reclassification


CR1          =          the new Conversion Rate in effect immediately after the
close of business on (i) the Record Date for such dividend or distribution, or
(ii) the effective date of such subdivision, combination or reclassification


OS0          =          the number of shares of Common Stock outstanding
immediately prior to the close of business on (i) the Record Date for such
dividend or distribution or (ii) the effective date of such subdivision,
combination or reclassification


OS1          =          the number of shares of Common Stock that would be
outstanding immediately after, and solely as a result of, the completion of such
event


Any adjustment made pursuant to this clause (i) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution, or the effective date of such subdivision, combination or
reclassification. If any such event is announced or declared but does not occur,
the Conversion Rate shall be readjusted, effective as of the date the Board
announces that such event shall not occur, to the Conversion Rate that would
then be in effect if such event had not been declared.


(ii)  The dividend, distribution or other issuance to all or substantially all
holders of Common Stock of rights (other than rights, options or warrants
distributed in connection with a stockholder rights plan (in which event the
provisions of Section 11(a)(vii) shall apply)), options or warrants entitling
them to subscribe for or purchase shares of Common Stock for a period expiring
forty-five (45) days or less from the date of issuance thereof, at a price per
share that is less than the Current Market Price as of the Record Date for such
issuance, in which event the Conversion Rate will be increased based on the
following formula:


CR1 = CR0 x [(OS0+X)] / (OS0+Y)


CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend, distribution or issuance


CR1 = the new Conversion Rate in effect immediately following the close of
business on the Record Date for such dividend, distribution or issuance


22

--------------------------------------------------------------------------------





OS0 = the number of shares of Common Stock outstanding immediately prior to the
close of business on the Record Date for such dividend, distribution or issuance


X = the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants


Y = the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the Current Market Price as
of the Record Date for such dividend, distribution or issuance.


For purposes of this clause (ii), in determining whether any rights, options or
warrants entitle the holders to purchase the Common Stock at a price per share
that is less than the Current Market Price as of the Record Date for such
dividend, distribution or issuance, there shall be taken into account any
consideration the Company receives for such rights, options or warrants, and any
amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be the Fair Market Value thereof.


Any adjustment made pursuant to this clause (ii) shall become effective
immediately following the close of business on the Record Date for such
dividend, distribution or issuance. In the event that such rights, options or
warrants are not so issued, the Conversion Rate shall be readjusted, effective
as of the date the Board publicly announces its decision not to issue such
rights, options or warrants, to the Conversion Rate that would then be in effect
if such dividend, distribution or issuance had not been declared. To the extent
that such rights, options or warrants are not exercised prior to their
expiration or shares of Common Stock are otherwise not delivered pursuant to
such rights, options or warrants upon the exercise of such rights, options or
warrants, the Conversion Rate shall be readjusted to the Conversion Rate that
would then be in effect had the adjustments made upon the dividend, distribution
or issuance of such rights, options or warrants been made on the basis of the
delivery of only the number of shares of Common Stock actually delivered.


(iii)  The Company or one or more of its Subsidiaries purchases Common Stock
pursuant to a tender offer or exchange offer (other than an exchange offer that
constitutes a Distribution Transaction subject to Section 11(a)(v)) by the
Company or a Subsidiary of the Company for all or any portion of the Common
Stock, or otherwise acquires Common Stock (except (1) in an open market purchase
in compliance with Rule 10b-18 promulgated under the Exchange Act, (2) through
an “accelerated share repurchase” on customary terms or (3) in connection with
tax withholding upon vesting or settlement of options, restricted stock units,
performance share units or other similar equity awards or upon forfeiture or
cashless exercise of options or other equity awards) (a “Covered Repurchase”),
if the cash and value of any other consideration included in the payment per
share of Common Stock validly tendered, exchanged or otherwise acquired through
a Covered Repurchase exceeds the arithmetic average of the VWAP per share of
Common Stock for each of the ten (10) consecutive full Trading Days commencing
on, and including, the Trading Day next succeeding the last day on which tenders
or exchanges may be made pursuant to such tender or exchange offer (as it may be
amended) or shares of Common Stock are otherwise acquired through a Covered
Repurchase (the “Expiration


23

--------------------------------------------------------------------------------





Date”), in which event the Conversion Rate shall be increased based on the
following formula:


CR1 = CR0 x [(FMV + (SP1 x OS1))] / (SP1 x OS0)


CR0          =          the Conversion Rate in effect immediately prior to the
close of business on the Expiration Date


CR1          =          the new Conversion Rate in effect immediately after the
close of business on the Expiration Date


FMV          =          the Fair Market Value, on the Expiration Date, of all
cash and any other consideration paid or payable for all shares validly tendered
or exchanged and not withdrawn, or otherwise acquired through a Covered
Repurchase, as of the Expiration Date


OS0          =          the number of shares of Common Stock outstanding
immediately prior to the last time tenders or exchanges may be made pursuant to
such tender or exchange offer (including the shares to be purchased in such
tender or exchange offer) or shares are otherwise acquired through a Covered
Repurchase


OS1          =          the number of shares of Common Stock outstanding
immediately after the last time tenders or exchanges may be made pursuant to
such tender or exchange offer (after giving effect to the purchase of shares in
such tender or exchange offer) or shares are otherwise acquired through a
Covered Repurchase


SP1          =          the arithmetic average of the VWAP per share of Common
Stock for each of the ten (10) consecutive full Trading Days commencing on, and
including, the Trading Day next succeeding the Expiration Date


Such adjustment shall become effective immediately after the close of business
on the Expiration Date.  If an adjustment to the Conversion Rate is required
under this Section 11(a)(iii), delivery of any additional shares of Common Stock
that may be deliverable upon conversion as a result of an adjustment required
under this Section 11(a)(iii) shall be delayed to the extent necessary in order
to complete the calculations provided for in this Section 11(a)(iii).


In the event that the Company or any of its Subsidiaries is obligated to
purchase Common Stock pursuant to any such tender offer, exchange offer or other
commitment to acquire shares of Common Stock through a Covered Repurchase but is
permanently prevented by applicable law from effecting any such purchases, or
all such purchases are rescinded, then the Conversion Rate shall be readjusted
to be the Conversion Rate that would have been then in effect if such tender
offer, exchange offer or Covered Repurchase had not been made.


(iv)  The Company shall, by dividend or otherwise, distribute to all or
substantially all holders of its Common Stock (other than for cash in lieu of
fractional shares), shares of any class of its Capital Stock, evidences of its
indebtedness, assets, other property or securities, but excluding (A) dividends
or distributions referred to in


24

--------------------------------------------------------------------------------





Section 11(a)(i) or Section 11(a)(ii) hereof, (B) Distribution Transactions as
to which Section 11(a)(v) shall apply, (C) dividends or distributions paid
exclusively in cash as to which Section 11(a)(vi) shall apply and (D) rights,
options or warrants distributed in connection with a stockholder rights plan as
to which Section 11(a)(vii) shall apply (any of such shares of its Capital
Stock, indebtedness, assets or property that are not so excluded are hereinafter
called the “Distributed Property”), then, in each such case the Conversion Rate
shall be increased based on the following formula:


CR1 = CR0 x [SP0 / (SP0 - FMV)]


CR0          =          the Conversion Rate in effect immediately prior to the
close of business on the Record Date for such dividend or distribution


CR1          =          the new Conversion Rate in effect immediately after the
close of business on the Record Date for such dividend or distribution


SP0          =          the Current Market Price as of the Record Date for such
dividend or distribution


FMV          =          the Fair Market Value of the portion of Distributed
Property distributed with respect to each outstanding share of Common Stock on
the Record Date for such dividend or distribution; provided that, if FMV is
equal or greater than SP0, then in lieu of the foregoing adjustment, the Company
shall distribute to each holder of Series A Preferred Stock on the date the
applicable Distributed Property is distributed to holders of Common Stock, but
without requiring such holder to convert its shares of Series A Preferred Stock,
in respect of each share of Series A Preferred Stock held by such holder, the
amount of Distributed Property such holder would have received had such holder
owned a number of shares of Common Stock equal to the Conversion Rate on the
Record Date for such dividend or distribution


Any adjustment made pursuant to this clause (iv) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution.  If any such dividend or distribution is declared but does not
occur, the Conversion Rate shall be readjusted, effective as of the date the
Board announces that such dividend or distribution shall not occur, to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.


(v)  The Company effects a Distribution Transaction, in which case the
Conversion Rate in effect immediately prior to the effective date of the
Distribution Transaction shall be increased based on the following formula:


CR1 = CR0 x [(FMV + MP0) / MP0]


CR0          =          the Conversion Rate in effect immediately prior to the
close of business on the effective date of the Distribution Transaction


CR1          =          the new Conversion Rate in effect immediately after the
close of business on the effective date of the Distribution Transaction


25

--------------------------------------------------------------------------------





FMV          =          the arithmetic average of the volume-weighted average
prices for a share of the capital stock or other interest distributed to holders
of Common Stock on the principal United States securities exchange or automated
quotation system on which such capital stock or other interest trades, as
reported by Bloomberg (or, if Bloomberg ceases to publish such price, any
successor service chosen by the Company) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one share of such capital stock or other interest on such Trading Day
determined, using a volume-weighted average method, by an Independent Financial
Advisor retained for such purpose by the Company), for each of the ten
consecutive full Trading Days commencing with, and including, the effective date
of the Distribution Transaction


MP0          =          the arithmetic average of the VWAP per share of Common
Stock for each of the ten (10) consecutive full Trading Days commencing on, and
including, the effective date of the Distribution Transaction


Such adjustment shall become effective immediately following the close of
business on the effective date of the Distribution Transaction.  If an
adjustment to the Conversion Rate is required under this Section 11(a)(v),
delivery of any additional shares of Common Stock that may be deliverable upon
conversion as a result of an adjustment required under this Section 11(a)(v)
shall be delayed to the extent necessary in order to complete the calculations
provided for in this Section 11(a)(v).


(vi)  The Company makes a cash dividend or distribution to all or substantially
all holders of the Common Stock, the Conversion Rate shall be increased based on
the following formula:


CR1 = CR0 x [SP0 / (SP0 – C)]


CR0          =          the Conversion Rate in effect immediately prior to the
close of business on the Record Date for such dividend or distribution


CR1          =          the new Conversion Rate in effect immediately after the
close of business on the Record Date for such dividend or distribution


SP0          =          the Current Market Price as of the Record Date for such
dividend or distribution


C          =          the amount in cash per share of Common Stock the Company
distributes to all or substantially all holders of its Common Stock; provided
that, if C is equal or greater than SP0, then in lieu of the foregoing
adjustment, the Company shall pay to each holder of Series A Preferred Stock on
the date the applicable cash dividend or distribution is made to holders of
Common Stock, but without requiring such holder to convert its shares of Series
A Preferred Stock, in respect of each share of Series A Preferred Stock held by
such holder, the amount of cash such holder would have received had such holder
owned a number of shares of Common Stock equal to the Conversion Rate on the
Record Date for such dividend or distribution


Any adjustment made pursuant to this clause (vi) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution.  If any


26

--------------------------------------------------------------------------------





dividend or distribution is declared but not paid, the Conversion Rate shall be
readjusted, effective as of the date the Board announces that such dividend or
distribution will not be paid, to the Conversion Rate that would then be in
effect if such had dividend or distribution not been declared.


(vii)  If the Company has a stockholder rights plan in effect with respect to
the Common Stock on any Conversion Date, upon conversion of any shares of the
Series A Preferred Stock, Holders of such shares will receive, in addition to
the applicable number of shares of Common Stock, the rights under such rights
plan relating to such Common Stock, unless, prior to such Conversion Date, the
rights have (i) become exercisable or (ii) separated from the shares of Common
Stock (the first of such events to occur, a “Trigger Event”), in which case, the
Conversion Rate will be adjusted, effective automatically at the time of such
Trigger Event, as if the Company had made a distribution of such rights to all
holders of the Company Common Stock as described in Section 11(a)(ii) (without
giving effect to the forty-five (45) day limit on the exercisability of rights,
options or warrants ordinarily subject to such Section 11(a)(ii)), subject to
appropriate readjustment in the event of the expiration, termination or
redemption of such rights prior to the exercise, deemed exercise or exchange
thereof.  Notwithstanding the foregoing, to the extent any such stockholder
rights are exchanged by the Company for shares of Common Stock or other property
or securities, the Conversion Rate shall be appropriately readjusted as if such
stockholder rights had not been issued, but the Company had instead issued such
shares of Common Stock or other property or securities as a dividend or
distribution of shares of Common Stock pursuant to Section 11(a)(i) or Section
11(a)(iv), as applicable.


To the extent that such rights are not exercised prior to their expiration,
termination or redemption, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the adjustments made upon the
occurrence of the Trigger Event been made on the basis of the issuance of, and
the receipt of the exercise price with respect to, only the number of shares of
Common Stock actually issued pursuant to such rights.


Notwithstanding anything to the contrary in this Section 11(a)(vii), no
adjustment shall be required to be made to the Conversion Rate with respect to
any Holder which is, or is an “affiliate” or “associate” of, an “acquiring
person” under such stockholder rights plan or with respect to any direct or
indirect transferee of such Holder who receives Series A Preferred Stock in such
transfer after the time such Holder becomes, or its affiliate or associate
becomes, such an “acquiring person”.


(b)  Calculation of Adjustments.  All adjustments to the Conversion Rate shall
be calculated by the Company to the nearest 1/10,000th of one share of Common
Stock (or if there is not a nearest 1/10,000th of a share, to the next lower
1/10,000th of a share).  No adjustment to the Conversion Rate will be required
unless such adjustment would require an increase or decrease of at least one
percent of the Conversion Rate; provided, however, that any such adjustment that
is not required to be made will be carried forward and taken into account in any
subsequent adjustment; provided, further that any such adjustment of less than
one percent that has not been made will be made upon any Conversion Date or
redemption or repurchase date.


27

--------------------------------------------------------------------------------





(c)  When No Adjustment Required.  (i) Except as otherwise provided in this
Section 11, the Conversion Rate will not be adjusted for the issuance of Common
Stock or any securities convertible into or exchangeable for Common Stock or
carrying the right to purchase any of the foregoing, or for the repurchase of
Common Stock.


(ii) Except as otherwise provided in this Section 11, the Conversion Rate will
not be adjusted as a result of the issuance of, the distribution of separate
certificates representing, the exercise or redemption of, or the termination or
invalidation of, rights pursuant to any stockholder rights plans.


(iii) No adjustment to the Conversion Rate will be made:


(A) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
Common Stock under any plan in which purchases are made at market prices on the
date or dates of purchase, without discount, and whether or not the Company
bears the ordinary costs of administration and operation of the plan, including
brokerage commissions;


(B) upon the issuance of any shares of Common Stock or options or rights to
purchase such shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
Subsidiaries or of any employee agreements or arrangements or programs,
including, without limitation, the Company’s 2016 and 2019 Long-Term Incentive
Plans;


(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security, including
the Series A Preferred Stock; or


(D) for a change in the par value of the Common Stock.


(d)  Successive Adjustments.  After an adjustment to the Conversion Rate under
this Section 11, any subsequent event requiring an adjustment under this
Section 11 shall cause an adjustment to each such Conversion Rate as so
adjusted.


(e)  Multiple Adjustments.  For the avoidance of doubt, if an event occurs that
would trigger an adjustment to the Conversion Rate pursuant to this Section 11
under more than one subsection hereof, such event, to the extent fully taken
into account in a single adjustment, shall not result in multiple adjustments
hereunder; provided, however, that if more than one subsection of this
Section 11 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment.


(f)  Notice of Adjustments.  Whenever the Conversion Rate is adjusted as
provided under this Section 11, the Company shall as soon as reasonably
practicable following the occurrence of an event that requires such adjustment
(or if the Company is not aware of such occurrence, as soon as reasonably
practicable after becoming so aware):


28

--------------------------------------------------------------------------------





(i) compute the adjusted applicable Conversion Rate in accordance with this
Section 11 and prepare and transmit to the Conversion Agent an Officer’s
Certificate setting forth the applicable Conversion Rate, the method of
calculation thereof, and the facts requiring such adjustment and upon which such
adjustment is based; and


(ii) provide a written notice to the Holders of the occurrence of such event and
a statement in reasonable detail setting forth the method by which the
adjustment to the applicable Conversion Rate was determined and setting forth
the adjusted applicable Conversion Rate.


(g)  Conversion Agent.  The Conversion Agent shall not at any time be under any
duty or responsibility to any Holder to determine whether any facts exist that
may require any adjustment of the Conversion Rate or with respect to the nature
or extent or calculation of any such adjustment when made, or with respect to
the method employed in making the same.  The Conversion Agent shall be fully
authorized and protected in relying on any Officer’s Certificate delivered
pursuant to this Section 11(g) and any adjustment contained therein and the
Conversion Agent shall not be deemed to have knowledge of any adjustment unless
and until it has received such certificate.  The Conversion Agent shall not be
accountable with respect to the validity or value (or the kind or amount) of any
shares of Common Stock, or of any securities or property, that may at the time
be issued or delivered with respect to any Series A Preferred Stock and the
Conversion Agent makes no representation with respect thereto.  The Conversion
Agent shall not be responsible for any failure of the Company to issue, transfer
or deliver any shares of Common Stock pursuant to the conversion of Series A
Preferred Stock or to comply with any of the duties, responsibilities or
covenants of the Company contained in this Section 11.


(h)  Fractional Shares.  No fractional shares of Common Stock will be delivered
to the Holders upon conversion.  In lieu of fractional shares otherwise
issuable, the Holders will be entitled to receive, at the Company’s sole
discretion, either (i) an amount in cash equal to the fraction of a share of
Common Stock multiplied by the Closing Price of the Common Stock on the Trading
Day immediately preceding the applicable Conversion Date or (ii) one additional
whole share of Common Stock.  In order to determine whether the number of shares
of Common Stock to be delivered to a Holder upon the conversion of such Holder’s
shares of Series A Preferred Stock or pursuant to the issuance of Additional
Make-Whole Shares will include a fractional share, such determination shall be
based on the aggregate number of shares of Series A Preferred Stock of such
Holder that are being converted and/or issued on any single Conversion Date or
Change of Control Purchase Date.


SECTION 12.  Adjustment for Reorganization Events.


(a)  Reorganization Events.  In the event of:


(i) any reclassification, statutory exchange, merger, consolidation or other
similar business combination of the Company with or into another Person, in each
case, pursuant to which at least a majority of the Common Stock is changed or
converted into, or exchanged for, cash, securities or other property of the
Company or another Person;


29

--------------------------------------------------------------------------------





(ii) any sale, transfer, lease or conveyance to another Person of all or a
majority of the property and assets of the Company, in each case pursuant to
which the Common Stock is converted into cash, securities or other property; or


(iii) any statutory exchange of securities of the Company with another Person
(other than in connection with a merger or acquisition) or reclassification,
recapitalization or reorganization of the Common Stock into other securities;


(each of which is referred to as a “Reorganization Event”), each share of Series
A Preferred Stock outstanding immediately prior to such Reorganization Event
will, without the consent of the Holders and subject to Section 12(d) and
Section 13(b), remain outstanding but shall become convertible into, out of
funds legally available therefor, the number, kind and amount of securities,
cash and other property (the “Exchange Property”) (without any interest on such
Exchange Property and without any right to dividends or distribution on such
Exchange Property which have a record date that is prior to the applicable
Conversion Date) that the Holder of such share of Series A Preferred Stock would
have received in such Reorganization Event had such Holder converted its shares
of Series A Preferred Stock into the applicable number of shares of Common Stock
immediately prior to the effective date of the Reorganization Event using the
Conversion Rate applicable immediately prior to the effective date of the
Reorganization Event and the Liquidation Preference applicable at the time of
such subsequent conversion; provided that the foregoing shall not apply if such
Holder is a Person with which the Company consolidated or into which the Company
merged or which merged into the Company or to which such sale or transfer was
made, as the case may be (any such Person, a “Constituent Person”), or an
Affiliate of a Constituent Person, to the extent such Reorganization Event
provides for different treatment of Common Stock held by such Constituent
Persons or such Affiliate thereof.  If the kind or amount of securities, cash
and other property receivable upon such Reorganization Event is not the same for
each share of Common Stock held immediately prior to such Reorganization Event
by a Person (other than a Constituent Person or an Affiliate thereof), then for
the purpose of this Section 12(a), the kind and amount of securities, cash and
other property receivable upon conversion following such Reorganization Event
will be deemed to be the weighted average of the types and amounts of
consideration received by the holders of Common Stock.


(b)  Successive Reorganization Events.  The above provisions of this Section 12
shall similarly apply to successive Reorganization Events and the provisions of
Section 11 shall apply to any shares of Capital Stock received by the holders of
the Common Stock in any such Reorganization Event.


(c)  Reorganization Event Notice.  The Company (or any successor) shall, no less
than thirty (30) days prior to the anticipated effective date of any
Reorganization Event, provide written notice to the Holders of such occurrence
of such event and of the kind and amount of the cash, securities or other
property that constitutes the Exchange Property.  Failure to deliver such notice
shall not affect the operation of this Section 12.


(d)  Reorganization Event Agreements.  The Company shall not enter into any
agreement for a transaction constituting a Reorganization Event unless (i) such
agreement provides for or does not interfere with or prevent (as applicable)
conversion of the Series A


30

--------------------------------------------------------------------------------





Preferred Stock into the Exchange Property in a manner that is consistent with
and gives effect to this Section 12, and (ii) to the extent that the Company is
not the surviving corporation in such Reorganization Event or will be dissolved
in connection with such Reorganization Event, proper provision shall be made in
the agreements governing such Reorganization Event for the conversion of the
Series A Preferred Stock into stock of the Person surviving such Reorganization
Event or such other continuing entity in such Reorganization Event.


SECTION 13.  Voting Rights.


(a)  General.  Except as provided in Section 13(b), Holders of shares of Series
A Preferred Stock shall be entitled to vote as a single class with the holders
of the Common Stock and the holders of any other class or series of Capital
Stock of the Company then entitled to vote with the Common Stock on all matters
submitted to a vote of the holders of Common Stock (and, if applicable, holders
of any other class or series of Capital Stock of the Company); provided that no
Holder of shares of Series A Preferred Stock shall be entitled to vote with the
holders of Common Stock or any other class or series of Capital Stock of the
Company until the expiration or early termination of the applicable waiting
period under the HSR Act with respect to any conversion of the Series A
Preferred Stock.  Each Holder shall be entitled to the number of votes[, not to
exceed such Holder’s Individual Share Cap,] equal to the product of (i) the
largest number of whole shares of Common Stock into which all shares of Series A
Preferred Stock could be converted pursuant to Section 6 [(taking into account
the Conversion Restrictions to the extent applicable)] multiplied by (ii) a
fraction the numerator of which is the number of shares of Series A Preferred
Stock held by such Holder and the denominator of which is the aggregate number
of issued and outstanding shares of Series A Preferred Stock, in each case at
and calculated as of the record date for the determination of stockholders
entitled to vote or consent on such matters or, if no such record date is
established, at and as of the date such vote or consent is taken or any written
consent of stockholders is first executed.  The Holders shall be entitled to
notice of any meeting of holders of Common Stock in accordance with the
Certificate of Incorporation and Bylaws of the Company.


(b)  Adverse Changes.  The vote or consent of the Holders of at least a majority
of the shares of Series A Preferred Stock outstanding at such time, voting
together as a separate class, given in person or by proxy, either in writing
without a meeting or by vote at any meeting called for the purpose, will be
necessary for effecting or validating any of the following actions, whether or
not such approval is required pursuant to the DGCL:


(i) any amendment, alteration or repeal (whether by merger, consolidation or
otherwise) of any provision of the Certificate of Incorporation (including this
Certificate of Designations) or Bylaws that would have an adverse effect on the
rights, preferences, privileges or voting power of the Series A Preferred Stock
or the Holder thereof;


(ii) any amendment or alteration (whether by merger, consolidation or otherwise)
of, or any supplement (whether by a certificate of designations or otherwise)
to, the Certificate of Incorporation or any provision thereof, or any other
action to authorize or create, or increase the number of authorized or issued
shares of, or any securities convertible into shares of, or reclassify any
security into, or issue, any Parity Stock or Senior Stock or any other class or
series of Capital Stock of the Company ranking senior


31

--------------------------------------------------------------------------------





to, or on a parity basis with, the Series A Preferred Stock as to dividend
rights or rights on the distribution of assets on any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company; and


(iii) any increase or decrease in the authorized number of shares of Series A
Preferred Stock or issuance of shares of Series A Preferred Stock after the
Issuance Date other than shares issued as PIK Dividends with respect to shares
of Series A Preferred Stock that were issued on the Issuance Date.


provided, however, (A) that, with respect to the occurrence of any of the events
set forth in clause (i) above, so long as (1) the Series A Preferred Stock
remains outstanding with the terms thereof materially unchanged, or (2) the
holders of the Series A Preferred Stock receive equity securities with rights,
preferences, privileges and voting power substantially the same as those of the
Series A Preferred Stock, then the occurrence of such event shall not be deemed
to adversely affect such rights, preferences, privileges or voting power of the
Series A Preferred Stock, and in such case such holders shall not have any
voting rights with respect to the occurrence of any of the events set forth in
clause (i) above and (B) that the authorization or creation of, or the increase
in the number of authorized or issued shares of, or any securities convertible
into shares of, or the reclassification of any security (other than the Series A
Preferred Stock) into, or the issuance of, Junior Stock will not require the
vote the holders of the Series A Preferred Stock.


For purposes of this Section 13, the filing in accordance with applicable law of
a certificate of designations or any similar document setting forth or changing
the designations, powers, preferences, rights, qualifications, limitations and
restrictions of any class or series of stock of the Company shall be deemed an
amendment to the Certificate of Incorporation.


(c)  Each Holder of Series A Preferred Stock will have one vote per share on any
matter on which Holders of Series A Preferred Stock are entitled to vote
separately as a class, whether at a meeting or by written consent.


(d)  The vote or consent of the Holders of a majority of the shares of Series A
Preferred Stock outstanding at such time, voting together as a single class,
given in person or by proxy, either in writing without a meeting or by vote at
any meeting called for the purpose, will be sufficient to waive or amend the
provisions of Section 9(h) of this Certificate of Designations, and any
amendment or waiver of any of the provisions of Section 9(h) approved by such
percentage of the Holders shall be binding on all of the Holders.


(e)  For the avoidance of doubt and notwithstanding anything to the contrary in
the Certificate of Incorporation or Bylaws of the Company, the Holders of Series
A Preferred Stock shall have the exclusive consent and voting rights set forth
in Section 13(b) and may take action or consent to any action with respect to
such rights without a meeting by delivering a consent in writing or by
electronic transmission of the Holders of the Series A Preferred Stock entitled
to cast not less than the minimum number of votes that would be necessary to
authorize, take or consent to such action at a meeting of stockholders.


SECTION 14.  Election of Directors. Provided that the Fall-Away of Investor
Board Rights has not occurred, (i) the Holders of a majority of the then
outstanding shares of


32

--------------------------------------------------------------------------------





Series A Preferred Stock shall have, at each annual meeting of the Company’s
stockholders at which the Board is obligated to nominate one or more Investor
Designees for election to the Board pursuant to and in accordance with the
Investment Agreement, the exclusive right, voting separately as a class, to
elect or appoint such Investor Designee(s) to the Board, irrespective of whether
the Board has nominated such Investor Designee(s), (ii) notwithstanding anything
to the contrary in the Certificate of Incorporation or Bylaws, the Holders of a
majority of the then outstanding shares of Series A Preferred Stock shall have
the exclusive right to remove any Investor Designee(s) at any time for any
reason or no reason (with or without cause) by sending a written notice to the
Company and, upon receipt of such notice by the Company, such Investor
Designee(s) shall be deemed to have resigned from the Board, and (iii) in the
event of the death, disability, resignation or removal of any Investor
Designee(s), the Investor Parties shall have the exclusive right to designate or
appoint a successor to fill the vacancy created thereby. The Board and the
holders of Common Stock shall not have the right to remove any Investor Designee
from the Board (even for cause), such right of removal being vested exclusively
with the Holders of a majority of the then outstanding shares of Series A
Preferred Stock.


SECTION 15.  Preemptive Rights.  Except for the right to participate in any
issuance of new equity securities by the Company as set forth in the Investment
Agreement, the Holders shall not have any preemptive rights.


SECTION 16.  Term.  Except as expressly provided in this Certificate of
Designations, the shares of Series A Preferred Stock shall not be redeemable or
otherwise mature and the term of the Series A Preferred Stock shall be
perpetual.


SECTION 17.  Creation of Capital Stock.  Subject to Section 13(b)(ii), the
Board, or any duly authorized committee thereof, without the vote of the
Holders, may authorize and issue additional shares of Capital Stock of the
Company.


SECTION 18.  No Sinking Fund.  Shares of Series A Preferred Stock shall not be
subject to or entitled to the operation of a retirement or sinking fund.


SECTION 19.  Transfer Agent, Conversion Agent, Registrar and Paying Agent.  The
duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent for
the Series A Preferred Stock shall be The American Stock Transfer & Trust
Company, LLC.  The Company may, in its sole discretion, appoint any other Person
to serve as Transfer Agent, Conversion Agent, Registrar or paying agent for the
Series A Preferred Stock and thereafter may remove or replace such other Person
at any time.  Upon any such appointment or removal, the Company shall send
notice thereof by first class mail, postage prepaid, to the Holders.


SECTION 20.  Replacement Certificates.  (a)  Mutilated, Destroyed, Stolen and
Lost Certificates.  If physical certificates evidencing the Series A Preferred
Stock are issued, the Company shall replace any mutilated certificate at the
Holder’s expense upon surrender of that certificate to the Transfer Agent.  The
Company shall replace certificates that become destroyed, stolen or lost at the
Holder’s expense upon delivery to the Company and the Transfer Agent of
satisfactory evidence that the certificate has been destroyed, stolen or lost,
together with any indemnity that may be required by the Transfer Agent and the
Company.


33

--------------------------------------------------------------------------------





(b)  Certificates Following Conversion.  If physical certificates representing
the Series A Preferred Stock are issued, the Company shall not be required to
issue replacement certificates representing shares of Series A Preferred Stock
on or after the Conversion Date applicable to such shares.  In place of the
delivery of a replacement certificate following the applicable Conversion Date,
the Transfer Agent, upon receipt of the satisfactory evidence and indemnity
described in clause (a) above, shall deliver the shares of Common Stock issuable
upon conversion of such shares of Series A Preferred Stock formerly evidenced by
the physical certificate.


SECTION 21.  Taxes.  (a)  Transfer Taxes.  The Company shall pay any and all
stock transfer, documentary, stamp and similar taxes that may be payable in
respect of any issuance or delivery of shares of Series A Preferred Stock or
shares of Common Stock or other securities issued on account of Series A
Preferred Stock pursuant hereto or certificates representing such shares or
securities.  However, in the case of conversion of Series A Preferred Stock, the
Company shall not be required to pay any such tax that may be payable in respect
of any transfer involved in the issuance or delivery of shares of Series A
Preferred Stock, shares of Common Stock or other securities to a beneficial
owner other than the beneficial owner of the Series A Preferred Stock
immediately prior to such conversion, and shall not be required to make any such
issuance, delivery or payment unless and until the Person otherwise entitled to
such issuance, delivery or payment has paid to the Company the amount of any
such tax or has established, to the satisfaction of the Company, that such tax
has been paid or is not payable.


(b)  Withholding.  All payments and distributions (or deemed distributions) on
the shares of Series A Preferred Stock (and on the shares of Common Stock
received upon their conversion) shall be subject to withholding and backup
withholding of taxes to the extent required by law, subject to applicable
exemptions, and amounts withheld, if any, shall be treated as received by the
Holders.


SECTION 22.  Notices.  All notices referred to herein shall be in writing and,
unless otherwise specified herein, all notices hereunder shall be deemed to have
been given upon the earlier of receipt thereof or three (3) Business Days after
the mailing thereof if sent by registered or certified mail with postage
prepaid, or by private courier service addressed:  (i) if to the Company, to its
office at US Foods Holding Corp., 9399 W. Higgins Road, Suite 500, Rosemont, IL 
60018 (Attention:  General Counsel), (ii) if to any Holder, to such Holder at
the address of such Holder as listed in the stock record books of the Company
(which may include the records of the Transfer Agent) or (iii) to such other
address as the Company or any such Holder, as the case may be, shall have
designated by notice similarly given.


SECTION 23.  Facts Ascertainable.  When the terms of this Certificate of
Designations refers to a specific agreement or other document to determine the
meaning or operation of a provision hereof, the Secretary of the Company shall
maintain a copy of such agreement or document at the principal executive offices
of the Company and a copy thereof shall be provided free of charge to any Holder
who makes a request therefor.  The Secretary of the Company shall also maintain
a written record of the Issuance Date, the number of shares of Series A
Preferred Stock issued to a Holder and the date of each such issuance, and shall
furnish such written record free of charge to any Holder who makes a request
therefor.


34

--------------------------------------------------------------------------------





SECTION 24.  Waiver.  Notwithstanding any provision in this Certificate of
Designations to the contrary, any provision contained herein and any right of
the Holders of Series A Preferred Stock granted hereunder may be waived as to
all shares of Series A Preferred Stock (and the Holders thereof) upon the vote
or written consent of the Holders of a majority of the shares of Series A
Preferred Stock then outstanding.


SECTION 25.  Severability.  If any term of the Series A Preferred Stock set
forth herein is invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other terms set forth herein which can be
given effect without the invalid, unlawful or unenforceable term will,
nevertheless, remain in full force and effect, and no term herein set forth will
be deemed dependent upon any other such term unless so expressed herein.


SECTION 26.  Business Opportunities. To the fullest extent permitted by Section
122(17) of the DGCL (or any successor provision) and except as may be otherwise
expressly agreed in writing by the Company and the Investor Parties, the
Company, on behalf of itself and its Subsidiaries, renounces any interest or
expectancy of the Company and its Subsidiaries in, or in being offered an
opportunity to participate in, business opportunities, that are from time to
time presented to the Investor Parties or any of their respective officers,
representatives, directors, agents, stockholders, members, partners, Affiliates,
Subsidiaries (other than the Company and its Subsidiaries), or any of their
respective designees on the Company’s Board and/or any of their respective
representatives who, from time to time, may act as officers of the Company, even
if the opportunity is one that the Company or its Subsidiaries might reasonably
be deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and no such person shall be liable to the Company or any
of its Subsidiaries for breach of any fiduciary or other duty, as a director or
officer or otherwise, by reason of the fact that such person pursues or acquires
such business opportunity, directs such business opportunity to another person
or fails to present such business opportunity, or information regarding such
business opportunity, to the Company or its Subsidiaries unless, in the case of
any such person who is a director or officer of the Company, such business
opportunity is expressly offered to such director or officer in writing solely
in his or her capacity as a director or officer of the Company. Any Person
purchasing or otherwise acquiring any interest in any shares of Capital Stock of
the Company shall be deemed to have notice of and consented to the provisions of
this Section 26. Neither the alteration, amendment or repeal of this Section 26,
nor the adoption of any provision of the Certificate of Incorporation or this
Certificate of Designations inconsistent with this Section 26, nor, to the
fullest extent permitted by Delaware law, any modification of law, shall
eliminate or reduce the effect of this Section 26 in respect of any business
opportunity first identified or any other matter occurring, or any cause of
action, suit or claim that, but for this Section 26, would accrue or arise,
prior to such alteration, amendment, repeal, adoption or modification. If any
provision or provisions of this Section 26 shall be held to be invalid, illegal
or unenforceable as applied to any circumstance for any reason whatsoever: (a)
the validity, legality and enforceability of such provisions in any other
circumstance and of the remaining provisions of this Section 26 (including,
without limitation, each portion of any paragraph of this Section 26 containing
any such provision held to be invalid, illegal or unenforceable that is not
itself held to be invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Section 26 (including, without limitation, each such portion
of any paragraph of this Section 26 containing any such provision held to be
invalid, illegal or unenforceable) shall be construed so as to permit the
Company to


35

--------------------------------------------------------------------------------





protect its directors, officers, employees and agents from personal liability in
respect of their good faith service to or for the benefit of the Company to the
fullest extent permitted by law. This Section 26 shall not limit any protections
or defenses available to, or indemnification or advancement rights of, any
director, officer, employee or agent of the Company under the Certificate of
Incorporation, the Bylaws, any other agreement between the Company and such
director, officer, employee or agent or applicable law.


[Signature Page Follows]


36

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be executed this [●] day of [●], 2020.



  US FOODS HOLDING CORP.,          


By:
 
      Name       Title          























[Signature Page to Certificate of Designations]







--------------------------------------------------------------------------------





EXHIBIT B






FORM OF REGISTRATION RIGHTS AGREEMENT






[To be separately provided.]







--------------------------------------------------------------------------------



EXHIBIT B




FORM OF REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT, dated as of [●], 2020 (the “Agreement”), by and
among US Foods Holding Corp., a Delaware corporation (the “Company”), and KKR
Fresh Aggregator L.P., a Delaware limited partnership (together with its
successors and assigns, the “Investor”).  The Investor and any other party that
may become a party hereto pursuant to Section 9(c) are referred to collectively
as the “Stockholders” and individually each as a “Stockholder”.


RECITALS


WHEREAS, the Company and the Investor are parties to the Investment Agreement,
dated as of April 21, 2020 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, an aggregate of 500,000 shares of
Series A Preferred Stock (the “Series A Preferred Stock”), which is convertible
into shares of Common Stock;


WHEREAS, as a condition to the obligations of the Company and the Investor under
the Investment Agreement, the Company and the Investor are entering into this
Agreement for the purpose of granting certain registration and other rights to
the Stockholders.


NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:


AGREEMENT


1.              Definitions.  As used in this Agreement, the following
capitalized terms shall have the following respective meanings:


“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with
external legal counsel): (i) would be required to be made in any Registration
Statement or report filed with the SEC by the Company so that such registration
statement would not contain any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading; (ii) would
not be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement; and (iii) the Company has a bona
fide business purpose for not disclosing publicly.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including its correlative meanings,
“controlling”, “controlled by” and “under common control with”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee or executor, by contract or otherwise.





--------------------------------------------------------------------------------







“as converted basis” means (i) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock (at the Conversion Rate in effect
on such date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date and (ii) with respect to any outstanding shares of
Series A Preferred Stock as of any date, the number of shares of Common Stock
issuable upon conversion of such shares of Series A Preferred Stock on such date
(at the Conversion Rate in effect on such date as set forth in the Certificate
of Designations).


“Business Day”  or “business day” means any day except a Saturday, a Sunday or
other day on which the SEC or banks in the City of New York are authorized or
required by law to be closed.


“Certificate of Designation” means the Certificate of Designations setting forth
voting powers, designations, preferences and relative, participating, optional
or other special rights, and the qualifications, limitations and restrictions of
the Series A Preferred Stock, dated as of the date hereof.


“Charitable Gifting Event” means any transfer by a Holder of Registrable
Securities, or any subsequent transfer by such Holder’s members, partners or
other employees, in connection with a bona fide gift to any Charitable
Organization made in connection with sales of Registrable Securities by a Holder
pursuant to an effective registration statement.


“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.


“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.


“Conversion Rate” has the meaning set forth in the Certificate of Designations.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.


“FINRA” means the Financial Industry Regulatory Authority.


“Holdback Period” means the period commencing on the date of an underwriters’
request (which shall be no earlier than four Business Days prior to the expected
“pricing” of the related underwritten offering) and continuing for not more than
90 calendar days after the date of the final prospectus (or final prospectus
supplement if the offering is made pursuant to a shelf registration), pursuant
to which such underwritten offering shall be made, or such lesser period as is
required by such underwriters (which shall also apply equally to all Holders).


“Holder” means any Stockholder holding Registrable Securities.


“Lock-Up Period” has the meaning set forth in the Investment Agreement.




2

--------------------------------------------------------------------------------







“NYSE” means the New York Stock Exchange.


“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any group comprised of two or more of the foregoing.


“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post- effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.


“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.


“Registrable Securities” means any Common Stock held by a Holder.  As to any
particular Registrable Securities, once issued, such securities shall cease to
be Registrable Securities when (i) they are sold pursuant to an effective
Registration Statement under the Securities Act, (ii) they are sold pursuant to
Rule 144 (or other exemption from registration under the Securities Act), (iii)
in the case of a Holder, all shares of Common Stock held by such Holder, on an
as converted basis, constitute less than 1% of all outstanding shares of Common
Stock and may be sold in a single day pursuant to, and in accordance with,
subsection (k) of Rule 144, (iv) they shall have ceased to be outstanding or
(v) they have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the
securities.


“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.


“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.


“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.




3

--------------------------------------------------------------------------------







“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.


2.              Incidental Registrations.


(a)          Right to Include Registrable Securities.  If, following the
expiration of the Lock-Up Period, the Company proposes to register its Common
Stock under the Securities Act (other than pursuant to a Registration Statement
filed by the Company on Form S‑4 or S‑8, or any successor or other forms
promulgated for similar purposes or filed solely in connection with an exchange
offer or any employee benefit or dividend reinvestment plan), whether or not for
sale for its own account, in a manner which would permit registration of
Registrable Securities for sale to the public under the Securities Act, it will,
at each such time, give prompt written notice to all Holders of Registrable
Securities of its intention to do so and of such Holders’ rights under this
Section 2.  Upon the written request of any such Holder made within
seven calendar days after the receipt of any such notice (which request shall
specify the Registrable Securities intended to be disposed of by such Holder),
the Company will use its reasonable best efforts to effect the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register by the Holders thereof, to the extent required to
permit the disposition of the Registrable Securities so to be registered;
provided that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with the proposed registration of the
securities to be sold by it, the Company may, at its election, give written
notice of such determination to each Holder of Registrable Securities and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the registration expenses pursuant to Section 6 hereof in connection
therewith), without prejudice to the rights of the Holders of Registrable
Securities to request that such registration be effected as a registration under
Section 3, and (ii) if such registration involves an underwritten offering, all
Holders of Registrable Securities requesting to be included in the Company’s
registration and to participate in the underwritten offering must sell their
Registrable Securities to the underwriters selected by the Company on the same
terms and conditions as apply to the Company, with such differences, including
any with respect to indemnification and liability, as are customary in combined
primary and secondary offerings by the Company and the Investor.  If a
registration requested pursuant to this Section 2(a) involves an underwritten
public offering, any Holder of Registrable Securities requesting to be included
in such registration may elect, in writing at least two business days prior to
the effective date of the Registration Statement filed in connection with such
registration or, in the case of a takedown from a Shelf Registration Statement,
prior to the launch of such takedown, not to register such securities in
connection with such registration.  The Company shall not be required to
maintain the effectiveness of the Registration Statement for a registration
requested pursuant to this Section 2(a) beyond the earlier to occur of
(i) 180 calendar days after the effective date thereof and (ii) consummation of
the distribution by the Holders of the Registrable Securities included in such
Registration Statement.  Any Holder of Registrable Securities who has elected to
sell Registrable Securities in an offering pursuant to this Section 2 shall be
permitted to withdraw from such registration by written notice to the Company if
the price to the public at which the Registrable Securities are proposed to be
sold will be less than 90% of the average closing price of the class of stock
being sold in the offering




4

--------------------------------------------------------------------------------







during the 10 trading days preceding the date on which the notice of such
offering was given pursuant to this Section 2(a).


(b)          Priority in Incidental Registrations.  The Company shall use
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit Holders of Registrable Securities who
have requested to include Registrable Securities in such offering to include in
such offering all Registrable Securities so requested to be included on the same
terms and conditions as any other shares of capital stock, if any, of the
Company included in the offering.  Notwithstanding the foregoing, if the
managing underwriter or underwriters of such underwritten offering have informed
the Company in writing that it is their good faith opinion that the total amount
of securities that are intended to be included in such offering is such as to
adversely affect the success of such offering (including adversely affect the
per-share offering price), then the amount of securities to be offered shall be
reduced to the amount recommended by such managing underwriter or underwriters
in its or their good faith opinion, which will be allocated in the following
order of priority: (i) first, the securities to be proposed to be sold by the
Company for its own account, (ii) second, the Registrable Securities of the
Investor, (iii) third, the Registrable Securities of the Holders other than the
Investor that have requested to participate in such underwritten offering,
allocated pro rata among such Holders on the basis of the percentage of the
Registrable Securities requested to be included in such underwritten offering by
such Holders and (iv) fourth, for the account of any other holders of Common
Stock that have requested to be included in such underwritten offering as a
result of registration rights or otherwise.


3.              Registration on Request.


(a)          Request by the Demand Party.  Subject to the following paragraphs
of this Section 3(a), each Holder shall have the right, by delivering a written
notice to the Company, to require the Company to register, at any time following
the expiration of the Lock-Up Period and pursuant to the terms of this
Agreement, under and in accordance with the provisions of the Securities Act,
the number of Registrable Securities of such Holder requested to be so
registered pursuant to the terms of this Agreement (any such written notice, a
“Demand Notice”, any such registration, a “Demand Registration” and any such
Holder, a “Demand Party”); provided, however, that a Demand Notice may only be
made if the sale of the Registrable Securities requested to be registered by
such Holder is reasonably expected to result in aggregate gross cash proceeds in
excess of $75,000,000 (without regard to any underwriting discount or
commission); provided, further, that the Company shall not be obligated to file
a registration statement relating to any registration request under this Section
3(a), (i) within the period or such shorter period as may be specified by the
Company’s insider trading policy as applicable to Company employees generally
(the “Quarterly Blackout Period”) commencing 14 calendar days prior to and
ending two calendar days following the Company’s scheduled earnings release for
any fiscal quarter or year or (ii) within a period of 90 calendar days after the
effective date of any other registration statement relating to any registration
request under this Section 3(a); provided, further, that nothing in this Section
3(a) or elsewhere herein shall be construed as limiting the frequency by which a
Holder may effect a Shelf Underwritten Offering or Non-Underwritten Shelf
Take-Down pursuant to Section 3(f).  Following receipt of a Demand Notice for a
Demand Registration in accordance with this Section 3(a), the Company shall use
its reasonable best


5

--------------------------------------------------------------------------------







efforts to file a Registration Statement as promptly as practicable within 10
calendar days and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof.


No Demand Registration shall be deemed to have occurred for purposes of this
Section 3 if (i) the Registration Statement relating thereto (x) does not become
effective, (y) is not maintained effective for the period required pursuant to
this Section 3 or (z) the offering of the Registrable Securities pursuant to
such Registration Statement is subject to a stop order, injunction, or similar
order or requirement of the SEC during such period, in which case, such
requesting Holder of Registrable Securities shall be entitled to an additional
Demand Registration in lieu thereof, (ii) more than 90% of the Registrable
Securities requested by the Demand Party to be included in the registration are
not so included pursuant to Section 3(b)  or (iii) in the case of a Demand
Registration for an underwritten offering, the conditions to closing specified
in any underwriting agreement, purchase agreement or similar agreement entered
into in connection with the registration relating to such request are not
satisfied (other than as a result of a material default or breach thereunder by
such Demand Party) or otherwise waived by such Demand Party; provided that the
Company’s obligation to pay the registration expenses pursuant to Section 6
hereof in connection therewith shall still apply.


As promptly as practicable within two calendar days after receipt by the Company
of a Demand Notice in accordance with this Section 3(a), the Company shall give
written notice (the “Demand Follow-up Notice”) of such Demand Notice to all
other Holders of Registrable Securities and shall, subject to the provisions of
Section 3(b) hereof, include in such registration all Registrable Securities
with respect to which the Company received written requests for inclusion
therein within five calendar days after such Demand Follow-up Notice is given by
the Company to such Holders, provided that the Company shall not provide a
Demand Follow-up Notice to any other Holder of Registrable Securities or holder
of the Company’s equity securities in the case of a sale of Registrable
Securities by the Investor to one or several purchasers pursuant to a Shelf
Underwritten Offering by means of a bought deal, a block trade or a similar
transaction that is an underwritten offering (a “Block Sale”).


All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.


The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration for a period of at least 180 
calendar days after the effective date thereof or such shorter period during
which all Registrable Securities included in such Registration Statement have
actually been sold; provided, however, that such period shall be extended for a
period of time equal to the period the Holder of Registrable Securities refrains
from selling any securities included in such Registration Statement at the
request of the Company or an underwriter of the Company pursuant to the
provisions of this Agreement.


(b)          Priority on Demand Registration.  If any of the Registrable
Securities registered pursuant to a Demand Registration are to be sold in a firm
commitment underwritten offering, and the managing underwriter or underwriters
advise the Holders of such securities in



6

--------------------------------------------------------------------------------





writing that in its or their good faith opinion the total number or dollar
amount of Registrable Securities proposed to be sold in such offering is such as
to adversely affect the success of such offering (including, without limitation,
securities proposed to be included by other Holders of securities entitled to
include securities in such Registration Statement pursuant to incidental or
piggyback registration rights), then there shall be included in such firm
commitment underwritten offering the number or dollar amount of Registrable
Securities that in the good faith opinion of such managing underwriter or
underwriters can be sold without adversely affecting such offering, and such
number of Registrable Securities shall be allocated as follows, unless the
underwriter or underwriters require a different allocation:


(i)          first, to the Investor until all Registrable Securities requested
for registration by the Investor have been included in such registration;


(ii)          second, to any Holders other than the Investor requesting such
Demand Registration (whether pursuant to a Demand Notice or pursuant to
incidental or piggyback registration rights) among such Holders pro rata on the
basis of the percentage of Registrable Securities owned by each such Holder
relative to the number of Registrable Securities owned by all such Holders;


(iii)          third, the securities for which inclusion in such Demand
Registration, as the case may be, was requested by any other holders of Common
Stock as a result of registration rights or otherwise; and


(iv)          fourth, the securities for which inclusion in such Demand
Registration was requested by the Company.


(c)          Cancellation of a Demand Registration.  Each Demand Party and the
Holders of a majority of the Registrable Securities which are to be registered
in a particular offering pursuant to this Section 3 shall have the right, prior
to the effectiveness of the Registration Statement, to notify the Company that
it or they, as the case may be, has or have determined that such Registration
Statement be abandoned or withdrawn, in which event the Company shall abandon or
withdraw such registration statement.  Any Holder who has elected to sell
Registrable Securities in an underwritten offering pursuant to this Section 3
(including the Demand Party of such Demand Registration) shall be permitted to
withdraw from such registration by written notice to the Company if the price to
the public at which the Registrable Securities are proposed to be sold will be
less than 90% of the average closing price of the class of stock being sold in
the offering during the 10 trading days preceding the date on which the Demand
Notice of such offering was given pursuant to Section 3(a).


(d)          Postponements in Requested Registrations.   If the Company shall at
any time furnish to the Holders a certificate signed by its chairman of the
board, chief executive officer, or president stating that the filing of a
Registration Statement or conducting a Shelf Underwritten Offering or
Non-Underwritten Shelf Take-Down would, in the good faith judgment of the Board
of Directors of the Company (after consultation with external legal counsel),
(i) require the Company to make an Adverse Disclosure or (ii) materially
interfere with any material proposed acquisition, disposition, financing,
reorganization, recapitalization or similar




7

--------------------------------------------------------------------------------





transaction involving the Company or any of its subsidiaries then under
consideration, the Company may postpone the filing (but not the preparation) of
a Registration Statement or the commencement of a Shelf Underwritten Offering,
as applicable, required by this Section 3 until such circumstance is no longer
continuing but not to exceed 90 days (such period, a “Postponement Period”);
provided that the Company shall at all times in good faith use its commercially
reasonable best efforts to cause any Registration Statement required by this
Section 3 to be filed as soon as possible or any Shelf Underwritten Offering to
be conducted as soon as possible, as applicable; provided, further, that the
Company shall not be permitted to commence a Postponement Period pursuant to
this Section 3(d) more than once in any 180‑day period.  The Company shall
promptly give the Holders requesting registration thereof or that delivered a
Take-Down Notice, as applicable, pursuant to this Section 3 written notice of
any postponement made in accordance with the preceding sentence.


(e)          Shelf Registration Statement.


(i)          No later than the expiration of the Lock-Up Period, the Company
shall file with the SEC a shelf Registration Statement (on Form S-3 to the
extent permissible) (a “Shelf Registration Statement”) covering the resale of
all Registrable Securities, and shall use reasonable best efforts to cause such
registration statement to become effective no later than the expiration of the
Lock-Up Period.  Upon filing the Shelf Registration Statement, the Company shall
use its reasonable best efforts to keep such Shelf Registration Statement
effective with the SEC at all times and to re-file such Shelf Registration
Statement upon its expiration, and subject to Sections 3(f) and (g), to
cooperate in any shelf take-down, whether or not underwritten, by amending or
supplementing the Prospectus related to such Shelf Registration Statement as may
be reasonably requested by the Holders of Registrable Securities or as otherwise
required, until such time as all Registrable Securities that could be sold in
such Shelf Registration Statement have been sold or are no longer outstanding.


(ii)          If the Company is a well-known seasoned issuer (as defined in Rule
405) (a “WKSI”) at a time when it is obligated to file a Shelf Registration
Statement pursuant to this Agreement, the Company shall file an automatic shelf
registration statement (as defined in Rule 405 of the Securities Act) on Form
S-3 (an “Automatic Shelf Registration Statement”) in accordance with the
requirements of the Securities Act and the rules and regulations of the SEC
thereunder, that covers the Registrable Securities. The Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
Automatic Shelf Registration Statement at the time of filing of the Automatic
Shelf Registration Statement and shall not elect to pay any portion of the
registration fee on a deferred basis. If at any time following the filing of an
Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Shelf Registration Statement that is
not automatically effective or file a new Shelf Registration Statement.




8

--------------------------------------------------------------------------------







(iii)          To the extent that the Company becomes ineligible to use Form
S-3, the Company shall file a “shelf” registration statement on Form S-1
registering the Registrable Securities for resale not later than 45 calendar
days after the date of such ineligibility and use its reasonable best efforts to
have such registration statement declared effective as promptly as practicable.


(f)          Shelf-Take Downs.  At any time that a Shelf Registration Statement
covering Registrable Securities pursuant to Section 2 or Section 3 is effective,
the Investor may, deliver a written notice to the Company (a “Take-Down Notice”)
stating that it intends to effect an underwritten offering (a “Shelf
Underwritten Offering”) or other non-underwritten sale (a “Non-Underwritten
Shelf Take-Down”) of all or part of its Registrable Securities included by it on
the Shelf Registration Statement, then, the Company shall amend or supplement
the Shelf Registration Statement as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to the Shelf Underwritten
Offering (taking into account the inclusion of Registrable Securities by any
other holders pursuant to Section 3(b)) or Non-Underwritten Shelf Take-Down;
provided, however that the Holders of Registrable Securities may not, without
the Company’s prior written consent, (i) launch a Shelf Underwritten Offering
the anticipated gross cash proceeds of which shall be less than $75,000,000
(unless the Holders are proposing to sell all of their remaining Registrable
Securities), (ii) launch more than three Shelf Underwritten Offerings at the
request of the Holders within any 365-day period or (iii) launch a Shelf
Underwritten Offering within the Quarterly Blackout Period.   The Investor shall
be entitled to deliver an unlimited number of Take-Down Notices to effect a
Non-Underwritten Shelf Take-Down with respect to the Registrable Securities held
by the Investor in addition to the other registration rights provided in Section
2 and this Section 3.  In connection with any Shelf Underwritten Offering:


(i)          the Company shall also as promptly as practicable within two
business days deliver the Take-Down Notice to all other Holders with Registrable
Securities included on such Shelf Registration Statement and permit each Holder
to include its Registrable Securities included on the Shelf Registration
Statement in the Shelf Underwritten Offering if such Holder notifies the Company
(who shall notify the Investor) within two business days after delivery of the
Take-Down Notice to such Holder, provided that the Company shall not provide a
Take-Down Notice to any other Holder of Registrable Securities or holder of the
Company’s equity securities in the case of a Block Sale by the Investor; and


(ii)          in the event that the underwriter advises the Company (who shall
notify the Investor) in its good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering is such as
to adversely affect the success of such offering (including an adverse effect on
the per -share offering price), the underwriter may limit the number of shares
which would otherwise be included in such Shelf Underwritten Offering in the
same manner as described in Section 3(b) with respect to a limitation of shares
to be included in a registration.


(g)          Selection of Underwriters.  If a requested registration pursuant to
this Section 3 involves an underwritten offering, the investment banker(s) and
manager(s) and lead




9

--------------------------------------------------------------------------------







investment banker(s) and manager(s) to administer the offering shall be chosen
by the Demand Party, provided that if a Holder other than the Investor is the
Demand Party, the investment banker(s) and manager(s) and lead investment
banker(s) and manager(s) to administer the offering shall be chosen by the
Investor, provided; further, that if a Holder other than the Demand Party will
sell at least 50% of the Registrable Securities proposed to be sold in such
offering and the Investor is not participating in such offering, the investment
banker(s) and manager(s) and lead investment banker(s) and manager(s) shall be
chosen by such other Holder (such other Holder, if any, the “Lead Holder”), in
each case subject to the approval of the Company (not to be unreasonably delayed
or withheld).  If the offering is underwritten, the right of any Holder to
registration pursuant to this Section 3 will be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise agreed by the
Demand Party), and each such Holder will (together with the Company and the
other Holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting (including pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing
underwriter(s)); provided that (x) no Holder shall be required to sell more than
the number of Registrable Securities that such Holder has requested the Company
to include in any registration and (y) if any Holder disapproves of the terms of
the underwriting, such Holder may elect to withdraw prior to launching the
applicable underwritten offering by written notice to the Company, the managing
underwriter or underwriters and, in connection with an underwritten registration
pursuant to this Section 3, the Demand Party.


4.              Registration Procedures.  If and whenever the Company is
required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Section 2 and
Section 3 hereof, the Company shall effect such registration to permit the sale
of such Registrable Securities in accordance with the intended method or methods
of disposition thereof, and pursuant thereto the Company shall cooperate in the
sale of the securities and shall, as expeditiously as possible:


(a)          prepare and file, in each case as promptly as practicable, with the
SEC a Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the Holders thereof or
by the Company in accordance with the intended method or methods of distribution
thereof, make all required filings with FINRA and use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
practicable and to remain effective as provided herein; provided, however, that
before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including any free writing prospectuses under Rule 433
under the Securities Act (each a “Free Writing Prospectus”) and including such
documents that would be incorporated or deemed to be incorporated therein by
reference), the Company shall furnish or otherwise make available to the Holders
of the Registrable Securities covered by such Registration Statement, their
counsel and the managing underwriters, if any, copies of all such documents
proposed to be filed, which documents will be subject to the reasonable review
and comment of such counsel, and such other documents reasonably requested by
such counsel, including any comment letter from the SEC, and, if requested by
such counsel, provide such counsel reasonable




10

--------------------------------------------------------------------------------







opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Company’s books and records, officers, accountants and
other advisors.  The Company shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto (including any Free Writing
Prospectuses and including such documents that, upon filing, would be
incorporated or deemed to be incorporated by reference therein) with respect to
a Demand Registration to which the Demand Party, the Holders of a majority of
the Registrable Securities covered by such Registration Statement, or their
counsel, or the managing underwriters, if any, shall reasonably object, in
writing, on a timely basis, unless, in the opinion of the Company, such filing
is necessary to comply with applicable law;


(b)          subject to Section 3(e), prepare and file with the SEC such
amendments, post-effective amendments and supplements to each Registration
Statement and the Prospectus used in connection therewith and such Free Writing
Prospectuses and Exchange Act reports as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
Registration Statement; and cause the related Prospectus to be supplemented by
any Prospectus supplement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of the Registrable Securities
covered by such Registration Statement, and as so supplemented to be filed
pursuant to Rule 424 (or  any similar provisions then in force) under the
Securities Act, in each case, until such time as all of such securities have
been disposed of in accordance with the intended method or methods of
disposition by the seller or sellers thereof set forth in such Registration
Statement;


(c)          notify each selling Holder of Registrable Securities, its counsel
and the managing underwriters, if any, promptly, and (if requested by any such
Person) confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment or any Free Writing Prospectus has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to a Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, (iv) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated by Section 4(n) below cease
to be true and correct, (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose, and (vi) of
the happening of any event that makes any statement made in such Registration
Statement, related Prospectus, Free Writing Prospectus, amendment or supplement
thereto or any document incorporated or deemed to be incorporated therein




11

--------------------------------------------------------------------------------







by reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (which notice shall notify the selling Holders only of the
occurrence of such an event and shall provide no additional information
regarding such event to the extent such information would constitute material
non-public information);


(d)          use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;


(e)          if requested by the managing underwriters, if any, the Demand Party
with respect to the offering or the Holders of a majority of the then issued and
outstanding Registrable Securities being sold in connection with an underwritten
offering, promptly include in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, or such Demand
Party or Holders, as the case may be, may reasonably request in order to permit
the intended method of distribution of such Registrable Securities and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received such request; provided,
however, that the Company shall not be required to take any actions under this
Section 4(e) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;


(f)          deliver to each selling Holder of Registrable Securities, its
counsel, and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment, supplement or post-effective amendment thereto as such Persons may
reasonably request from time to time in connection with the distribution of the
Registrable Securities; and the Company, subject to the last paragraph of this
Section 4, hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders of Registrable Securities and
the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto;


(g)          prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “Blue Sky” laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom)




12

--------------------------------------------------------------------------------







effective during the period such Registration Statement is required to be kept
effective and to take any other action that may be necessary or advisable to
enable such Holders of Registrable Securities to consummate the disposition of
such Registrable Securities in such jurisdiction in accordance with the intended
method or methods of disposition thereof; provided, however, that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it is not then so required to qualify but for this paragraph (g) or (ii)
take any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject (other than service of process in
connection with such registration or qualification or any sale of Registrable
Securities in connection therewith);


(h)          cooperate with the selling Holders of Registrable Securities and
the managing underwriters, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities to be sold after receiving written representations from each Holder
of such Registrable Securities that the Registrable Securities represented by
the certificates so delivered by such Holder will be transferred in accordance
with the Registration Statement, and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters, if
any, or Holders may request;


(i)          use its reasonable best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities within the United States as may be
necessary in light of the business or operations of the Company to enable the
seller or sellers thereof or the managing underwriters, if any, to consummate
the disposition of such Registrable Securities, in accordance with the intended
method or methods thereof, except as may be required solely as a consequence of
the nature of such selling Holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals, as may be necessary to enable the
seller or sellers thereof or the underwriters, if any, to consummate the
disposition of such Registrable Securities in accordance with the intended
method or methods thereof;


(j)          upon the occurrence of any event contemplated by Section 4(c)(vi)
above, promptly prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;


(k)          prior to the effective date of the Registration Statement relating
to the Registrable Securities, provide a CUSIP number for the Registrable
Securities;




13

--------------------------------------------------------------------------------







(l)          provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement
(and in connection therewith, if reasonably required by the Company’s transfer
agent, the Company will cause an opinion of counsel as to the effectiveness of
the Registration Statement to be delivered to such transfer agent, together with
any other authorizations, certificates and directions reasonably required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any legend upon sale by the Holder or the
underwriter or managing underwriter of an underwritten offering of Registrable
Securities, if any, of such Registrable Securities under the Registration
Statement);


(m)          use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on the NYSE or
other national securities exchange on which the Common Stock is then listed,
prior to the effectiveness of such Registration Statement (or, if no Common
Stock issued by the Company is then listed on any securities exchange, use its
reasonable best efforts to cause such Registrable Securities to be so listed on
the NYSE or NASDAQ, as determined by the Company);


(n)          enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings) and take
all such other actions reasonably requested by the Demand Party or the Holders
of a majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish to the selling Holders and the
underwriters, if any, opinions of outside counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any), addressed to each
of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and underwriters, (iii) use its reasonable
best efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling Holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the




14

--------------------------------------------------------------------------------







type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) if an underwriting agreement is entered into, the
same shall contain indemnification provisions and procedures substantially to
the effect set forth in Section 8 hereof with respect to all parties to be
indemnified pursuant to said Section except as otherwise agreed by the Holders
and (v) deliver such documents and certificates as may be reasonably requested
by the Demand Party, the Holders of a majority of the Registrable Securities
being sold pursuant to such Registration Statement, its or their counsel or the
managing underwriters, if any, to evidence the continued validity of the
representations and warranties made pursuant to Section 4(n)(i) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company.  The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;


(o)          make available for inspection by a representative of the selling
Holders of Registrable Securities, any underwriter participating in any such
disposition of Registrable Securities, if any, and any attorneys or accountants
retained by such selling Holders or underwriter, at the offices where normally
kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the officers, directors and employees of the Company and
its subsidiaries to supply all information in each case reasonably requested by
any such representative, underwriter, attorney or accountant in connection with
such Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Persons unless (i) disclosure of such information
is required by court or administrative order, (ii) disclosure of such
information, in the opinion of counsel to such Person, is required by law or
applicable legal process, or (iii) such information becomes generally available
to the public other than as a result of a disclosure or failure to safeguard by
such Person.  In the case of a proposed disclosure pursuant to (i) or (ii)
above, such Person shall be required to give the Company written notice of the
proposed disclosure prior to such disclosure and, if requested by the Company,
assist the Company in seeking to prevent or limit the proposed disclosure. 
Without limiting the foregoing, no such information shall be used by such Person
as the basis for any market transactions in securities of the Company or its
subsidiaries in violation of law;


(p)          cause its officers, including its executive officers, to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation,
participation in “road shows” and other customary marketing activities) taking
into account the Company’s business needs;


(q)          cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;



(r)          otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve


15

--------------------------------------------------------------------------------







months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement, which earnings statement
will satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder; and


(s)          cooperate with the Holders of Registrable Securities subject to the
Registration Statement and with the underwriter(s) or agent participating in the
distribution, if any, to facilitate any Charitable Gifting Event and to prepare
and file with the SEC such amendments and supplements to such Registration
Statement and the Prospectus used in connection therewith as may be necessary to
permit any such recipient Charitable Organization to sell in the underwritten
offering if it so elects.


The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any Holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.


The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder of Registrable Securities covered thereby
by name, or otherwise identifies such Holder as the holder of any securities of
the Company, without the consent of such Holder, such consent not to be
unreasonably withheld or delayed, unless and to the extent such disclosure is
required by law.


If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders of Registrable
Securities, the Company agrees that it shall use its reasonable best efforts to
include in such registration statement such disclosures as may be required by
Rule 430B under the Securities Act (referring to the unnamed selling security
holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that such Holders may be added to
such Shelf Registration Statement at a later time through the filing of a
Prospectus supplement rather than a post-effective amendment.


Notwithstanding any provision hereof to the contrary, to the extent that any pro
rata or other allocation or reduction of Registrable Securities is required
pursuant to Sections 2(b), 3(b), 3(g)(ii) or any other section herein, (i) all
Registrable Securities transferred by a Holder of Registrable Securities to a
Charitable Organization in connection with an underwritten offering for which
such pro rata or other allocation is required shall be included in the number of
Registrable Securities deemed to be held by each Holder of Registrable
Securities (or deemed to be included in such Holder’s request for inclusion of
Registrable Securities) for purposes of calculating such Holder’s pro rata
allocation or reduction in such underwritten offering and (ii) the number of
Registrable Securities that a Holder is otherwise entitled to include in such




16

--------------------------------------------------------------------------------







underwritten offering shall be reduced by the number of Registrable Securities
transferred by such Holder to a Charitable Organization in connection with such
underwritten offering.


Each Holder of Registrable Securities agrees if such Holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(c)(ii), 4(c)(iii), 4(c)(iv), 4(c)(v) or 4(c)(vi) hereof, such Holder
will forthwith discontinue disposition of such Registrable Securities covered by
such Registration Statement or Prospectus until such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 4(j)
hereof, or until it is advised in writing by the Company that the use of the
applicable Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the Holder is required to discontinue disposition of such
securities.


5.              Indemnification.


(a)          Indemnification by the Company.  The Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each Holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the officers,
directors, partners, members, managers, shareholders, accountants, attorneys,
agents and employees of each of them, each Person who controls each such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees of each such
controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter (each such person being referred to herein as a
“Covered Person”), from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such party in connection with any investigation or proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like or Free Writing Prospectus or
any amendment thereof or supplement thereto or any document incorporated by
reference therein) incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation thereunder
applicable to the Company and (without limitation of the preceding portions of
this Section 5(a)) will reimburse each such Covered Person for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such Loss, provided that the Company will not be
liable in any such case to the extent that any such Loss arises out of or is
based on any untrue statement or omission by such Covered Person related to such
Covered Person or its Affiliates (other than the Company or any of its
subsidiaries, but only to the extent, that such untrue




17

--------------------------------------------------------------------------------







statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement, Prospectus, offering circular, Free Writing
Prospectus or any amendment thereof or supplement thereto, or any document
incorporated by reference therein, or other document in reliance upon and in
conformity with written information furnished to the Company by such Covered
Person with respect to such Covered Person for use therein.  It is agreed that
the indemnity agreement contained in this Section 5(a) shall not apply to
amounts paid in settlement of any such Loss or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably delayed or withheld), provided that notwithstanding the foregoing,
the indemnity agreement contained in this Section 5(a) shall apply to amounts
paid in settlement of any Loss or action even if such settlement is effected
without the consent of the Company if the Company does not timely reply to a
request for its consent.


(b)          Indemnification by Holder of Registrable Securities.  The Company
may require, as a condition to including any Registrable Securities in any
Registration Statement filed in accordance with Section 4 hereof, that the
Company shall have received an undertaking reasonably satisfactory to it from
the participating Holder of such Registrable Securities to indemnify, to the
fullest extent permitted by law, severally and not jointly with any other
Holders of Registrable Securities, the Company, its directors and officers and
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), from and against all Losses
arising out of or based on any untrue statement of a material fact contained in
any such Registration Statement, Prospectus, Free Writing Prospectus, offering
circular, or other document, or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will (without limitation of the portions of this Section 5(b))
reimburse the Company, such directors, officers and controlling persons for any
legal or any other expenses reasonably incurred in connection with investigating
or defending any such Loss, in each case to the extent, but only to the extent,
that such untrue statement or omission is made in such Registration Statement,
Prospectus, Free Writing Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder with respect to such Holder for inclusion in such
Registration Statement, Prospectus, offering circular or other document;
provided, however, that the obligations of such Holder hereunder shall not apply
to amounts paid in settlement of any such Losses (or actions in respect thereof)
if such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld); and provided, further, that the liability
of such Holder of Registrable Securities shall be individual, not joint and
several, for each Holder of Registrable Securities and shall be limited to the
net proceeds received by such selling Holder from the sale of Registrable
Securities covered by such Registration Statement, Prospectus, offering circular
or other document containing such untrue statement (or alleged untrue statement)
or omission (or alleged omission)  (less the aggregate amount of any damages
which such Holder has otherwise been required to pay in respect of such Loss or
any substantially similar Loss arising from the sale of such Registrable
Securities).


(c)          Conduct of Indemnification Proceedings.  If any Person shall be
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to




18

--------------------------------------------------------------------------------







so notify the Indemnifying Party shall not relieve the Indemnifying Party from
any obligation or liability except to the extent that the Indemnifying Party has
been materially prejudiced by such delay or failure.  The Indemnifying Party
shall have the right, exercisable by giving written notice to an Indemnified
Party promptly after the receipt of written notice from such Indemnified Party
of such claim or proceeding, to, unless in the Indemnified Party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, assume, at the Indemnifying Party’s
expense, the defense of any such claim or proceeding, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless: 
(i) the Indemnifying Party agrees to pay such fees and expenses; or (ii) the
Indemnifying Party fails promptly to assume, or in the event of a conflict of
interest cannot assume, the defense of such claim or proceeding or fails to
employ counsel reasonably satisfactory to such Indemnified Party; in which case
the Indemnified Party shall have the right to employ counsel and to assume the
defense of such claim or proceeding at the Indemnifying Party’s expense;
provided, further, however, that the Indemnifying Party shall not, in connection
with any one such claim or proceeding or separate but substantially similar or
related claims or proceedings in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the Indemnified Parties, or for fees and expenses that are not
reasonable.  Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably delayed or
withheld).  Without the prior written consent of the Indemnified Party, the
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that (x) does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder or (y) involves the imposition of
equitable remedies or the imposition of any obligations on the Indemnified Party
or adversely affects such Indemnified Party other than as a result of financial
obligations for which such Indemnified Party would be entitled to
indemnification hereunder.


(d)          Contribution.  If the indemnification provided for in this
Section 5 is unavailable to an Indemnified Party in respect of any Losses (other
than in accordance with its terms), then each applicable Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and such Indemnified Party, on the other hand, in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations.  The relative
fault of such Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative




19

--------------------------------------------------------------------------------







intent, knowledge, access to information and opportunity to correct or prevent
any such action, statement or omission.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder of Registrable Securities shall not be required to
contribute any amount in excess of the net proceeds to such Holder from the
Registrable Securities sold pursuant to the Registration Statement which gives
rise to such obligation to contribute (less the aggregate amount of any damages
which the Holder has otherwise been required to pay in respect of such Loss or
any substantially similar Loss arising from the sale of such Registrable
Securities).  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  No selling Holder shall be liable for contribution under
this Section 5(d), except under such circumstances as such selling Holder would
have been liable for indemnification under this Section 5 if such
indemnification were enforceable under applicable law.


Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten offering are more favorable to the
Holders than the foregoing provisions, the provisions in the underwriting
agreement shall control.


(e)          Deemed Underwriter.  To the extent that any of the Holders of
Registrable Securities is, or would be expected to be, deemed to be an
underwriter of Registrable Securities pursuant to any SEC comments or policies
or any court of law or otherwise, the Company agrees that (i) the
indemnification and contribution provisions contained in this Section 5 shall be
applicable to the benefit of such Holder in its role as deemed underwriter in
addition to its capacity as a Holder (so long as the amount for which any other
Holder is or becomes responsible does not exceed the amount for which such
Holder would be responsible if the Holder were not deemed to be an underwriter
of Registrable Securities) and (ii) such Holder and its representatives shall be
entitled to conduct the due diligence which would normally be conducted in
connection with an offering of securities registered under the Securities Act,
including receipt of customary opinions and comfort letters.


(f)          Other Indemnification.  Indemnification similar to that specified
in the preceding provisions of this Section 5 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration or other qualification of securities under
any federal or state law or regulation or governmental authority other than the
Securities Act.


(g)          Non-Exclusivity.  The obligations of the parties under this
Section 5 shall be in addition to any liability which any party may otherwise
have to any other party.




20

--------------------------------------------------------------------------------







6.              Registration Expenses.  All reasonable fees and expenses
incident to the performance of or compliance with this Agreement by the Company
(including, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the SEC, NYSE, FINRA or the National Association of Securities
Dealers, Inc. and (B) of compliance with securities or Blue Sky laws, including,
without limitation, any fees and disbursements of counsel for the underwriters
in connection with Blue Sky qualifications of the Registrable Securities
pursuant to Section 4(h)), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses if the printing of Prospectuses is requested by the managing
underwriters, if any, the Demand Party or by the Holders of a majority of the
Registrable Securities included in any Registration Statement), (iii) messenger,
telephone and delivery expenses of the Company, (iv) fees and disbursements of
counsel for the Company, (v) expenses of the Company incurred in connection with
any road show, (vi) fees and disbursements of all independent certified public
accountants referred to in Section 4(o) hereof (including, without limitation,
the expenses of any “cold comfort” letters required by this Agreement) and any
other persons, including special experts retained by the Company and (vii) fees
and disbursements of one counsel for the Holders of Registrable Securities whose
shares are included in a Registration Statement (which counsel shall be selected
as set forth in Section 8)) shall be borne by the Company whether or not any
Registration Statement is filed or becomes effective.  In addition, the Company
shall pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit, the fees and expenses incurred in connection
with the listing of the securities to be registered on the NYSE or such other
national securities exchange on which the Common Stock is listed and rating
agency fees and the fees and expenses of any Person, including special experts,
retained by the Company.


The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder of Registrable Securities or by any underwriter
(except as set forth in this Section 6 and in Section 8 or pursuant to the
underwriting agreement entered into in connection with such offering), (ii) any
underwriter’s fees (including discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals)
relating to the distribution of the Registrable Securities (other than with
respect to Registrable Securities sold by the Company), or (iii) any other
expenses of the Holders of Registrable Securities not specifically required to
be paid by the Company pursuant to the first paragraph of this Section 6.


7.              Rule 144.  The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Demand Party,
make publicly available such information so long as necessary to permit sales of
Registrable Securities pursuant to Rule 144), and it will take such further
action as any Holder of Registrable Securities (or, if the Company is not
required to file reports as provided above, any Demand Party) may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (i) Rule 144 under the




21

--------------------------------------------------------------------------------







Securities Act, as such Rule may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC.  Upon the request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specific requirements with which it did not so comply.  Notwithstanding
anything contained in this Section 7, the Company may deregister under Section
12 of the Exchange Act if it then is permitted to do so pursuant to the Exchange
Act and the rules and regulations thereunder.


8.              Selection of Counsel.  In connection with any registration of
Registrable Securities pursuant to Section 2 or 3 hereof, if the Investor is
participating in such registration pursuant to Section 2 or 3 hereof, the
Investor may select one counsel to represent it and all other Holders
participating in such registration, and if the Investor is not participating in
such registration pursuant to Section 2 or 3 hereof, the Holders other than the
Investor of a majority of the Registrable Securities covered by any such
registration may select one counsel to represent such other Holders of
Registrable Securities covered by such registration; provided, however, that in
the event that the counsel selected as provided above is also acting as counsel
to the Company in connection with such registration, the Holders shall be
entitled to select one additional counsel at the Company’s expense to represent
all Holders.


9.              Miscellaneous.


(a)          Holdback Agreement.  In consideration for the Company agreeing to
its obligations under this Agreement, each Holder agrees in connection with any
underwritten offering of the Company’s securities with respect to which the
Company has complied with its obligations under Section 2 or Section 3 of this
Agreement, as applicable (whether or not such Holder is participating in such
offering) upon the request of the underwriters managing any such underwritten
offering, not to effect (other than pursuant to such offering) any public sale
or distribution of Registrable Securities, including, but not limited to, any
sale pursuant to Rule 144, or make any short sale of, grant any option for the
purchase of, or otherwise dispose of any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company, in each
case without the prior written consent of such underwriters and subject to
customary exceptions, during the Holdback Period; provided that nothing herein
will prevent (i) any Holder that is a partnership or corporation from making a
transfer to an Affiliate that is otherwise in compliance with applicable
securities laws, (ii) any pledge of Registrable Securities by a Holder in
connection with a Permitted Loan (as defined in the Investment Agreement) or
(iii) any foreclosure in connection with a Permitted Loan (as defined in the
Investment Agreement) or transfer in lieu of a foreclosure thereunder, in each
case that is otherwise in compliance with applicable securities laws. 
Notwithstanding the foregoing, any discretionary waiver or termination of this
holdback provision by such underwriters with respect to any of the Holders shall
apply to the other Holders as well, pro rata based upon the number of shares
subject to such obligations.


If any registration pursuant to Section 3 of this Agreement shall be in
connection with any underwritten public offering, if requested by the managing
underwriter or underwriters, the Company will not effect any public sale or
distribution of any common equity (or securities




22

--------------------------------------------------------------------------------







convertible into or exchangeable or exercisable for common equity) (other than a
registration statement (i) on Form S‑4, Form S‑8 or any successor forms thereto
or (ii) filed solely in connection with an exchange offer or any employee
benefit or dividend reinvestment plan) for its own account, during the Holdback
Period.


(b)          Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given without the written consent of each of the Company and the
Holders of a majority of the Registrable Securities; provided, however, that (x)
any amendment, modification, supplement, waiver or consent to departures from
the provisions of this Agreement that would subject a Stockholder to adverse
differential treatment relative to the other Stockholders shall require the
agreement of the differentially treated Stockholder and (y) any amendment,
modification, supplement, waiver or consent to departures from the provisions of
this Agreement that would be adverse to a right specifically granted to a
specific Stockholder herein (but not to other Stockholders) shall require the
agreement of that Stockholder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of at least a
majority of the Registrable Securities being sold by such Holders pursuant to
such Registration Statement.


(c)          Successors, Assigns and Transferees.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  The provisions of this Agreement
which are for the benefit of the parties hereto other than the Company may be
transferred or assigned to any Person in connection with a Transfer (as defined
in the Investment Agreement) of Series A Preferred Stock or Common Stock issued
upon conversion of the Series A Preferred Stock to such Person in a Transfer
permitted by Section 5.08(b)(i) of the Investment Agreement; provided, however,
that (i) prior written notice of such assignment of rights is given to the
Company and (ii) such transferee agrees in writing to be bound by, and subject
to, this Agreement as a “Holder” pursuant to a written instrument in form and
substance reasonably acceptable to the Company.  Except as provided in Section 5
with respect to an Indemnified Party, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under, or in respect of this Agreement or
any provision herein contained.


(d)          Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, emailed (which is confirmed) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:




23

--------------------------------------------------------------------------------
















 
If to the Company, to:
     
US Foods, Inc.
9399 W. Higgins Road, Suite 100
Rosemont, IL 60018
Attention:  General Counsel
Email:  [Redacted]
      with a copy (which shall not constitute notice) to:      
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
 
Attention:
Robert I. Townsend, Esq.
O. Keith Hallam, III, Esq.
Jenny Hochenberg, Esq.
 
Email:
[Redacted]
[Redacted]
[Redacted]




  if to the Stockholders or the Investor, to the Investor, to:      
KKR Fresh Aggregator L.P.
c/o Kohlberg Kravis Roberts & Co. L.P.
2800 Sand Hill Road, Suite 200
Menlo Park, California 94025
 
Attention:
Nate Taylor
 
Email:
[Redacted]
     

  with a copy (which shall not constitute notice) to:      
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
 
Attention:
Marni J. Lerner, Esq.
 
Email:
[Redacted]



or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.




24

--------------------------------------------------------------------------------







(e)          Descriptive Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.


(f)          Severability.  If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.


(g)          Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.


(h)          Governing Law; Submission to Jurisdiction.  This Agreement and all
legal or administrative proceedings, suits, investigations, arbitrations or
actions (“Actions”) (whether at law, in equity, in contract, in tort or
otherwise) based upon, arising out of or relating to this Agreement or the
negotiation, execution or performance of this Agreement, shall be governed by,
and construed in accordance with, the laws of the State of Delaware applicable
to contracts executed in and to be performed entirely within that State,
regardless of the laws that might otherwise govern under any applicable conflict
of laws principles.


All Actions arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action.  The consents to
jurisdiction and venue set forth in this Section 9(h) shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto.  Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 9(d) of this Agreement. 
The parties hereto agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law; provided that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, a final trial court judgment.


(i)          Specific Performance.  Each party hereto acknowledges that money
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement are not performed in accordance with its terms,
and it is therefore agreed that




25

--------------------------------------------------------------------------------







in addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions hereof.


(j)          Further Assurances.  At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.


(k)          Termination.  The provisions of this Agreement (other than
Section 5 and Section 6) shall terminate upon the earliest to occur of (i) its
termination by the written agreement of all parties hereto or their respective
successors in interest, (ii) the date on which all shares of Common Stock have
ceased to be Registrable Securities and (iii) the dissolution, liquidation or
winding up of the Company.  Nothing herein shall relieve any party from any
liability for the breach of any of the agreements set forth in this Agreement.


(l)          No Inconsistent Agreements; Most Favored Nations.  The Company
shall not hereafter enter into any agreement with respect to its securities that
is inconsistent with or violates the rights granted to the Holders of
Registrable Securities in this Agreement.  In the event that the Company desires
to enter into any agreement with any Person, including any holder or prospective
holder of any securities of the Company, giving or granting any registration (or
related) rights the terms of which are more favorable than or senior to the
registration or other rights granted to the Holders of Registrable Securities
hereunder, then (i) the Company shall provide prior written notice thereof to
the Holders of Registrable Securities and (ii) upon execution by the Company of
such other agreement, the terms and conditions of this Agreement shall be,
without any further action by the Holders or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Holders shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such other agreement, provided that upon
written notice to the Company at any time, any Holder may elect not to accept
the benefit of any such amended or modified term or condition, in which event
the term or condition contained in this Agreement shall apply to such Holder as
it was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to such Holder.




26

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.





  US FOODS HOLDING CORP.          

By:
/s/        Name:  [●]       Title:    [●]          








[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




  KKR FRESH AGGREGATOR L.P.          

By:
/s/        Name:  [●]       Title:    [●]          







[Signature Page to Registration Rights Agreement]